Case 20-30805-KRH                 Doc 24      Filed 02/17/20 Entered 02/17/20 20:30:10                     Desc Main
                                             Document     Page 1 of 159


    Joshua A. Sussberg, P.C. (pro hac vice admission pending)      Michael A. Condyles (VA 27807)
    Emily E. Geier (pro hac vice admission pending)                Peter J. Barrett (VA 46179)
    AnnElyse Scarlett Gains (pro hac vice admission pending)       Jeremy S. Williams (VA 77469)
    KIRKLAND & ELLIS LLP                                           Brian H. Richardson (VA 92477)
    KIRKLAND & ELLIS INTERNATIONAL LLP                             KUTAK ROCK LLP
    601 Lexington Avenue                                           901 East Byrd Street, Suite 1000
    New York, New York 10022                                       Richmond, Virginia 23219-4071
    Telephone:         (212) 446-4800                              Telephone:          (804) 644-1700
    Facsimile:         (212) 446-4900                              Facsimile:          (804) 783-6192

    -and-

    Joshua M. Altman (pro hac vice admission pending)
    KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP
    300 North LaSalle Street
    Chicago, Illinois 60654
    Telephone:          (312) 862-2000
    Facsimile:          (312) 862-2200

    Proposed Co-Counsel to the Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                              )
    In re:                                                                    )     Chapter 11
                                                                              )
    PIER 1 IMPORTS, INC., et al.,1                                            )     Case No. 20-30805 (KRH)
                                                                              )
                                Debtors.                                      )     (Joint Administration Requested)
                                                                              )

                DEBTORS’ MOTION FOR ENTRY OF INTERIM AND
               FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO
           ASSUME THE CONSULTING AGREEMENT, (II) AUTHORIZING
           AND APPROVING THE CONDUCT OF STORE CLOSING SALES,
        WITH SUCH SALES TO BE FREE AND CLEAR OF ALL LIENS, CLAIMS,
       AND ENCUMBRANCES, (III) AUTHORIZING CUSTOMARY BONUSES TO
      EMPLOYEES OF CLOSING STORES, AND (IV) GRANTING RELATED RELIEF




1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of
       Chapter 11 Cases and (II) Granting Related Relief filed contemporaneously herewith. The location of the
       Debtors’ service address is 100 Pier 1 Place, Fort Worth, Texas 76102.

KE 65505902
Case 20-30805-KRH             Doc 24     Filed 02/17/20 Entered 02/17/20 20:30:10                        Desc Main
                                        Document     Page 2 of 159




        The above-captioned debtors and debtors in possession (collectively, the “Debtors”)2

respectfully state as follows in support of this motion (this “Motion”):


                                                Relief Requested

                 The Debtors seek entry of interim and final orders, substantially in the forms

attached hereto as Exhibit A and Exhibit B (respectively, the “Interim Order” and

the “Final Order”): (a) authorizing the Debtors to assume that certain Store Closing Program

Agreement dated as of January 28, 2009, as amended and restated by that certain Letter dated

June 6, 2016, and further detailed by the Statements of Work Letters dated as of

November 27, 2019, December 16, 2019, as amended and restated on January 23, 2020, and

February 17, 2020, by and between Pier 1 Imports (U.S.), Inc. (“Pier 1 Imports” or the “Merchant”)

and Gordon Brothers Retail Partners, LLC (“Gordon Brothers” or the “Consultant”) (collectively,

the “Consulting Agreement”), copies of which are attached hereto as Schedule 1 to

Exhibit A; (b) authorizing and approving the continuation or initiation of 398 store closings or

similar themed sales at the stores listed on Schedule 1 to Exhibit A (collectively,

the “Initial Closing Stores”); (c) authorizing the Debtors to conduct store closings at additional

stores at a later date or dates pursuant to the procedures set forth herein (collectively,

the “Additional Closing Stores,” if any and, together with the Initial Closing Stores,



2
    A detailed description of the Debtors and their business, and the facts and circumstances supporting the Debtors’
    chapter 11 cases, are set forth in greater detail in the Declaration of Robert J. Riesbeck, Chief Executive Officer
    of Pier 1 Imports, Inc., in Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”)
    filed contemporaneously with the Debtors’ voluntary petitions for relief filed under chapter 11 of title 11 of the
    United States Code (the “Bankruptcy Code”). Capitalized terms used but not otherwise defined in this Motion
    shall have the meanings ascribed to them in the First Day Declaration or as later defined herein, as applicable.

                                                          2
Case 20-30805-KRH        Doc 24    Filed 02/17/20 Entered 02/17/20 20:30:10             Desc Main
                                  Document     Page 3 of 159




the “Closing Stores”), with such sales to be free and clear of all liens, claims, and encumbrances

(the “Sales” or “Store Closings”), in accordance with the terms of the store closing sale guidelines

(the “U.S. Sale Guidelines” with respect to stores located in the United States,

the “Canada Sale Guidelines” with respect to stores located in Canada, and collectively,

the “Sale Guidelines”), attached as Schedule 2 to Exhibit A, to the extent the Debtors determine

in an exercise of their business judgment and in accordance with the terms set forth in the Interim

Order and Final Order that such additional store closings are in the best interests of the Debtors’

estates and stakeholders following lease negotiations with the Debtors’ landlords; (d) authorizing

customary bonuses to non-insider Closing Store employees who remain employed for the duration

of the store closing process (the “Store Closing Bonuses”); and (e) granting related relief. In

addition, the Debtors request that the Court schedule a final hearing within approximately 21 days

of the commencement of these chapter 11 cases to consider entry of the Final Order.

                                     Jurisdiction and Venue

               The United States Bankruptcy Court for the Eastern District of Virginia

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Standing Order of Reference from the United States District Court for the Eastern District of

Virginia, dated August 15, 1984. The Debtors confirm their consent, pursuant to Rule 7008 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by

the Court in connection with this Motion to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.

               Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
                                                 3
Case 20-30805-KRH         Doc 24    Filed 02/17/20 Entered 02/17/20 20:30:10              Desc Main
                                   Document     Page 4 of 159




               The bases for the relief requested herein are sections 105, 363, 365, and 554 of

the Bankruptcy Code, Bankruptcy Rules 2002, 6003, and 6004, and rule 9013-1(C) of the Local

Rules of the United States Bankruptcy Court for the Eastern District of Virginia

(the “Local Bankruptcy Rules”).

               In support of this Motion, the Debtors respectfully submit the Declaration of

Robert J. Riesbeck in Support of Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors

to Assume the Consulting Agreement, (II) Authorizing and Approving the Conduct of Store Closing

Sales, with Such Sales To Be Free and Clear of All Liens, Claims, and Encumbrances,

(III) Authorizing Customary Bonuses to Employees of Closing Stores, and (IV) Granting Related

Relief (the “Riesbeck Declaration”), attached hereto as Exhibit C.

                                            Background

               The Debtors are a leading omni-channel retailer of unique home décor, furniture,

and accessories. Their retail approach has focused on providing the discerning customer a curated

mix of home goods from artisans around the world. The Debtors offer their merchandise through

923 stores throughout the United States and Canada as well as online through their U.S.

e-commerce website. The Debtors are headquartered in Fort Worth, Texas and currently employ

approximately 17,000 non-seasonal employees. On January 6, 2020, the Debtors announced the

closing of up to 450 of their stores, and in connection with the filing of these chapter 11 cases, the

Debtors announced the closing of all Canadian operations.

               The Debtors commenced these chapter 11 cases to facilitate a timely and efficient

process that will maximize the value of the Debtors’ estates for the benefit of all stakeholders. The

Debtors anticipate winding down the brick-and-mortar stores not part of their go-forward plan and
                                                  4
Case 20-30805-KRH          Doc 24    Filed 02/17/20 Entered 02/17/20 20:30:10           Desc Main
                                    Document     Page 5 of 159




will seek to implement a value-maximizing going-concern transaction for the remaining

operations.

               As of the Petition Date, each of the Debtors filed a petition with the Court under

chapter 11 of the Bankruptcy Code. The Debtors will also file for relief under the Companies’

Creditors Arrangement Act (Canada). The Debtors continue to operate their businesses and

manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code. Concurrently with the filing of this motion, the Debtors have requested

procedural consolidation and joint administration of these chapter 11 cases pursuant to Bankruptcy

Rule 1015(b), and have requested that Pier 1 Imports, Inc. serve as foreign representative on behalf

of the Debtors in any foreign country, including Canada. No request for the appointment of a

trustee or examiner has been made in these chapter 11 cases, and no committees have been

appointed or designated.

I.     The Store Closings.

               Over the past several years, the Debtors have faced a challenging commercial

environment brought on by increased competition and the consumer shift away from shopping at

brick-and-mortar stores. Given the expenses associated with a substantial brick-and-mortar

presence, and the issues affecting the retail industry as a whole, a significant number of the

Debtors’ stores are operating at sub-optimal performance levels.

               Recognizing the need to right-size the Debtors’ store base in any go-forward

business plan, the Debtors’ management team and advisors, including AlixPartners LLP

(“AlixPartners”), undertook an extensive performance analysis of all existing stores, evaluating,

among other factors, historical and recent store profitability, historical and recent sales trends,
                                                 5
Case 20-30805-KRH         Doc 24    Filed 02/17/20 Entered 02/17/20 20:30:10              Desc Main
                                   Document     Page 6 of 159




occupancy costs, the geographic market in which each store is located, the mall or property in

which each store is located, the potential to negotiate rent reductions with applicable landlords, the

outcome of the third-party sale, and specific operational circumstances related to each store’s

performance.

                Ultimately, the Debtors’ management team and advisors determined that it was

appropriate to close and wind down approximately 398 underperforming brick-and-mortar

stores. In late 2019, the Consultant commenced an ongoing Store Closing process with respect to

71 stores, a majority of which had naturally expiring leases. On January 6, 2020, the Debtors

announced an intention to close up to 450 stores. On or around January 10, 2020 the Company

initiated the Store Closings at approximately 270 Initial Closing Stores, which included 169 that

had previously been converted to a clearance store format. Within the next few days, the Debtors

intend to initiate closings of the Debtors’ 56 stores in Canada, and an additional U.S. store. The

Debtors expect all Sales at the Initial Store Closings to be completed and the properties vacated by

March 31, 2020. The Debtors estimate that the proceeds from all the Sales will be approximately

$177 million.

                The Debtors, with the assistance of AlixPartners and A&G Realty Partners, LLC,

also initiated lease modification negotiations with the Debtors’ landlords for certain rent

concessions and cure costs reductions with respect to leases not associated with the Initial Closing

Stores (the “Lease Negotiations”), with the goal of improving the financial performance of the

Debtors’ remaining store base. These Lease Negotiations are ongoing and the Debtors’ ability to

negotiate more favorable lease terms and rent reductions will drive the determination of whether

or not to close additional stores. Where the Debtors are unable to obtain sufficient relief in the
                                               6
Case 20-30805-KRH        Doc 24    Filed 02/17/20 Entered 02/17/20 20:30:10            Desc Main
                                  Document     Page 7 of 159




Lease Negotiations concerning stores that are on the cusp of failing to meet certain performance

standards, the Debtors may determine that they need to close the Additional Closing Stores in

order to maximize the value of their estates.

               Notably, the Debtors propose to close all of their stores located in Canada. Pier 1

Imports, Inc., as proposed foreign representative, will shortly commence an ancillary proceeding

in Canada (the “Canadian Proceedings”) on behalf the Debtors’ estates under Part IV of the

Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36, as amended (“CCAA”) in the

Ontario Superior Court of Justice (Commercial List) (the “Canadian Court”) to request that the

Canadian Court recognize these chapter 11 cases as “foreign main proceedings” under the

applicable provisions of the CCAA in order to, among other things, protect the Debtors’ assets and

operations in Canada and obtain a stay of proceedings with respect to landlords that may have

remedies upon the Debtors’ filing and in respect of the proposed Sale. The Debtors will only begin

Store Closings with respect to stores in Canada after the Canadian Court recognizes the Interim

Order and allows the Debtors to proceed with the Store Closings.

II.    The Consultant.

               For more than ten (10) years, the Debtors engaged the Consultant to facilitate store

closures for the Company—both in the United States and Canada. As a result, the Consultant has

significant expertise and expert knowledge of the Debtors’ business, their merchandise, and their

store operations. Additionally, the Debtors and the Consultant are already party to the Consulting

Agreement, which sets forth the terms pursuant to which the Consultant has operated store closings

for the Debtors for a decade. Further, the Debtors and the Consultant agreed to Statements of

Work #78, 79, 80, and 81—which govern the closure of the 398 Closing Stores—on terms
                                                7
Case 20-30805-KRH         Doc 24    Filed 02/17/20 Entered 02/17/20 20:30:10                Desc Main
                                   Document     Page 8 of 159




materially consistent with their existing relationship. In light of this and the Consultant’s historic

success in closing other stores for the Debtors, the Debtors concluded in their business judgment

that (a) the services of the Consultant are necessary (i) for a seamless and efficient large-scale store

closing process, as is contemplated by this Motion, and (ii) to maximize the value of the saleable

inventory located in the Closing Stores (the “Merchandise”), and the associated furniture, fixtures,

and equipment (the “FF&E” and, together with the Merchandise, the “Store Closure Assets”), and

(b) the Consultant is qualified and capable of performing the required tasks in a value-maximizing

manner. Further, the Consultant is already in the process of liquidating inventory at most of the

Closing Stores. By this Motion, the Debtors seek to assume the Consulting Agreement, allow the

Consultant to continue its work as described herein uninterrupted, and to enter into additional

Statements of Work in connection with any Additional Closing Stores on terms materially

consistent with the Debtors’ historic practices.

               Following the Debtors’ announcement on January 6, 2020, the Consultant began

liquidating the Store Closure Assets and otherwise prepared these Closing Stores for turnover to

the applicable landlords on the terms set forth in the Consulting Agreement. The Debtors

determined on February 16, 2020, to close all stores located in Canada, with such Sales expected

to commence on or about February 21, 2020, subject to the Canadian Court granting a recognition

order in respect of the proposed Interim Order. The Store Closings are a critical component of the

Debtors’ go-forward business plan, and assumption of the Consulting Agreement will allow the

Debtors to continue to conduct the Sales and Store Closings in an efficient, controlled manner that

will maximize value for the Debtors’ estates. In fact, the relief requested in this Motion overall is

integral to maximizing the value of the Debtors’ estates. It will permit the Debtors to continue the
                                                8
Case 20-30805-KRH               Doc 24    Filed 02/17/20 Entered 02/17/20 20:30:10                        Desc Main
                                         Document     Page 9 of 159




Sales and commence the Store Closings in a timely manner and will establish fair and uniform

store closing procedures to assist the Debtors and their creditors through the Debtors’ transition to

a smaller, more profitable enterprise.

III.       The Consulting Agreement.

                    Pursuant to the Consulting Agreement, the Consultant will serve as the exclusive

independent consultant to the Debtors in connection with the sale of the Store Closure Assets.

What follows is a summary of the material terms of the Consulting Agreement.3

           TERM                                           CONSULTING AGREEMENT

    Services Provided      Gordon Brothers will be retained as the Debtors’ agent to conduct the Sales at certain
    by Consultant          identified Closing Stores during the Sale Term (as defined below) to, among other things:
                           (a) recommend appropriate point-of-purchase, point-of-sale, presentation and external and
                           internal advertising and signage necessary to effectively sell all of the Merchandise in
                           accordance with a “this store location closing” or other mutually agreeable theme;
                           (b) provide qualified supervisors with respect to the stores, to oversee the conduct of the
                           Sale, and to oversee the Sale process in the Stores; (c) maintain focused and constant
                           communication with Store-level employees and managers to keep them abreast of strategy
                           and timing and to properly effect Store-level communication by Merchant’s employees to
                           customers and others about the sale: (d) establish and provide oversight of accounting
                           functions for the Sale, including evaluation of sales of Merchandise by category, sales
                           reporting, and expense monitoring; (e) coordinate with Merchant so that the operation of
                           the Closing Stores is being properly maintained, including ongoing customer services and
                           housekeeping activities; (f) recommend appropriate staffing levels for the Stores and
                           appropriate bonus and/or incentive programs for Store employees; (g) provide
                           recommendations for loss prevention initiatives; (h) advise Merchant with respect to the
                           licensing requirements affecting the Sales as a “this store location closing” or other
                           mutually agreed upon theme, subject to the Interim or Final Order, as applicable, in
                           compliance with applicable state and local “going out of business” laws (“GOB Laws”).
                           In connection with such obligation, Consultant will (i) advise Merchant of the applicable
                           waiting period under the GOB laws, and/or (ii) prepare (in Merchant’s name and for
                           Merchant’s signature) all licensing/permit paperwork as may be necessary under such GOB
                           Laws, deliver all such paperwork to Merchant, and file, on behalf of Merchant, all such
                           paperwork where necessary, and/or (iii) advise where permitting paperwork and/or waiting




3
       The following summary chart is for the convenience of the Court and parties in interest. To the extent there is
       any conflict between this summary and the Consulting Agreement, the Consulting Agreement shall govern in all
       respects. Capitalized terms used but not defined in the following summary shall have the meaning ascribed to
       them in the Consulting Agreement.

                                                           9
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                             Desc Main
                          Document    Page 10 of 159




       TERM                                    CONSULTING AGREEMENT

                periods do not apply; and (iv) perform such other related services mutually deemed by the
                parties to be necessary or prudent to facilitate the Sale.

 Term of Sale   As used in the Consulting Agreement, the term “Sale Term” with respect to each respective
                Store shall be the period commencing on the Sale Commencement Date and ending on the
                Sale Termination Date as set forth in the respective Statement of Work; Attached as Exhibit
                A to each Statement of Work will be identified the Store(s) to be subject to such Statement
                of Work, as well as the Sale Commencement Date and the Sale Termination Date with
                respect to such Store(s); provided, however, that the Consultant may from time to time
                establish an earlier “Sale Termination Date” with respect to any one or more Store subject
                to each Statement of Work (on a per Store basis) upon five (5) days prior notice to
                Merchant.

                Upon the conclusion of the Sale Term at each Store, the Consultant shall leave such Store
                in broom clean condition, subject to the Consultant’s right pursuant to the Consulting
                Agreement to abandon in a neat and orderly manner all unsold FF&E.

 Expenses of    All expenses incident to the conduct of the Sale and the operation of the Stores during the
 Consultant     Sale Term shall be borne by Merchant; except solely for any of the “Consultant’s
                Controlled Expenses” that exceed the budgeted amount per line item (as provided in
                Section 3(B) of the applicable Consulting Agreement) for such Consultant Controlled
                Expenses, which excess such expenses shall be at the sole cost and expense of the
                Consultant. Without limiting the generality of the foregoing, during the Sale Term,
                Merchant shall provide the Consultant, at no cost or expense to the Consultant, with (i)
                central administrative services and distribution center services reasonably necessary to
                administer the Sale (and consistent with the services provided in the ordinary course
                consistent with historic periods), (ii) store-level employees at the Stores (to the extent
                reasonably agreed upon by Merchant and the Consultant necessary to effect the Sale), (iii)
                reasonable use of Store-level assets (including, but not limited to, trade names, logos,
                customer lists (including email lists), all credit card facilities, bank accounts, tax
                identification numbers, computer hardware and software, and furniture, fixtures and
                equipment), and (iv) peaceful use and occupancy of, and reasonable access (including
                reasonable before and after hours access and normal utilities/phone service) to, the Stores
                for the purpose of preparing for, conducting, and completing the Sale as contemplated
                hereby, without interruption by landlords, labor actions, or otherwise. Without limiting the
                generality of the foregoing, the Consultant and Merchant shall agree upon an incentive
                program for Merchant’s employees at the Stores, to be funded solely by Merchant, in an
                amount not to exceed 10% of aggregate payroll during the Sale Term.

                Attached as Exhibit B to each Statement of Work will be an expense budget for the
                “Consultant Controlled Expenses” with respect to the Stores subject to such Statement of
                Work. The Consultant will advance funds for its Consultant Controlled Expenses;
                Merchant shall reimburse the Consultant therefor (up to the aggregate budgeted amount per
                line item) in connection with each weekly reconciliation contemplated by Section 5(B) of
                the applicable Consulting Agreement upon presentation of reasonable documentation for
                such actually-incurred expenses. Merchant shall be obligated to reimburse the Consultant
                for Consultant Controlled Expenses in addition to the Base Fee, and in addition to the
                Incentive Fee, if earned.


                                                10
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                              Desc Main
                                Document    Page 11 of 159




       TERM                                           CONSULTING AGREEMENT

 Compensation for     As used in the Consulting Agreement, the following terms shall have the following
 Consultant           meanings: (a) “Gross Proceeds” shall mean the gross proceeds of all sales of Merchandise
                      made in the Stores during the Sale Term, net only of sales taxes; (b) “Merchandise” shall
                      mean all merchandise sold in the Stores during the Sale Term; (c) “Recovery Percentage”
                      shall mean (i) Gross Proceeds, divided by (ii) the aggregate “Retail Value” of the
                      Merchandise; (d) “Retail Value” with respect to each item of Merchandise shall be
                      determined using the “gross rings” method. For purposes of determining “gross rings” with
                      respect to the Merchandise, the Consultant and Merchant shall jointly keep (i) a strict count
                      of gross register receipts less applicable sales taxes, and (ii) cash reports of sales within
                      each Store. Register receipts shall show for each item of Merchandise sold the Merchant’s
                      retail price for such item, and the markdown or other discount granted in connection with
                      the Sale as agreed to by Merchant and the Consultant. All such records and reports shall
                      be made available to the Consultant and Merchant during regular business hours upon
                      reasonable notice.

                      Merchant shall pay Consultant a “Base Fee” equal to three thousand dollars ($3,000) per
                      Store. The Base Fee with respect to the Stores shall be earned concurrently with the
                      execution of each Statement of Work, and shall be paid no later than the first weekly
                      reconciliation following the execution of the respective Statement of Work.

                      Merchant shall pay Consultant an “Incentive Fee” (which, if earned, shall be in addition to
                      the Base Fee) as provided in each Statement of Work based upon the applicable Recovery
                      Percentage for the Stores subject to each such Statement of Work.

 Conduct of Sale;     Merchant shall have control over the personnel in the Stores and shall handle the cash, debit
 Other Sale Matters   and charge card payments for all Merchandise sold during the Sale Term in accordance
                      with the Merchant’s normal cash management procedures, subject to the Consultant’s right
                      to audit any such terms.

                      The parties will meet on each Wednesday during the Sale Term to review any Sale matters
                      reasonably requested by either party; and all amounts payable or reimbursable to the
                      Consultant for the prior week (or the partial week in the case of the first and last weeks)
                      shall be reconciled and paid immediately thereafter (i.e. the Base Fee and all reimbursable
                      Consultant Controlled Expenses and/or FF&E Expenses). No later than thirty (30) days
                      following the end of the Sale under each Statement of Work, the parties shall complete a
                      final reconciliation and settlement of all amounts contemplated by the Consulting
                      Agreement and such Statement of Work (“Final Reconciliation”), including without
                      limitation a final determination and payment of (i) any remaining reimbursements to the
                      Consultant, (ii) any remaining payments on account of the Base Fee, and (iii) a
                      determination of the Recovery Percentage, and payment (if any) due to the Consultant on
                      account of the Incentive Fee (based upon the Recovery Percentage). From time to time
                      upon request, each party shall prepare and deliver to the other party such other reports as
                      either party may reasonably request. Each party to the Consulting Agreement shall, at all
                      times during the Sale Term and during the one (1) year period thereafter, provide the other
                      with access to all information, books and records reasonably relating to the Sale and to the
                      Consulting Agreement. All records and reports shall be made available to the Consultant
                      and Merchant during regular business hours upon reasonable notice.



                                                      11
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                              Desc Main
                          Document    Page 12 of 159




      TERM                                      CONSULTING AGREEMENT

                Merchant shall collect all sales taxes associated with the sale of Merchandise during the
                Sale Term, and Merchant shall be solely responsible for reporting and paying the same to
                the appropriate taxing authorities in accordance with applicable law.

                Each of Consultant and Merchant shall comply with all federal, state and local laws, rules
                and regulations applicable to them in connection with the transactions contemplated by this
                Agreement.

                Merchant will prior to the execution of each Statement of Work, inform the Consultant in
                writing (with specificity) of any restrictions in the leases governing such Store(s) which
                would potentially conflict with this Agreement and the transactions contemplated thereby
                so that the parties may determine the Consultant Controlled Expenses and the Incentive
                Fee performance hurdles with reference to such restrictions.

                To the extent Merchant has informed Consultant in writing (prior to the execution of a
                Statement of Work) of any rules relating to its employees in the Stores that are the subject
                of the Sale under such Statement of Work, the Consultant shall adhere to such rules.

                Merchant acknowledges that the parties are not conducting an inventory of the Merchandise
                and that Consultant has made no independent assessment of the beginning levels of
                Merchandise, and Consultant shall not bear any liability for shrink or other loss to the
                Merchandise.

                All sales of Merchandise in the Stores during the Sale shall be made in the name, and on
                behalf, of Merchant. All such sales shall be “final sales” and “as is,” and all advertisements
                and sales receipts will reflect the same.

                The Sale will be advertised as a “this store location closing” or other mutually agreed upon
                handle throughout the term of the Sale, and Consultant shall be permitted to use signs and
                internal and external banners and sign walkers reflecting this message, subject to the terms
                and provisions of applicable law.

                Throughout the Sale Term, Merchant’s employees used in the conduct of the Sale shall
                remain employees of Merchant (and shall not be employees of Consultant) and shall
                continue to be eligible to receive/participate in all of Merchant’s benefits/benefits programs
                consistent with Merchant’s ordinary course practices consistent with historic periods.
                Merchant represents that it has paid, and through the Sale Term will pay, all Store rent
                and/or occupancy and occupancy-related expenses.

                Consultant shall have the right to sell all agreed upon furniture, fixtures and equipment
                located at the Stores which are owned by Merchant, on a commission basis equal to twenty-
                five percent (25%) of the gross sales of FF&E (net only of sales tax). Merchant shall
                reimburse Consultant for its reasonable sale expenses associated with the FF&E pursuant
                to a budget to be mutually agreed upon by the parties based upon the composition of the
                FF&E that Merchant desires to have Consultant sell (“FF&E Expenses”). Such budget may
                be included on each Statement of Work, or it may be agreed upon in a separate writing with
                respect to each Statement of Work as soon as practicable following the execution of each
                Statement of Work. In lieu of such commission arrangement for the sale of FF&E,
                Consultant and Merchant may mutually agree upon an FF&E guarantee in connection with

                                                12
Case 20-30805-KRH    Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                              Desc Main
                           Document    Page 13 of 159




       TERM                                      CONSULTING AGREEMENT

                 each Statement of Work. In either event, Consultant shall have the right to abandon any
                 unsold FF&E at the Stores at the conclusion of the Sale Term.
 Statements of   Merchant shall pay Consultant an “Incentive Fee” (which, if earned, shall be in addition to
 Work            the Base Fee) as one of the following (e.g., back to the first dollar), based upon the
                 applicable Recovery Percentage relating to the Sale at the Stores subject to such Statement
                 of Work:




                 The performance hurdles set forth above have been established based upon Merchant’s
                 representation to the Consultant that (i) the composition of the Merchandise shall be
                 consistent with the information summarized on Exhibit C (attached to each Statement of
                 Work), and (ii) from and after the date thereof and through the Sale Commencement Date,
                 (y) the Stores will be (and have been) operated in the ordinary course consistent with
                 historic practices (including without limitation with respect to replenishment, transfers of
                 merchandise and FF&E in and out, PLU file administration, store hours, and
                 promotion/advertising), and (z) there shall be no increases or decreases to the Merchant’s
                 retail prices of any items of Merchandise outside of the ordinary course of business
                 consistent with historic periods.

                 For the avoidance of doubt, the Gross Proceeds and Retail Value of Merchandise
                 calculations shall be made with reference to the Sale at the Stores subject to this Statement
                 of Work in the aggregate and not on a per-Store basis (but not with reference to any of
                 Merchant’s other stores subject to any other Statement(s) of Work).

                 All other terms and conditions of the Letter Agreement are hereby affirmed and
                 incorporated into this Statement of Work.

                 Statement of Work 78:

                 Concurrently with the execution of, and as a condition to Consultant’s obligations under
                 this Statement of Work, Merchant shall fund to Consultant $310,000.00
                 (the “Special Purpose Payment”) which shall be held by Consultant until the Final
                 Reconciliation (and Merchant shall not apply the Special Purpose Payment to, or otherwise
                 offset any portion of the Special Purpose Payment against, any weekly reimbursement,
                 payment of fees, or other amount owing to Consultant under this Statement of Work prior
                 to the Final Reconciliation). Without limiting any of Consultant’s other rights, Consultant
                 may apply the Special Purpose Payment to any unpaid obligation owing by the Merchant
                 to Consultant under this Agreement. Any portion of the Special Purpose Payment not used
                 to pay amounts explicitly contemplated by this Agreement shall be returned to Merchant
                 within three days following the Final Reconciliation.

                 Notwithstanding anything to the contrary in the Agreement, Consultant will advance funds
                 for the Consultant’s Controlled Expenses, and Merchant shall reimburse Consultant weekly
                 therefor (up to the aggregate budgeted amount) in connection with a weekly reconciliation
                 upon presentation of reasonable documentation for such actually-incurred expenses. In
                 addition to, and not as part of, reimbursement of any Consultant Controlled Expenses,
                                                 13
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                            Desc Main
                          Document    Page 14 of 159




      TERM                                     CONSULTING AGREEMENT

                Merchant shall also reimburse Consultant for its reasonable and documented legal fees and
                expenses incurred in connection with this Agreement.


                Statement of Work 79:

                Notwithstanding anything to the contrary herein, Consultant acknowledges and agrees that
                the Stores subject to this SOW are to be part of a “Storewide Sale” program, and therefore
                the product mix and inventory levels will vary from prior SOW’s which performed “Store
                Closing” or “Going Out of Business” programs.

                Concurrently with the execution of, and as a condition to Consultant’s obligations under
                this Statement of Work, Merchant shall fund to Consultant $832,000.00
                (the “Special Purpose Payment”) which shall be held by Consultant until the Final
                Reconciliation (and Merchant shall not apply the Special Purpose Payment to, or otherwise
                offset any portion of the Special Purpose Payment against, any weekly reimbursement,
                payment of fees, or other amount owing to Consultant under this Statement of Work prior
                to the Final Reconciliation). Without limiting any of Consultant’s other rights, Consultant
                may apply the Special Purpose Payment to any unpaid obligation owing by the Merchant
                to Consultant under this Agreement. Any portion of the Special Purpose Payment not used
                to pay amounts explicitly contemplated by this Agreement shall be returned to Merchant
                within three days following the Final Reconciliation.

                Notwithstanding anything to the contrary in the Agreement, Consultant will advance funds
                for the Consultant’s Controlled Expenses, and Merchant shall reimburse Consultant weekly
                therefor (up to the aggregate budgeted amount) in connection with a weekly reconciliation
                upon presentation of reasonable documentation for such actually-incurred expenses. In
                addition to, and not as part of, reimbursement of any Consultant Controlled Expenses,
                Merchant shall also reimburse Consultant for its reasonable and documented legal fees and
                expenses incurred in connection with this Agreement.

                Statement of Work 80:

                Concurrently with the execution of, and as a condition to Consultant’s obligations under
                this Statement of Work, Merchant shall fund to Consultant $750,000.00
                (the “Special Purpose Payment”) which shall be held by Consultant until the Final
                Reconciliation (and Merchant shall not apply the Special Purpose Payment to, or otherwise
                offset any portion of the Special Purpose Payment against, any weekly reimbursement,
                payment of fees, or other amount owing to Consultant under this Statement of Work prior
                to the Final Reconciliation). Without limiting any of Consultant’s other rights, Consultant
                may apply the Special Purpose Payment to any unpaid obligation owing by the Merchant
                to Consultant under this Agreement. Any portion of the Special Purpose Payment not used
                to pay amounts explicitly contemplated by this Agreement shall be returned to Merchant
                within three days following the Final Reconciliation.

                Notwithstanding anything to the contrary in the Agreement, Consultant will advance funds
                for the Consultant’s Controlled Expenses, and Merchant shall reimburse Consultant weekly
                therefor (up to the aggregate budgeted amount) in connection with a weekly reconciliation
                upon presentation of reasonable documentation for such actually-incurred expenses. In

                                               14
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                              Desc Main
                          Document    Page 15 of 159




       TERM                                     CONSULTING AGREEMENT

                addition to, and not as part of, reimbursement of any Consultant Controlled Expenses,
                Merchant shall also reimburse Consultant for its reasonable and documented legal fees and
                expenses incurred in connection with this Agreement.



                Statement of Work 81:

                Notwithstanding anything to the contrary in the Agreement, Consultant will advance funds
                for the Consultant’s Controlled Expenses, and Merchant shall reimburse Consultant weekly
                therefor (up to the aggregate budgeted amount) in connection with a weekly reconciliation
                upon presentation of reasonable documentation for such actually-incurred expenses. In
                addition to, and not as part of, reimbursement of any Consultant Controlled Expenses,
                Merchant shall also reimburse Consultant for its reasonable and documented legal fees and
                expenses incurred in connection with this Agreement.

 Insurance      During the Sale Term: Merchant agrees to maintain (at its expense) its normal and
 Obligations    customary products liability insurance with respect to the Merchandise; as well such other
                insurance that Merchant has maintained in the ordinary course consistent with historic
                periods (including without limitation for example commercial general liability insurance,
                comprehensive automobile liability insurance, workers compensation insurance,
                employer’s liability insurance).

                During the Sale Term, Consultant shall, at its sole cost and expense, maintain in effect at
                all times during the Sale Term insurance coverages with limits not less than those set forth
                below with insurers licensed to do business in the state(s) in which the services are
                performed: (i) Commercial general liability, including contractual liability coverage with
                respect to the Services, bodily injury, property damage liability, independent contractor
                coverage and completed operations coverage, all in broad form having a combined single
                limit of $1,000,000.000; (ii) Comprehensive automobile liability, having a combined single
                limit of $1,000,000.00; (iii) Workers’ Compensation as required by the laws of the state(s)
                where the Stores are located containing a waiver of subrogation in favor of Merchant; (iv)
                Employer’s liability with a $500,000.00 limit, and; (v) Such other insurance as may be
                reasonably requested from time to time by Merchant.

                None of the requirements contained herein as to types, limits or the parties’ approval of
                insurance coverage to be maintained by the parties is intended to and shall not in any
                manner limit, qualify or quantify the liabilities and obligations assumed by Consultant or
                Merchant under this Agreement or otherwise provided by law.

                Evidence of the insurance coverage required to be maintained by Consultant and Merchant
                under this Agreement, represented by certificates of insurance issued by the insurance
                carrier(s), must be furnished to Merchant or Consultant (as the case may be) as soon as
                practicable following execution of this Agreement and as such policies are renewed. Such
                certificate of insurance shall state that Merchant or Consultant (as the case may be) will be
                notified in writing sixty (60) days prior to cancellation, material change, or nonrenewal of
                insurance.



                                                15
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                              Desc Main
                                Document    Page 16 of 159




       TERM                                           CONSULTING AGREEMENT

                      Notwithstanding any other provision of the Consulting Agreement, Merchant and
                      Consultant agree that Consultant shall not be deemed to be in possession or control of the
                      Stores or the Merchandise or other assets located therein or associated therewith, or of
                      Merchant’s employees located at the Stores.

 Indemnification by   To the fullest extent permitted by applicable law, Consultant hereby agrees to indemnify,
 Consultant           protect, defend and hold harmless Merchant, and Merchant’s parent(s), subsidiary and
                      affiliated companies (corporate and non-corporate), and its and their respective officers,
                      directors, shareholders, employees and agents for, from and against all liabilities, claims,
                      damages, losses, liens, causes of action, suits, judgments and expenses, including attorney
                      fees, of any nature, kind or description of any third-party person or entity directly or
                      indirectly arising out of, caused by, or resulting from (in whole or in part) any negligent or
                      grossly negligent act, error or omission of Consultant or anyone employed by it.

 Indemnification by   To the fullest extent permitted by applicable law, Merchant hereby agrees to indemnify,
 Merchant             protect, defend and hold harmless Consultant, and Consultant’s parent(s), subsidiary and
                      affiliated companies (corporate and non-corporate), and its and their respective officers,
                      directors, shareholders, employees and agents for, from and against all liabilities, claims,
                      damages, losses, liens, causes of action, suits, judgments and expenses, including attorney
                      fees, of any nature, kind or description of any third-party person or entity directly or
                      indirectly arising out of, caused by, or resulting from (in whole or in part) any negligent or
                      grossly negligent act, error or omission of Merchant or anyone employed by it.


IV.    The U.S. and Canada Sale Guidelines.

               The Debtors seek approval of streamlined procedures (i.e., the Sale Guidelines) to

sell the Store Closure Assets, in each case free and clear of liens, claims, and encumbrances.

Specifically, the Debtors seek approval of two sets of Sale Guidelines: The U.S. Sale Guidelines

and the Canada Sale Guidelines. As set forth below, the U.S. Sale Guidelines are substantially

similar to sale guideline approved in this Court and other U.S. Courts. The Canada Sale Guidelines

are substantially similar to relief more customary in Canada, and are being approved by this Motion

so that Debtors can seek recognition of this Motion in the Debtors’ proceeding in Canada. The

Debtors also seek approval of the Sale Guidelines to provide newspapers and other advertising

media in which the Sales may be advertised with comfort that the Debtors are conducting the Sales

in compliance with applicable law and with the Bankruptcy Court’s approval. The Debtors seek
                                                      16
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                                Document    Page 17 of 159




interim approval of the Sale Guidelines to allow the continuation of the Sales at the Initial Closing

Stores and commencement of the Sales at the Additional Closing Stores, if any.

               The Debtors have determined, in the exercise of their reasonable business judgment

and in consultation with their advisors, that the Sale Guidelines will provide the best and most

efficient means of selling the Store Closure Assets in order to maximize their value to the estates.

The Debtors estimate that the currently contemplated Store Closings will continue until no later

than March 31, 2020.

V.     Liquidation Sale Laws and Dispute Resolution Procedures.

               Certain states in which the Debtors operate stores have or may have licensing or

other requirements governing the conduct of store closing, liquidation, or other inventory clearance

sales, including, without limitation, state, provincial, and local laws, statutes, rules, regulations,

and ordinances (collectively, the “Liquidation Sale Laws”). The Liquidation Sale Laws may

establish licensing, permitting or bonding requirements, waiting periods, time limits, bulk sale

restrictions, and augmentation limitations that would otherwise apply to the Store Closings. Such

requirements hamper the Debtors’ ability to maximize value in selling their inventory. Subject to

the Bankruptcy Court’s approval, the Debtors intend to conduct the Store Closings in accordance

with the Sale Guidelines, and to the extent such guidelines conflict with the Liquidation Sale Laws,

the Sale Guidelines shall control (provided that, subject to recognition of the Interim Order or Final

Order, as applicable, by the Canadian Court, these Dispute Resolution Procedures shall not apply

with respect to the sale of Store Closure Assets in Canadian stores, and that any such disputes shall

be dealt with by the Canadian Court).


                                                 17
Case 20-30805-KRH          Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                                 Document    Page 18 of 159




                 For the purpose of orderly resolving any disputes between the Debtors and any

Governmental Units (as defined in section 101(27) of the Bankruptcy Code) arising due to the Sale

Guidelines and the alleged applicability of any Liquidation Sale Laws, the Debtors respectfully

request that the Bankruptcy Court authorize the Debtors to implement the following dispute

resolution procedures (the “Dispute Resolution Procedures”), as set forth in the Interim and Final

Orders:

          i.     Provided that the Sales are conducted in accordance with this Order, any Final
                 Order, and the Sale Guidelines, the Debtors, the Consultant, and the Debtors’
                 landlords, shall be deemed to be in compliance with any requirements of all county,
                 parish, or municipal or other local government (hereinafter referred to as “Local”)
                 and State requirements governing the conduct of the Sales of the Store Closure
                 Assets, including but not limited to Local statutes, regulation and ordinances
                 establishing licensing or permitting requirements, waiting periods or time limits, or
                 bulk sale restrictions that would otherwise apply to the Sales and sales of the Store
                 Closure Assets (collectively, the “Liquidation Sale Laws”) of any state or local
                 Governmental Unit (as defined in Bankruptcy Code section 101(27); provided, that
                 the term “Liquidation Sale Laws” shall be deemed not to include any public health
                 or safety laws or any state (collectively, “Safety Laws”), and the Debtors and the
                 Consultant shall continue to be required to comply, as applicable, with such Safety
                 Laws and General Laws, subject to any applicable provision of the Bankruptcy
                 Code and federal law, and nothing in this Order shall be deemed to bar
                 Governmental Units (as defined in section 101(27) of the Bankruptcy Code) or
                 public officials from enforcing Safety Laws or General Laws.

          ii.    Within three (3) business days after entry of the Interim Order, the Debtors will
                 serve by first-class mail, copies of the Interim Order, the proposed Final Order, the
                 Consulting Agreement, and the Sale Guidelines on the following: (a) the Attorney
                 General’s office for each state where the Sales are being held; (b) the county
                 consumer protection agency or similar agency for each county where the Sales are
                 being held; (c) the division of consumer protection for each state where the Sales
                 are being held; and (d) the landlords for the Closing Stores (collectively, the
                 “Dispute Notice Parties”).

          iii.   With respect to any Additional Closing Stores, within three (3) business days after
                 filing any Additional Closing Store List (as defined below) with the Bankruptcy
                 Court, the Debtors will serve by first-class mail, copies of the Interim Order, or the

                                                  18
Case 20-30805-KRH     Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                  Desc Main
                            Document    Page 19 of 159




            Final Order, as applicable, the Consulting Agreement, and the Sale Guidelines on
            the Dispute Notice Parties.

      iv.   To the extent that there is a dispute arising from or relating to the Sales, the Order,
            the Consulting Agreement, or the Sale Guidelines, which dispute relates to any
            Liquidation Sale Laws (a “Reserved Dispute”), the Bankruptcy Court shall retain
            exclusive jurisdiction to resolve the Reserved Dispute. Any time within ten (10)
            days following entry of the Interim Order, or service of an Additional Store Closing
            List, as applicable, any Governmental Unit may assert that a Reserved Dispute
            exists by sending a notice (the “Dispute Notice”) explaining the nature of the
            dispute to: (a) Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York
            10022, Attn: Joshua A. Sussberg, P.C., Emily E. Geier, and AnnElyse Scarlett
            Gains, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654,
            Attn: Joshua M. Altman; (b) Kutak Rock LLP, 901 East Byrd Street, Suite 1000,
            Richmond, Virginia, Attn: Michael A. Condyles, Peter J. Barrett, Jeremy S.
            Williams, and Brian H. Richardson; (c) on behalf of Gordon Brothers Retail
            Partners, LLC, Prudential Tower, 800 Boylston Street, 27th Floor, Boston,
            Massachusetts 02199, Attn: Mackenzie Shea; and (d) Riemer Braunstein LLP, 7
            Times Square, Suite 2506, New York, New York 10036, Attn: Steven Fox. If the
            Debtors and the Governmental Unit are unable to resolve the Reserved Dispute
            within 15 days after service of the notice, the Governmental Unit may file a motion
            with the Bankruptcy Court requesting that the Bankruptcy Court resolve the
            Reserved Dispute (a “Dispute Resolution Motion”).

      v.    In the event that a Dispute Resolution Motion is filed, nothing in the Interim Order
            or the Final Order, as applicable, shall preclude the Debtors, a landlord, or any other
            interested party from asserting (A) that the provisions of any Liquidation Sale Laws
            are preempted by the Bankruptcy Code, or (B) that neither the terms of the Interim
            Order or the Final Order nor the conduct of the Debtors pursuant to the Interim
            Order or the Final Order, violates such Liquidation Sale Laws. Filing a Dispute
            Resolution Motion as set forth herein shall not be deemed to affect the finality of
            the Interim Order or the Final Order or to limit or interfere with the Debtors’ or the
            Consultant’s ability to conduct or to continue to conduct the Sales pursuant to the
            Interim Order or the Final Order, as applicable, absent further order of the
            Bankruptcy Court. Upon the entry of the Interim or Final Order, the Debtors and
            the Consultant shall be authorized to conduct the Sales pursuant to the terms of the
            Interim Order or the Final Order, the Consulting Agreement, and the Sale
            Guidelines and to take all actions reasonably related thereto or arising in connection
            therewith. The Governmental Unit will be entitled to assert any jurisdictional,
            procedural, or substantive arguments it wishes with respect to the requirements of
            its Liquidation Sale Laws or the lack of any preemption of such Liquidation Sale
            Laws by the Bankruptcy Code. Nothing in the Interim Order or the Final Order will

                                              19
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                Desc Main
                               Document    Page 20 of 159




               constitute a ruling with respect to any issues to be raised in any Dispute Resolution
               Motion.

       vi.     If, at any time, a dispute arises between the Debtors and/or the Consultant and a
               Governmental Unit as to whether a particular law is a Liquidation Sale Law, and
               subject to any provisions contained in the Interim Order or the Final Order related
               to the Liquidation Sale Laws, then any party to that dispute may utilize the
               provisions of subparagraphs (iv) and (v) above by serving a notice to the other party
               and proceeding thereunder in accordance with those paragraphs.                   Any
               determination with respect to whether a particular law is a Liquidation Sale Law
               shall be made de novo.

VI.    Fast Pay Laws.

               Many U.S. states and certain Canadian provinces in which the Debtors operate have

laws and regulations that require the Debtors to pay an employee substantially contemporaneously

with his or her termination (the “Fast Pay Laws” and together with the Liquidation Sale Laws,

the “Applicable State Laws”). These laws often require payment to occur immediately or within

a period of only a few days from the date such employee is terminated.

               The nature of the Store Closings contemplated by this Motion will result in a

substantial number of employees being terminated during the Store Closings. To be clear, the

Debtors intend to pay their terminated employees as expeditiously as possible and under normal

payment procedures. However, the Debtors’ payroll systems will simply be unable to process the

payroll information associated with these terminations in a manner that will be compliant with the

Fast Pay Laws.     Under ordinary circumstances, the Debtors’ payroll department is able to

coordinate delivery of final checks to coincide with an employee’s final day of work where

required by applicable law. This process requires the Debtors’ payroll department to calculate

individual payments upon termination, prepare each termination payment check, obtain

authorization for each such check and then prepare each such check for mailing. Given the number
                                                20
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                Desc Main
                               Document    Page 21 of 159




of employees who will likely be terminated during the Store Closings, this process could easily

take several days, making compliance with the Fast Pay Laws burdensome to the Debtors’ estates,

if not impossible.

VII.   Lease Restrictions.

               The Debtors also respectfully request a waiver of any contractual restrictions that

could otherwise inhibit or prevent the Debtors from maximizing value for creditors through the

Store Closings and Sales. In certain cases, the contemplated Store Closings and Sales may be

inconsistent with certain provisions of leases, subleases, or other documents with respect to the

premises in which the Debtors operate, including (without limitation) reciprocal easement

agreements, agreements containing covenants, conditions, and restrictions (including, without

limitation, “go dark” provisions and landlord recapture rights), or other similar documents or

provisions. Such restrictions would also hamper the Debtors’ ability to maximize value in selling

their inventory.

               The Debtors also request that no entity, including, without limitation, utilities,

landlords, shopping center managers and personnel, creditors, and all persons acting for or on their

behalf shall interfere with or otherwise impede the conduct of the Store Closings, the Sales or

institute any action against the Debtors in any court (other than in the Bankruptcy Court or, with

respect to Canadian stores, the Canadian Court) or before any administrative body that in any way

directly or indirectly interferes with, obstructs, or otherwise impedes the conduct of the Store

Closings, the Sales or the advertising and promotion (including through the posting of signs) of

the Sales.


                                                21
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                               Document    Page 22 of 159




               Given that Debtors are seeking this relief on an interim basis, the Debtors seek to

resolve the concerns of landlords as expeditiously as possible. In other similar cases, other debtors

have proposed store closing procedures with materially similar lease restrictions. Other debtors in

these situations have obtained store closing orders which included a provision allowing for “side

letters” between a debtor and landlord to resolve landlord concerns. See, e.g., In re Toys “R” Us,

Inc., No 17-34665 (KLP) (Bankr. E. D. Va. Feb. 6, 2018); In re The Gymboree Corp.,

No. 17-32986 (KLP) (Bankr. E. D. Va. July 11, 2017). The Debtors have included this provision

in the Interim Order so as to expeditiously address landlord concerns.

VIII. Abandonment.

               The Debtors respectfully request that the Court authorize the abandonment of

certain owned FF&E remaining in the Closing Stores. The Debtors intend to sell any marketable

owned FF&E present in the Closing Stores. However, the Debtors may determine that the cost

associated with holding or selling that property exceeds the proceeds that will be realized from its

sale, or such property may not be saleable at all. In such cases, retaining the property would be

burdensome to the estate and the property would be of inconsequential value. For the avoidance

of doubt, the Debtors will not sell any personal identifying information (which means information

which alone or in conjunction with other information identifies an individual, including, but not

limited to, an individual’s name, social security number, date of birth, government-issued

identification number, account number, and credit or debit card number) as part of the Store

Closings, and all personal identifying information will be removed from any FF&E prior to

abandonment of same. Accordingly, the Debtors respectfully submit that abandonment of such

property is in the best interests of their estates and request that the Court authorize them to do so
                                                 22
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10               Desc Main
                                Document    Page 23 of 159




where they determine in their business judgment that abandonment is the appropriate course of

action.

IX.       Store Closing Bonus Plan.

                Through this Motion, the Debtors are requesting the authority, but not the

obligation, to pay Store Closing Bonuses (the “Store Closing Bonus Plan”) to store-level

non-insider employees, who remain in the employ of the Debtors during the Sales. The Debtors

believe that the Store Closing Bonus Plan will motivate employees during the Sales and will enable

the Debtors to retain those employees necessary to successfully complete the Sales.

                The Debtors’ Store Closing Bonus Plan is composed of two programs. One has

been in place for more than five years, while the other has been active since September 2019.

Payments under both programs are made exclusively to non-insiders and on the condition of

employment through the date on which the respective employee’s store closes.

                The amount of the bonuses offered under the Store Closing Bonus Plan vary

depending upon a number of factors, including the employee’s position with the Debtors and

duration of employment.

                The total aggregate cost of the Store Closing Bonus Plan will also vary depending

on how many Closing Stores are ultimately closed. If the Debtors were to close every Closing

Store the aggregate amount of Store Closing Bonuses paid will not be more than $1.65 million,

assuming one hundred percent of the eligible employees remain employed through the duration of

the Closing Sales at every Closing Store.

                Providing such non-insider bonus benefits is critical to ensuring that key employees

that will be affected by the reduction in the Debtors’ work force due to the Store Closings will
                                                 23
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                               Document    Page 24 of 159




continue to provide critical services to the Debtors during the ongoing Store Closing process. For

the avoidance of doubt, the Debtors do not propose to make any payment on account of Store

Closing Bonuses to any insiders.

               In order to ensure a successful Store Closing and Sale process and maximize

revenues for the benefit of the Debtors’ estates, the Store Closing Bonuses incentivize store

management to provide uninterrupted leadership during this challenging period, and ties payment

to maintaining employment with the Debtors through the conclusion of the Sales.

               Accordingly, the Debtors respectfully submit that the Store Closing Bonus Plan is

in the best interests of their estates and request that the Court authorize payments under the Store

Closing Bonus Plan as a sound exercise of their business judgment.

                                          Basis for Relief

I.     The Court Should Authorize the Assumption of the Consulting Agreement.

               Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a debtor in

possession, “subject to the court’s approval, may assume or reject any executory contract or

[unexpired] lease of the debtor.” 11 U.S.C. § 365(a). Courts in the Fourth Circuit have determined

that a debtor’s assumption or rejection of a contract should be “accorded the deference mandated

by the sound business judgment rule as generally applied by courts to discretionary actions or

decisions of corporate directors.” See, e.g., In re Alpha Nat. Res., Inc., 555 B.R. 520, 529

(Bankr. E.D. Va. 2016) (holding that the debtors’ decision to reject an executory contract was

based in sound business judgment as the contract was unnecessary to the debtors’ ongoing business

efforts); Lubrizol Enters. Inc. v. Richmond Metal Finishers, Inc., 756 F.2d 1043, 1045–46

(4th Cir. 1985) (holding that rejection of a contract is the debtor’s decision and “is to be accorded
                                                 24
Case 20-30805-KRH            Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                          Desc Main
                                   Document    Page 25 of 159




the deference mandated by the sound business judgment rule as generally applied by courts to

discretionary actions or decisions of corporate directors”).

                 Here, the Debtors have exercised their sound business judgment in determining to

assume the Consulting Agreement.              By continuing the engagement of the Consultant—the

Debtors’ previous inventory appraiser and store closing liquidator—the Debtors determined that

they could capitalize on the knowledge of a consultant already familiar with the Debtors’

liquidation performance in order to ultimately deliver the best results for the Debtors. Further, the

Debtors believe that the terms set forth in the Consulting Agreement are fair and reasonable and

present the best path for the Sales. Moreover, the Consultant has extensive expertise in conducting

liquidation sales and will be able to effectively oversee and implement the Sales in an efficient and

cost-effective manner.

                 Courts hearing chapter 11 cases filed by retailers have recently approved the

assumption and/or approval of similar consulting agreements. See, e.g., In re Gemstone Solutions

Group, Inc., No. 19-30258 (KLP) (Bankr. E.D. Va. Jan. 17, 2019) (authorizing entry into

consulting     agreement);        In    re     Toys        “R”    Us,      Inc.,      No.   17-34665       (KLP)

(Bankr. E.D. Va. Feb. 6, 2018) (same); In re The Gymboree Corp., No. 17-32986 (KLP)

(Bankr. E.D. Va. July 11, 2017) (same); In re Vitamin World, Inc., No. 17-11933 (KJC)

(Bankr. D. Del. Nov. 21, 2017)          (same);       In    re    rue21,      inc.,     No. 17-22045       (GLT)

(Bankr. W.D. Pa. June 12, 2017) (same).4




4
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
    Copies of these orders are available upon request of the Debtors’ proposed counsel.

                                                       25
Case 20-30805-KRH            Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10               Desc Main
                                   Document    Page 26 of 159




               The Debtors submit that they have exercised reasonable business judgment in

engaging the Consultant to conduct the Store Closings and Sales. Given the number of stores and

the Consultant’s in-depth knowledge of the Debtors’ process of running Store Closings and Sales,

as discussed above, it is unlikely the Debtors could retain a liquidator able to conduct the process

as efficiently and effectively as the Consultant. If the Consulting Agreement is not assumed on a

final basis, the Sales would lose the benefit of the Consultant’s oversight and might be delayed or

suspended entirely, leading to loss of additional liquidity and increased administrative expense.

Accordingly, the Debtors respectfully request that the Court authorize their assumption of the

Consulting Agreement.

II.    The Court Should Approve the Sale Guidelines.

               The Court may authorize the Debtors to consummate the Store Closings pursuant

to sections 105(a) and 363(b) of the Bankruptcy Code. Section 363(b)(1) of the Bankruptcy Code

provides, in relevant part, that, “[t]he [debtor], after notice and a hearing, may use, sell, or lease,

other than in the ordinary course of business, property of the estate.” 11 U.S.C. § 363(b)(1).

Further, section 105(a) of the Bankruptcy Code provides, in relevant part, that, “[t]he court may

issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

of this title.” 11 U.S.C. § 105(a).

               As discussed herein, pursuant to section 363(b) of the Bankruptcy Code, for the

purpose of conducting the Store Closings, the Debtors need only show a legitimate business

justification for the proposed action. See, e.g., On-Site Sourcing, Inc., 412 B.R. at 822; In re U.S.

Airways     Grp.,    Inc.,     No.    02-83984     (SSM),      2002     WL     31829093,      at    *1

(Bankr. E.D. Va. Dec. 16, 2002).
                                                  26
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                   Desc Main
                                Document    Page 27 of 159




               In addition, the Court may authorize the Store Closings based on section 105(a) of

the Bankruptcy Code. Section 105(a) codifies the Court’s inherent equitable powers to “issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of this title.”

Under section 105(a), courts may authorize any action that is essential to the continued operation

of a debtor’s businesses. See In re NVR L.P., 147 B.R. 126, 127 (Bankr. E.D. Va. 1992) (holding

that a court may permit pre-plan payments of prepetition obligations when essential to the

continued operation of the debtor); see also In re Fin. News Network Inc., 134 B.R. 732, 735–36

(Bankr. S.D.N.Y. 1991) (holding that the “‘doctrine of necessity’ stands for the principle that a

bankruptcy court may allow pre-plan payments of prepetition obligations where such payments

are critical to the debtor’s organization”).

               The relief requested by this Motion represents a sound exercise of the Debtors’

business judgment, is necessary to avoid immediate and irreparable harm to the Debtors’ estates,

and is justified under sections 105(a) and 363(b) of the Bankruptcy Code. The Debtors and their

advisors believe that the Sale Guidelines represent the most efficient and appropriate means of

maximizing the value of the Store Closure Assets, while balancing the potentially competing

concerns of landlords and other parties in interest.

               Furthermore, ample business justification exists to conduct the Store Closings.

Prior to the Petition Date, the Debtors, with the assistance of their advisors, engaged in an extensive

review of each of their stores to: (a) identify underperforming stores; (b) consider whether the

store’s performance can be improved by various initiatives, including through the negotiation of

lease concessions with landlords; (c) determine which stores were candidates for downsizing;

(d) assess the potential to consolidate certain Pier 1 Imports stores within a reasonable proximity
                                                  27
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                   Desc Main
                               Document    Page 28 of 159




of one another; and (e) determine what stores should be closed promptly to eliminate their ongoing

negative impact on the Debtors’ financial performance and to improve the Debtors’ liquidity. This

process has resulted in the Debtors’ identification of the Initial Closing Stores and is ongoing with

respect to Additional Closing Stores.

               Further delay in consummating the Store Closings would diminish the recovery tied

to monetization of the Store Closure Assets for a number of reasons, chief among them is that the

Closing Stores are a drain on liquidity. Thus, the Debtors will realize an immediate benefit in

terms of financial liquidity upon the sale of the Store Closure Assets and the termination of

operations at the Closing Stores. Further, the swift and orderly commencement of the Store

Closings will allow the Debtors to timely reject the applicable store leases, and therefore avoid the

accrual of unnecessary administrative expenses for rent payment. Delaying the Store Closings

may cause the Debtors to pay postpetition rent at many of these stores. Additionally, given the

Debtors’ current section 365(d)(4) deadline, there is a finite number of days that the Sales can run

without obtaining further consents from landlords.

               Courts in this jurisdiction and other districts have recently approved sale guidelines

in chapter 11 cases, and numerous courts have granted retail debtors authority to implement such

procedures.    See, e.g., In re Gemstone Solutions Group, Inc., No. 19-30258 (KLP)

(Bankr. E.D. Va. Jan. 17, 2019) (authorizing the debtors, pursuant to sections 105(a) and 363(b)(1)

of the Bankruptcy Code, to sell inventory and assets from closing stores); In re Toys “R” Us, Inc.,

No. 17-34665 (KLP) (Bankr. E.D. Va. Feb. 6, 2018) (same); In re Vitamin World, Inc.,

No. 17-11933 (KJC) (Bankr. D. Del. Nov. 21, 2017) (same); In re rue21, inc., No. 17-22045

(GLT)         (Bankr. W.D. Pa. July          11,        2017)         (same);        see        also
                                                   28
Case 20-30805-KRH               Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                          Desc Main
                                      Document    Page 29 of 159




In re BCBG Max Azria Glob. Holdings, LLC, No. 17-10466 (Bankr. S.D.N.Y. Mar. 2, 2017)

(authorizing the debtors, pursuant to sections 105(a) and 363(b)(1) of the Bankruptcy Code, to

immediately continue and conduct the contemplated store closings).5 The sale guidelines approved

in the foregoing cases are substantially similar to the Sale Guidelines attached hereto.

III.       The Court Should Approve the Sale of the Store Closure Assets Free and Clear of all
           Liens, Encumbrances, and Other Interests under section 363(f) of the
           Bankruptcy Code.

                    The Debtors request approval to sell the Store Closure Assets on a final “as is”

basis, free and clear of any and all liens, claims, and encumbrances in accordance with

section 363(f) of the Bankruptcy Code.                 A debtor in possession may sell property under

sections 363(b) and 363(f) of the Bankruptcy Code “free and clear of any interest in such property

of an entity other than the estate” if any one of the following conditions is satisfied: (i) applicable

non-bankruptcy law permits sale of such property free and clear of such interest; (ii) such entity

consents; (iii) such interest is a lien and the price at which such property is to be sold is greater

than the aggregate value of all liens on such property; (iv) such interest is in bona fide dispute; or

(v) such entity could be compelled, in a legal or equitable proceeding, to accept a money

satisfaction of such interest. 11 U.S.C. § 363(f); see also In re Collins, 180 B.R. 447, 450

(Bankr. E.D. Va. 1995) (noting that since section 363(f) is written in the disjunctive, the court may

approve a sale free and clear if any one subsection is met).




5
       Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
       Copies of these orders are available upon request of the Debtors’ proposed counsel.

                                                          29
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                   Desc Main
                                Document    Page 30 of 159




                The Debtors anticipate that, to the extent there are liens on the Store Closure Assets,

all holders of such liens will consent to the Sales because they provide the most effective, efficient,

and time-sensitive approach to realizing proceeds for, among other things, the repayment of

amounts due to such parties. Any and all liens on the Store Closure Assets sold under the Sales

would attach to the remaining net proceeds of such sales with the same force, effect, and priority

as such liens currently have on these assets, subject to the rights and defenses, if any, of the Debtors

and of any party-in-interest with respect thereto. Moreover, all identified lienholders have received

sufficient notice and have been given sufficient opportunity to object to the relief requested.

                Accordingly, the Debtors submit that the sale of the Store Closure Assets satisfies

the statutory requirements of section 365(f) of the Bankruptcy Code and should, therefore, be free

and clear of any liens, claims, encumbrances, and other interests.

IV.     The Court Should Waive Compliance with Applicable State Laws and Approve the
        Dispute Resolution Procedures.

                The Debtors’ ability to conduct the Sales in accordance with the Sale Guidelines

and without complying with Applicable State Laws is critical to the Sales’ success. Although the

Debtors intend to comply with state and local health and safety laws and consumer protection laws

in conducting the Sales, many Liquidation Sale Laws require special and cumbersome licenses,

waiting periods, time limits, and other procedures for store closing, liquidation, or similar sales.

Additionally, compliance with Fast Pay Laws would require the Debtors to pay terminated




                                                  30
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                Desc Main
                               Document    Page 31 of 159




employees within a time frame that would be detrimental to the conduct of these chapter 11 cases,

if not impossible.

               To eliminate the time, delay, and expense associated with the administrative

procedures necessary to comply with the Applicable State Laws, the Debtors propose the Sale

Guidelines as a way to streamline the administrative burdens on their estates while still adequately

protecting the broad and varied interests of both landlords and applicable governmental agencies

charged with enforcing any Liquidation Sale Laws that may apply to the Store Closings. As such,

the Debtors believe the Sale Guidelines mitigate any concerns that their landlords or governmental

agencies may raise with respect to the Store Closings, and therefore, the below requested relief is

in compliance with any applicable Liquidation Sale Laws.

               The Debtors submit that there is strong support for granting them the authority to

not comply with the Liquidation Sale Laws, subject to the Sale Guidelines. First, it is generally

accepted that many state statutes and regulations provide that, if a liquidation or bankruptcy sale

is court-authorized, a company need not comply with the Liquidation Sale Laws. See, e.g., Ark.

Code Ann. § 4-74-103 (exempting from the provisions of the chapter sales pursuant to any court

order); Ga. Code Ann. § 10-1-393(b)(24)(C)(iv) (same); 815 ILCS 350/3 (same); La. Rev. Stat.

Ann. § 51:43(1) (same); N.Y. Gen. Bus. Law § 584(a) (same); Or. Rev. Stat. Ann.

§ 646A.100(2)(b) (“‘Going out of business sale’ does not include a sale conducted by a bankruptcy

trustee.”); Tex. Bus. & Com. Code Ann. § 17.91(3) (exempting from subchapter sales conducted

pursuant to court order). Second, pursuant to section 105(a) of the Bankruptcy Code, the Court

has the authority to permit the Store Closings to proceed notwithstanding any contrary Applicable

State Laws as it is essential to the continued operation of the Debtors’ business. Third, this Court
                                                 31
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                                Document    Page 32 of 159




will be able to supervise the Store Closings because the Debtors and their assets are subject to this

Court’s exclusive jurisdiction. See 28 U.S.C. § 1334. As such, creditors and the public interest

are adequately protected by notice of this Motion and the ongoing jurisdiction and supervision of

the Bankruptcy Court.

               Further, bankruptcy courts have consistently recognized, with limited exception,

that federal bankruptcy law preempts state and local laws that contravene the underlying policies

of the Bankruptcy Code. See In re Williams, No. 06-32921 (KHR), 2007 WL 2122131, at *9

(Bankr. E.D. Va. July 19, 2007) (“When a conflict exists between state law and bankruptcy laws

enacted by Congress, the state law is superseded.”); In re WBQ P’ship, 189 B.R. 97, 108

(Bankr. E.D. Va. 1995) (holding that the Bankruptcy Code preempted the provisions of Va. Code

§ 32.1-329 since Virginia law inhibited the sale of assets free and clear in contravention of

section 363(f)); see also In re LandAmerica Fin. Grp., Inc., 470 B.R. 759, 780

(Bankr. E.D. Va. 2012) (holding that the “scope of preemption under § 1123(a) of the Bankruptcy

Code is broad enough to preempt any state law that would restrict the objectives and operation of

a debtor’s reorganization plan”); In re Harrison, No. ADV. 93-3129S, 1994 WL 16191613, at *2

(Bankr. E.D. Va. Jan. 14, 1994) (holding that the provisions of the Bankruptcy Code preempt the

holdings of the state supreme court as it pertains to treatment of interest on arrearages).

               Courts in some jurisdictions have found that preemption of state law is not

appropriate if the laws deal with public health and safety. See Baker & Drake. Inc. v. Pub. Serv.

Comm’n of Nev. (In re Baker & Drake. Inc.), 35 F.3d 1348, 1353–54 (9th Cir. 1994) (holding that

Bankruptcy Code did not preempt state law prohibiting taxicab leasing that was promulgated in

part as public safety measure). However, preemption is appropriate where, as is the case here, the
                                              32
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                               Document    Page 33 of 159




only state laws involved concern economic regulation rather than the protection of public health

and safety. See In re Baker & Drake. Inc., 35 F.3d at 1353 (finding that “federal bankruptcy

preemption is more likely . . . where a state statute is concerned with economic regulation rather

than with protecting the public health and safety”).

               Under the circumstances of these chapter 11 cases, enforcing the strict requirements

of the Liquidation Sale Laws would undermine the fundamental purpose of section 363(b) of the

Bankruptcy Code by placing constraints on the Debtors’ ability to maximize estate assets for the

benefit of creditors. Accordingly, authorizing the Sales without the delays and burdens associated

with obtaining various state and local licenses, observing state and local waiting periods or time

limits, and/or satisfying any additional requirements with respect to advertising, sales, and similar

items is necessary and appropriate. The Debtors do not seek a general waiver of all state and local

law requirements, but only those that apply specifically to retail liquidation sales. Indeed, the

requested waiver is narrowly tailored to facilitate the successful consummation of the Sales.

Moreover, the Debtors will comply with applicable state and local public health and safety laws,

and applicable tax, labor, employment, environmental, and consumer protection laws, including

consumer laws regulating deceptive practices and false advertising.           Finally, the Dispute

Resolution Procedures provide an ordered means for resolving any disputes arising between the

Debtors and any Governmental Units with respect to the applicability of any Liquidation Sale

Laws, and should therefore be approved.

               Based on the foregoing, courts in this district and other jurisdictions have granted

similar relief in other bankruptcy cases under similar circumstances. See, e.g., In re Gemstone

Solutions Group, Inc., No. 19-30258 (KLP) (Bankr. E.D. Va. Jan. 17, 2019) (authorizing store
                                           33
Case 20-30805-KRH            Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                          Desc Main
                                   Document    Page 34 of 159




closing sales while presuming compliance with laws affecting store closing or liquidation sales);

In re Toys “R” Us, Inc., No. 17-34665 (KLP) (Bankr. E.D. Va. Feb. 6, 2018) (same); In re The

Gymboree Corp., No. 17-32986 (KLP) (Bankr. E.D. Va. July 11, 2017) (authorizing the

assumption      of   consulting      agreement);      In        re   rue21,   inc.,   No.   17-22045       (GLT)

(Bankr. W.D. Pa. July 11, 2017) (same); In re BCBG Max Azria Glob. Holdings, LLC,

No. 17-10466 (Bankr. S.D.N.Y. Mar. 2, 2017) (authorizing store closing sales while presuming

compliance with laws affecting store closing or liquidation sales).6

                 Courts have also granted similar relief from Fast Pay Laws in other bankruptcy

cases under similar circumstances. See, e.g., In re Gemstone Solutions Group, Inc., No. 19-30258

(KLP) (Bankr. E.D. Va. Jan. 17, 2019) (authorizing store closing sales and deeming presumed

compliance with “Fast Pay Laws”); In re Toys “R” Us, Inc., No. 17-34665 (KLP)

(Bankr. E.D. Va. Feb. 6, 2018) (same); In re The Gymboree Corp., No. 17-32986 (KLP)

(Bankr. E.D. Va. July 11, 2017)         (same);      In        re    rue21,   inc.,   No.   17-22045       (GLT)

(Bankr. W.D. Pa. July 11, 2017) (same); In re Golfsmith Int’l Holdings, Inc., No. 16-12033

(Bankr. D. Del. Oct. 13, 2016) (granting relief from federal, state or local laws including “any fast

pay laws” in connection with store closing sales).7




6
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
    Copies of these orders are available upon request of the Debtors’ proposed counsel.

7
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
    Copies of these orders are available upon request of the Debtors’ proposed counsel.

                                                          34
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                               Document    Page 35 of 159




V.     The Court Should Waive Compliance with Restrictions in the Debtors’ Leases.

               Certain of the Debtors’ leases governing the premises of the stores subject to the

Store Closings may contain provisions purporting to restrict or prohibit the Debtors from

conducting store closing, liquidation, or similar sales. Such provisions have been held to be

unenforceable in chapter 11 cases as they constitute an impermissible restraint on a debtor’s ability

to properly administer its reorganization case and maximize the value of its assets under

section 363 of the Bankruptcy Code. See In re Ames Dep’t Stores, Inc., 136 B.R. 357, 359

(Bankr. S.D.N.Y. 1992) (deciding that enforcement of such lease restrictions would “contravene

overriding federal policy requiring [the debtor] to maximize estate assets. . .”); In re R.H. Macy

and Co., Inc., 170 B.R. 69, 73–74 (Bankr. S.D.N.Y. 1994) (holding that the lessor could not

recover damages for breach of a covenant to remain open throughout the lease term, because the

debtor had a duty to maximize the value to the estate and the debtor fulfilled this obligation by

holding a store closing sale and closing the store); In re Tobago Bay Trading Co., 112 B.R. 463,

467–68 (Bankr. N.D. Ga., 1990) (finding that a debtor’s efforts to reorganize would be

significantly impaired to the detriment of creditors if lease provisions prohibiting a debtor from

liquidating its inventory were enforced); In re Lisbon Shops, Inc., 24 B.R. 693, 695

(Bankr. E.D. Mo. 1982) (holding restrictive lease provision unenforceable in chapter 11 case

where the debtor sought to conduct a liquidation sale).

               Store closing sales are a routine part of chapter 11 cases involving retail debtors.

Such sales are consistently approved by courts, despite provisions in recorded documents or

agreements purporting to forbid such sales. Indeed, courts have repeatedly overlooked such

restrictive contractual provisions in order to authorize a retail debtor’s store closings. See, e.g.,
                                                 35
Case 20-30805-KRH              Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                          Desc Main
                                     Document    Page 36 of 159




In re Gemstone Solutions Group, Inc., No. 19-30258 (KLP) (Bankr. E.D. Va. Jan. 17, 2019)

(authorizing store closing sales without requiring compliance with lease provisions affecting store

closing or        liquidation     sales);    In   re   Toys           “R”   Us,    Inc.,   No.   17-34665    (KLP)

(Bankr. E.D. Va. Feb. 6, 2018) (same); In re The Gymboree Corp., No. 17-32986 (KLP)

(Bankr. E.D. Va. July 11, 2017)             (same);    In        re    rue21,     inc.,    No.   17-22045    (GLT)

(Bankr. W.D. Pa. July 11, 2017) (same); In re BCBG Max Azria Glob. Holdings, LLC,

No. 17-10466 (Bankr. S.D.N.Y. Mar. 2, 2017) (same).8

                   Thus, to the extent that such provisions or restrictions exist in any of the leases of

the stores subject to the Store Closings, the Debtors request that the Court authorize the Debtors

and the Consultant to conduct any liquidation sales without interference by any landlords or other

persons affected, directly or indirectly, by the liquidation sales.

VI.       The Court Should Approve the Abandonment of Certain Property in Connection
          with any Liquidation Sales.

                   After notice and a hearing, a debtor “may abandon any property of the estate that

is burdensome to the estate or that is of inconsequential value and benefit to the estate.”

11 U.S.C. §554(a); see also In re Jalajel, No. 09-11453 (RGM), 2010 WL 3946420, at *4

(Bankr. E.D. Va. Oct. 8, 2010) (stating that if a trustee “believes the assets are of de minimus value,

he will abandon them”).

                   The Debtors are seeking to sell all owned FF&E remaining in the Closing Stores.

However, the Debtors may determine that the costs associated with holding or selling certain



8
      Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
      Copies of these orders are available upon request of the Debtors’ proposed counsel.

                                                            36
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                  Desc Main
                                Document    Page 37 of 159




property or FF&E exceeds the proceeds that will be realized upon its sale, or that such property is

not sellable at all. In such event, the property is of inconsequential value and benefit to the estates

and/or may be burdensome to retain.

               To maximize the value of the Debtors’ assets and to minimize the costs to the

estates, the Debtors respectfully request authority to abandon any of their remaining FF&E or other

property located at any of the Closing Stores without incurring liability to any person or entity.

The Debtors further request that the landlord of each Closing Store with any abandoned FF&E or

other property be authorized to dispose of such property without liability to any third parties.

               Notwithstanding the foregoing, the Debtors will utilize all commercially reasonable

efforts to remove or cause to be removed any confidential or personal identifying information

(which means information which alone or in conjunction with other information identifies an

individual, including, but not limited to, an individual’s name, social security number, date of birth,

government-issued identification number, account number, and credit or debit card number) in any

of the Debtors’ hardware, software, computers or cash registers or similar equipment that are to be

sold or abandoned.

VII.   The Bankruptcy Court Should Approve the Procedures Relating to the Additional
       Closing Stores.

               The Debtors request that the Sale Guidelines and the Interim Order or the Final

Order, as applicable, apply to any Additional Closing Stores. In order to provide landlords and

other parties in interest with information regarding the ultimate disposition of the Closing Stores,

to the extent that the Debtors seek to conduct the Sales at any Additional Closing Store, the Debtors

will consult with the DIP Agents, file a list of such Additional Closing Stores with the Bankruptcy

                                                  37
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                                Document    Page 38 of 159




Court (the “Additional Closing Store List”), and serve a notice of their intent to conduct the Sales

at     the      Additional       Closing      Stores      on       the     applicable       landlords

(the “Additional Closing Store Landlords”) and any other interested parties, including counsel to

the DIP Agents, by email (to the extent available to the Debtors) or overnight mail. With respect

to Additional Closing Store Landlords, the Debtors will mail such notice to the notice address set

forth in the lease for such Additional Closing Store (or, if none, at the last known address available

to the Debtors).

               The Debtors propose that the Additional Closing Store Landlords (each of whom

will have already been served with this Motion, the Interim Order, and the Final Order) and any

interested parties have seven days after service of the applicable Additional Closing Store List to

object to the application of the Interim or Final Order to their Closing Stores. If no timely

objections are filed with respect to the application of the Interim Order or the Final Order to an

Additional Closing Store, then the Debtors should be authorized, pursuant to sections 105(a), and

363(b) and (f) of the Bankruptcy Code, to proceed with conducting the Sales at the Additional

Closing Store in accordance with the Interim Order or the Final Order, the Sale Guidelines, and

the Consulting Agreement. If any objections are filed with respect to the application of the Interim

Order or the Final Order, as applicable, to an Additional Closing Store, and such objections are

not resolved, the objections and the application of the Interim Order or the Final Order, as

applicable, to the Additional Closing Store will be considered by the Court at the next regularly

scheduled omnibus hearing, subject to the rights of any party to seek relief on an emergency basis

on shortened notice, to the extent necessary so that the Debtors can move promptly to maximize

value and minimize expenses for the benefit of their creditors and stakeholders. Similar relief has
                                               38
Case 20-30805-KRH            Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                          Desc Main
                                   Document    Page 39 of 159




been granted in recent retail bankruptcy cases. See e.g., In re Gemstone Solutions Group, Inc.,

No. 19-30258 (KLP) (Bankr. E.D. Va. Jan. 17, 2019) (approving similar procedures for additional

stores); In re Toys “R” Us, Inc., No. 17-34665 (KLP) (Bankr. E.D. Va. Feb. 6, 2018) (same);

In re The Gymboree Corp., No. 17-32986 (KLP) (Bankr. E.D. Va. July 11, 2017) (same);

In re rue21,        inc.,       No.        17-22045          (Bankr. W.D. Pa. July 11, 2017)              (same);

In re APP Winddown, LLC               (f/k/a    American         Apparel,        LLC),       No.       16-12551

(Bankr. D. Del. Dec. 19, 2016) (same).9

VIII. The Store Closing Bonus Plan Is a Sound Exercise of the Debtors’ Business Judgment
      and Should Be Approved.

                 Section 363 of the Bankruptcy Code provides, in relevant part, that “[t]he [debtor],

after notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,

property of the estate.” 11 U.S.C. § 363(b)(1). Under this section, a court may authorize a debtor

to use property of the estate when such use has a “sound business purpose” and when the use of

the property is proposed in good faith.             See In re W.A. Mallory Co., 214 B.R. 834, 836

(Bankr. E.D. Va. 1997); In re WBQ P’ship, 189 B.R. 97, 102 (Bankr. E.D. Va. 1995).

                 Courts generally require a debtor to demonstrate that a valid business purpose exists

for the use of estate property in a manner that is not in the ordinary course of business. See In re

Lionel Corp., 722 F.2d 1063, 1070–71 (2d Cir. 1983). Once the debtor has articulated a valid

business justification, a presumption arises that the debtor’s decision was made on an informed

basis, in good faith, and in the honest belief the action was in the best interest of the company. See



9
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
    Copies of these orders are available upon request of the Debtors’ proposed counsel.

                                                       39
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                                Document    Page 40 of 159




In re Integrated Res., Inc., 147 B.R. 650, 656 (Bankr. S.D.N.Y. 1992). Furthermore, once “the

debtor articulates a reasonable basis for its business decisions (as distinct from a decision made

arbitrarily or capriciously), courts will generally not entertain objections to the debtor’s conduct.”

In re Johns-Manville Corp., 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986). The business judgment

rule shields a debtor’s management from judicial second-guessing. See Integrated Res., 147 B.R.

at 656; Johns-Manville, 60 B.R. at 615–16 (noting that “the Code favors the continued operation

of a business by a debtor and a presumption of reasonableness attaches to a debtor’s management

decisions”). Thus, if a debtor’s actions satisfy the business judgment rule, then the actions in

question should be approved under section 363(b)(1).

               In this case, the Store Closing Bonus Plan is a sound exercise of the Debtors’

business judgment and is in the best interests of the Debtors and all their estates’ stakeholders.

The store employees—along with their skills, knowledge, and hard work—are more critical now

than ever. Through their commitment and performance, they can ensure that the Debtors continue

to maximize stakeholder value in a challenging economic environment and at a time when those

employees’ positions will soon be terminated.

               Additionally, the total cost of the Store Closing Bonus Plan is reasonable in light

of the total revenue projected from the Sales and competitive market practice and involves

compensation structures often used in other restructuring situations to incentivize employees to

continue optimal performance despite the added stress inherent in the chapter 11 process.

               The Store Closing Bonus Plan is comparable to employee incentive and retention

plans regularly paid in other “store closing” and similar-themed sales. As in those other instances,

some aspects of the Store Closing Bonus Plan here were devised with the input of the Consultant
                                              40
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                    Desc Main
                                Document    Page 41 of 159




based upon their views of maximizing the sale process and recoveries for creditors. As such, courts

have approved incentive payments similar to those completed in the Store Closing Bonus Plan.

See e.g. In re Toys “R” Us, Inc., No. 17-34665 (KLP) (Bankr. E.D. Va. Feb. 6, 2018) (authorizing

store closing retention bonus program on a final basis); In re rue21, inc., No. 17-22045 (GLT)

(Bankr. W.D. Pa. June 12, 2017) (same); In re Payless Holdings LLC, No. 17-42267 (KAS)

(Bankr. E.D. Mo. May 9, 2017) (same); In re Golfsmith Int’l Holdings, Inc., No. 16-12033 (LSS)

(Bankr. D. Del. Oct. 13, 2016) (same).

                Accordingly, the Debtors submit that the relief requested with respect to the Store

Closing Bonus Plan is a valid exercise of the Debtors’ business judgment and the approval of the

Store Closing Bonus Plan is appropriate under section 363 of the Bankruptcy Code and is in the

best interests of the Debtors, their estates, and all parties in interest in these chapter 11 cases.

IX.     The Store Closing Bonus Plan is Justified by the Facts and Circumstances of these
        Chapter 11 Cases.

                Section 503(c)(3) of the Bankruptcy Code generally prohibits certain transfers

made to officers, managers, consultants, and others that are not justified by the facts and

circumstances of the case. See 11 U.S.C. § 503(c)(3). Though section 503(c)(3) is not applicable

here because this Motion does not seek authorization to pay Store Closing Bonuses to insiders, if

it did apply, the Store Closing Bonus Plan would be well within the “facts and circumstances” test

articulated therein. Importantly, section 503(c)(3)’s “facts and circumstances” justification test

“creates a standard no different than the business judgment standard under section 363(b) [of the

Bankruptcy Code].” In re Borders Grp., Inc., 453 B.R. 459, 473 (Bankr. S.D.N.Y. 2011); see also

In re Global Home Prods., LLC, 369 B.R. 778, 783 (Bankr. D. Del. 2007) (“If [the key employee

                                                   41
Case 20-30805-KRH          Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                    Desc Main
                                 Document    Page 42 of 159




retention program is] intended to incentivize management, the analysis utilizes the more liberal

business judgment review under § 363.”); In re Nobex Corp., No. 05-20050 (MFW), 2006 WL

4063024, at *3 (Bankr. D. Del. Jan. 19, 2006) (concluding that the standard under section 503(c)(3)

of the Bankruptcy Code reiterates the business judgment standard). For the reasons discussed

above, a possible loss of the employees would disrupt the Debtors’ ability to effectively close the

Closing Stores and maximize value for the benefit of all stakeholders. Because implementation of

the Store Closing Bonus Plan will incentivize store level employees to enhance the value of the

Debtors’ estates, the Store Closing Bonus Plan is justified by the facts and circumstances of these

chapter 11 cases and is a sound exercise of the Debtors’ business judgment. See, e.g., In re Mesa

Air Grp., Inc., No. 10-10018 (MG), 2010 WL 3810899, *4 (Bankr. S.D.N.Y. Sept. 24, 2010)

(holding that bonus payments are “‘justified by the facts and circumstances of the case’ under

section 503(c)(3) [where] they are within the ‘sound business judgment’ of the Debtors”) (citation

omitted).

                                     Request for Waiver of Stay

                The Debtors also seek a waiver of any stay of the effectiveness of the orders

approving the relief requested in this Motion and the order. Bankruptcy Rule 6003(b) provides, in

relevant part, that “[e]xcept to the extent that relief is necessary to avoid immediate and irreparable

harm, the court shall not, within 21 days after the filing of the petition, grant relief regarding . . . a

motion to use, sell, lease, or otherwise incur an obligation regarding property of the estate.”

Further, pursuant to Bankruptcy Rule 6004(h), “[a]n order authorizing the use, sale, or lease of

property other than cash collateral is stayed until the expiration of 14 days after entry of the order,

unless the court orders otherwise.” As set forth above, the Debtors submit that ample cause exists
                                                   42
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                                Document    Page 43 of 159




to justify (a) the immediate entry of an order granting the relief sought herein, and (b) a waiver of

the fourteen-day stay imposed by Bankruptcy Rule 6004(h).

                      Waiver of Memorandum of Points and Authorities

               The Debtors respectfully request that this Court treat this Motion as a written

memorandum of points and authorities or waive any requirement that this Motion be accompanied

by a written memorandum of points and authorities as described in Local Bankruptcy

Rule 9013-1(G).

                                               Notice

               The Debtors will provide notice of this Motion via first class mail, facsimile or

email (where available) to: (a) the United States Trustee for the Eastern District of Virginia,

Attn: Kenneth N. Whitehurst III and Shannon F. Pecoraro; (b) the holders of the 30 largest

unsecured claims against the Debtors (on a consolidated basis); (c) the agents under the Debtors’

prepetition secured facilities and counsel thereto; (d) the DIP Agents and their respective counsel

thereto; (e) the indenture trustee to the Debtors’ industrial revenue bonds; (f) counsel to the ad hoc

group of term loan lenders; (g) the lenders under certain Company-owned life insurance policies;

(h) the Debtors’ Canadian counsel; (i) the United States Attorney’s Office for the Eastern District

of Virginia; (j) the Internal Revenue Service; (k) the office of the attorneys general for the states

in which the Debtors operate; (l) the Securities and Exchange Commission; (m) the landlords for

the Initial Closing Stores; (n) Riemer Braunstein LLP, 7 Times Square, Suite 2506, New York,

New York 10036, Attn: Steven Fox; (o) proposed Canadian counsel to the Debtors, Osler, Hoskin

& Harcourt LLP, 100 King Street West, Suite 6200, Toronto, Ontario, M5X 1B8, Attn: Marc

Wasserman and John MacDonald; and (p) other parties that have requested notice pursuant to
                                                 43
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                Desc Main
                               Document    Page 44 of 159




Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The Debtors submit that, in light of the

nature of the relief requested, no other or further notice need be given.

                                         No Prior Request

               No prior request for the relief sought in this Motion has been made to this or any

other court.



                           [Remainder of page intentionally left blank]




                                                 44
Case 20-30805-KRH          Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10            Desc Main
                                 Document    Page 45 of 159



         WHEREFORE, the Debtors respectfully request that the Court enter the Interim Order and

 Final Order granting the relief requested herein and such other relief as the Court deems

 appropriate under the circumstances.

Richmond, Virginia
Dated: February 17, 2020

/s/ Jeremy S. Williams
KUTAK ROCK LLP                                   KIRKLAND & ELLIS LLP
Michael A. Condyles (VA 27807)                   KIRKLAND & ELLIS INTERNATIONAL LLP
Peter J. Barrett (VA 46179)                      Joshua A. Sussberg, P.C.
Jeremy S. Williams (VA 77469)                    (pro hac vice admission pending)
Brian H. Richardson (VA 92477)                   Emily E. Geier (pro hac vice admission pending)
901 East Byrd Street, Suite 1000                 AnnElyse Scarlett Gains
Richmond, Virginia 23219-4071                    (pro hac vice admission pending)
Telephone:         (804) 644-1700                601 Lexington Avenue
Facsimile:         (804) 783-6192                New York, New York 10022
Email:       Michael.Condyles@KutakRock.com      Telephone:      (212) 446-4800
             Peter.Barrett@KutakRock.com         Facsimile:      (212) 446-4900
             Jeremy.Williams@KutakRock.com       Email:          joshua.sussberg@kirkland.com
             Brian.Richardson@KutakRock.com                      emily.geier@kirkland.com
                                                                 annelyse.gains@kirkland.com
 Proposed Co-Counsel to the Debtors
 and Debtors in Possession                       -and-

                                                 Joshua M. Altman (pro hac vice admission pending)
                                                 300 North LaSalle Street
                                                 Chicago, Illinois 60654
                                                 Telephone:       (312) 862-2000
                                                 Facsimile:       (312) 862-2200
                                                 Email:           josh.altman@kirkland.com

                                                 Proposed Co-Counsel to the Debtors
                                                 and Debtors in Possession
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 46 of 159



                                  Exhibit A

                            Proposed Interim Order
Case 20-30805-KRH                 Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                          Desc Main
                                        Document    Page 47 of 159


    Joshua A. Sussberg, P.C. (pro hac vice admission pending)      Michael A. Condyles (VA 27807)
    Emily E. Geier (pro hac vice admission pending)                Peter J. Barrett (VA 46179)
    AnnElyse Scarlett Gains (pro hac vice admission pending)       Jeremy S. Williams (VA 77469)
    KIRKLAND & ELLIS LLP                                           Brian H. Richardson (VA 92477)
    KIRKLAND & ELLIS INTERNATIONAL LLP                             KUTAK ROCK LLP
    601 Lexington Avenue                                           901 East Byrd Street, Suite 1000
    New York, New York 10022                                       Richmond, Virginia 23219-4071
    Telephone:         (212) 446-4800                              Telephone:          (804) 644-1700
    Facsimile:         (212) 446-4900                              Facsimile:          (804) 783-6192

    -and-

    Joshua M. Altman (pro hac vice admission pending)
    KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP
    300 North LaSalle Street
    Chicago, Illinois 60654
    Telephone:          (312) 862-2000
    Facsimile:          (312) 862-2200

    Proposed Co-Counsel to the Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                              )
    In re:                                                                    )     Chapter 11
                                                                              )
    PIER 1 IMPORTS, INC., et al.,1                                            )     Case No. 20-30805 (KRH)
                                                                              )
                                Debtors.                                      )     (Joint Administration Requested)
                                                                              )

             INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO
         ASSUME THE CONSULTING AGREEMENT, (II) AUTHORIZING AND
          APPROVING THE CONDUCT OF STORE CLOSING SALES, WITH
          SUCH SALES TO BE FREE AND CLEAR OF ALL LIENS, CLAIMS,
       AND ENCUMBRANCES, (III) AUTHORIZING CUSTOMARY BONUSES TO
      EMPLOYEES OF CLOSING STORES, AND (IV) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an interim order (this “Interim Order”): (a) authorizing


1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of
       Chapter 11 Cases and (II) Granting Related Relief filed contemporaneously herewith. The location of the
       Debtors’ service address is 100 Pier 1 Place, Fort Worth, Texas 76102.

2
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                  Desc Main
                                Document    Page 48 of 159



the Debtors to assume the Consulting Agreement, (b) authorizing and approving the continuation

or initiation of the Store Closings in accordance with the terms of the Consulting Agreement and

the Sale Guidelines, with such sales to be free and clear of all liens, claims, and encumbrances,

(c) authorizing the Debtors to conduct Store Closings with respect to the Additional Closing Stores

at a later date or dates, (d) authorizing customary bonuses to non-insider Closing Store employees

who remain employed for the duration of the store closing process, (e) scheduling a final hearing

to consider approval of the Motion on a final basis, and (f) granting related relief, all as more fully

set forth in the Motion; and upon the First Day Declaration; and this Court having jurisdiction over

this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing Order of Reference from the

United States District Court for the Eastern District of Virginia, dated August 15, 1984; and this

Court having found that it may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

other parties in interest; and this Court having found that the Debtors’ notice of the Motion and

opportunity for a hearing on the Motion were appropriate under the circumstances and that no

other notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is hereby:




                                                  2
Case 20-30805-KRH            Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                            Desc Main
                                   Document    Page 49 of 159



        FOUND AND DETERMINED THAT:3

        A.       The Debtors have advanced sound business reasons for assuming the Consulting

Agreement and adopting the Sale Guidelines, on an interim basis subject to the Final Hearing, as

set forth in the Motion and at the Hearing, and assuming the Consulting Agreement is a reasonable

exercise of the Debtors’ business judgement and in the best interest of the Debtors and their estates.

        B.       The Consulting Agreement, a copy of which is attached to this Interim Order as

Schedule 1, was negotiated, proposed, and entered into by the Consultant and the Debtors without

collusion, in good faith and from arm’s length bargaining positions.

        C.       The assumption of the Consulting Agreement on an interim basis is a sound

exercise of the Debtors’ business judgment.

        D.       The Sale Guidelines, which are attached hereto as Schedule 2, are reasonable and

appropriate, and the conduct of the Sales in accordance with the Sale Guidelines will provide an

efficient means for the Debtors to dispose of the Store Closure Assets, and are in the best interest

of the Debtors’ estates.

        E.       The relief set forth herein is necessary to avoid immediate and irreparable harm to

the Debtors and their estates and the Debtors have demonstrated good, sufficient and sound

business purposes and justifications for the relief approved herein.

        F.       The Store Closings and Sales are in the best interest of the Debtors’ estates.

        G.       The Dispute Resolution Procedures are fair and reasonable, and comply with

applicable law.




3
    Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as findings of
    fact where appropriate. See Fed. R. Bankr. P. 7052.


                                                         3
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                  Desc Main
                                Document    Page 50 of 159



       H.      The Debtors have represented that they intend to neither sell nor lease personally

identifiable information pursuant to the relief requested in the Motion, although the Consultant

will be authorized to distribute emails and promotional materials to the Debtors’ customers

consistent with the Debtors’ existing policies on the use of consumer information.

       I.      The entry of this Interim Order is in the best interests of the Debtors and their

estates, creditors, and interest holders and all other parties in interest herein; and now therefore it

is hereby

       ORDERED THAT:

       1.      The Motion is granted on an interim basis as set forth in this Interim Order.

       2.      The final hearing (the “Final Hearing”) on the Motion shall be held on _________,

2020, at__:__ _.m., prevailing Eastern Time. Any objections or responses to entry of a final order

on the Motion shall be filed on or before 4:00 p.m., prevailing Eastern Time on _________, 2020,

and served on the Notice Parties. In the event no objections to entry of a final order on the Motion

are timely received, this Court may enter such final order without need for the Final Hearing.

       3.      The Debtors are authorized and empowered to take any and all further actions as

may be reasonably necessary or appropriate to give effect to this Interim Order.

       4.      The Debtors are authorized, but not directed, to make payments under the Store

Closing Bonus Plan, as may be amended and modified from time to time.

       5.      To the extent any conflict between this Interim Order, the Sale Guidelines, and the

Consulting Agreement, the terms of this Interim Order shall control over all other documents and

the Sale Guidelines shall control over the Consulting Agreement.

       6.      Notwithstanding Bankruptcy Rule 6004(4), this Interim Order shall take effect

immediately upon its entry.



                                                  4
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10               Desc Main
                                Document    Page 51 of 159



I.      Authority to Assume the Consulting Agreement.

        7.      The assumption of the Consulting Agreement by the Debtors pursuant to

section 365 of the Bankruptcy Code is approved on an interim basis. The Debtors are authorized

to act and perform in accordance with the terms of the Consulting Agreement, including making

payments required by the Consulting Agreement, including fees and reimbursement of expenses

to the Consultant without the need for any application of the Consultant or a further order of this

Court. All such payments of fees and reimbursement of expenses shall be free and clear of any

and all encumbrances.

        8.      Subject to the restrictions set forth in this Interim Order and the Sale Guidelines,

the Debtors and the Consultant are hereby authorized to take any and all actions as may be

necessary or desirable to implement the Consulting Agreement and the Sales, and each of the

transactions contemplated by the Consulting Agreement, and any actions taken by the Debtors and

the Consultant necessary or desirable to implement the Consulting Agreement and/or the Sales

prior to the date of this Interim Order, are hereby approved and ratified.

        9.      The Consulting Agreement and related documents may be modified, amended or

supplemented by the parties thereto in accordance with the terms thereof without further order of

this Court. The Debtors are hereby authorized to enter into additional Statements of Work in

connection with any Additional Closing Stores on terms materially consistent with the Debtors’

historic practices.

        10.     Notwithstanding anything contrary in the Consulting Agreement, the Debtors and

their estates shall not indemnify the Consultant for any damages arising primarily out of the

Consultant’s fraud, willful misconduct, or gross negligence.




                                                 5
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                  Desc Main
                               Document    Page 52 of 159



II.    Authority to Engage in Sales and Conduct Store Closings.

       11.     The Debtors are authorized, on an interim basis pending the Final Hearing, pursuant

to sections 105(a) and 363(b)(1) of the Bankruptcy Code, to immediately continue and conduct the

Sales at the Closing Stores in accordance with this Interim Order, the Sale Guidelines, and the

Consulting Agreement, as may be modified by any Side Letters (as defined below) between the

Debtors and/or the Consultant and the landlords at the Closing Stores.

       12.     The Sale Guidelines are approved in their entirety on an interim basis.

       13.     The Debtors are authorized to discontinue operations at the Closing Stores in

accordance with this Interim Order and the Sale Guidelines.

       14.     All entities that are presently in possession of some or all of the Merchandise or

FF&E in which the Debtors hold an interest that are or may be subject to the Consulting Agreement

or this Interim Order hereby are directed to surrender possession of such Merchandise or FF&E to

the Debtors or the Consultant.

       15.     Neither the Debtors nor the Consultant nor any of their officers, employees, or

agents shall be required to obtain the approval of any third party, including (without limitation)

any Governmental Unit (as defined under section 101(27) of the Bankruptcy Code) or landlord, to

conduct the Sales and Store Closings and to take the related actions authorized herein.

III.   Conduct of the Sales.

       16.     All newspapers and other advertising media in which the Sales and Store Closings

may be advertised and all landlords are directed to accept this Interim Order as binding authority

so as to authorize the Debtors and the Consultant to conduct the Sales and Store Closings pursuant

to the Consulting Agreement, including, without limitation, to conduct and advertise the sale of

the Merchandise and FF&E in the manner contemplated by and in accordance with this Interim

Order, the Sale Guidelines, and the Consulting Agreement.

                                                6
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                Desc Main
                               Document    Page 53 of 159



       17.     The Debtors and Consultant are hereby authorized to take such actions as may be

necessary and appropriate to implement the Consulting Agreement and to conduct the Sales and

Store Closings without necessity of further order of this Court as provided in the Consulting

Agreement and the Sale Guidelines (subject to any Side Letters), including, but not limited to,

advertising the sale as a “store closing sale”, “sale on everything”, “everything must go”, or

similar-themed sales as contemplated in the Sale Guidelines through the posting of signs (including

the use of exterior banners at non-enclosed mall closing locations, and at enclosed mall closing

locations to the extent the applicable closing location entrance does not require entry into the

enclosed mall common area), use of signwalkers, A-frames, and other street signage, as

contemplated in the Sale Guidelines.

       18.     Except as expressly provided in the Consulting Agreement and the Sale Guidelines,

the sale of the Merchandise and FF&E shall be conducted by the Debtors and the Consultant

notwithstanding any restrictive provision of any lease, sublease, restrictive covenant, or other

agreement relative to occupancy affecting or purporting to restrict the conduct of the Store

Closings or the Sales (including the sale of the Merchandise and FF&E), the rejection of leases,

abandonment of assets, or “going dark” provisions shall not be enforceable in conjunction with

the Store Closings or the Sales. Breach of any such provisions in these chapter 11 cases in

conjunction with the Store Closings or the Sales shall not constitute a default under a lease or

provide a basis to terminate the lease; provided that the Store Closings and Sales are conducted in

accordance with the terms of this Interim Order, any Side Letter, and the Sale Guidelines. The

Debtors and/or Consultant and landlords of the Closing Stores are authorized to enter into

agreements (“Side Letters”) between themselves modifying the Sale Guidelines without further

order of the Court, and such Side Letters shall be binding as among the Debtors, the Consultant



                                                7
Case 20-30805-KRH          Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                    Desc Main
                                 Document    Page 54 of 159



and any such landlords, provided that nothing in such Side Letters affects the provisions of this

Interim Order. In the event of any conflict between the Sale Guidelines and any Side Letter, the

terms of such Side Letter shall control.

        19.     Except as expressly provided for herein or in the Sale Guidelines, no person or

entity, including, but not limited to, any landlord, licensor, service providers, utilities, or creditors,

shall take any action to directly or indirectly prevent, interfere with, or otherwise hinder

consummation of the Sales or the sale of Merchandise or FF&E, or the advertising and promotion

(including the posting of signs and exterior banners or the use of sign-walkers) of such sales, and

all such parties and persons of every nature and description, including, but not limited to, any

landlord, licensor, service providers, utilities, and creditors and all those acting for or on behalf of

such parties, are prohibited and enjoined from (a) interfering in any way with, obstructing, or

otherwise impeding, the conduct of the Store Closings, and/or (b) instituting any action or

proceeding in any court (other than in the Bankruptcy Court or, upon recognition of this Interim

Order by the Canadian Court, the Canadian Court) or administrative body seeking an order or

judgment against, among others, the Debtors, the Consultant, or the landlords at the closing

locations that might in any way directly or indirectly obstruct or otherwise interfere with or

adversely affect the conduct of the Sales or sale of the Merchandise or FF&E or other liquidation

sales at the closing locations and/or seek to recover damages for breach(es) of covenants or

provisions in any lease, sublease, license, or contract based upon any relief authorized herein.

        20.     In accordance with and subject to the terms and conditions of the Consulting

Agreement, the Consultant shall have the right to use the Closing Stores and all related Closing

Store services, furniture, fixtures, equipment and other assets of the Debtors for the purpose of




                                                    8
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                                Document    Page 55 of 159



conducting the Sales, free of any interference from any entity or person, subject to compliance

with the Sale Guidelines and this Interim Order.

       21.     All sales of Store Closure Assets shall be “as is” and final. No returns related to

the purchase of Store Closure Assets shall be accepted at any Closing Stores or any stores that are

not participating in the Store Closings.

       22.     The Consultant shall accept return of any goods that contain a defect which the lay

consumer could not reasonably determine was defective by visual inspection prior to purchase for

a full refund, provided that the consumer must return the merchandise within the time period

proscribed by the Debtors’ return policy that was in effect when the merchandise was purchased,

the consumer must provide a receipt, and the asserted defect must in fact be a “latent” defect.

       23.     The Consultant shall not be liable for sales taxes except as expressly provided in

the Consulting Agreement and the payment of any and all sales taxes is the responsibility of the

Debtors. The Debtors are directed to remit all taxes arising from the Sales to the applicable

Governmental Units as and when due, provided that in the case of a bona fide dispute the Debtors

are only directed to pay such taxes upon the resolution of such dispute, if and to the extent that the

dispute is decided in favor of the applicable Governmental Unit. For the avoidance of doubt, sales

taxes collected and held in trust by the Debtors shall not be used to pay any creditor or any other

party, other than the applicable Governmental Unit for which the sales taxes are collected. The

Consultant shall collect, remit to the Debtors, and account for sales taxes as and to the extent

provided in the Consulting Agreement. This Interim Order does not enjoin, suspend, or restrain

the assessment, levy, or collection of any tax under state, provincial or federal law, and does not

constitute a declaratory judgment with respect to any party’s liability for taxes under state,

provincial or federal law.



                                                   9
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                  Desc Main
                                Document    Page 56 of 159



       24.     Pursuant to section 363(f) of the Bankruptcy Code, the Consultant, on behalf of the

Debtors, is authorized to sell the Store Closure Assets and all sales of Store Closure Assets,

whether by the Consultant or the Debtors, shall be free and clear of any and all liens, claims,

encumbrances, and other interests; provided, however, that any such liens, claims, encumbrances,

and other interests shall attach to the proceeds of the sale of the Store Closure Assets with the same

validity, in the amount, with the same priority as, and to the same extent that any such liens, claims,

and encumbrances have with respect to the Store Closure Assets, subject to any claims and

defenses that the Debtors may possess with respect thereto and the Consultant’s fees and expenses

(as provided in the Consulting Agreement).

       25.     The Debtors and/or the Consultant (as the case may be) are authorized and

empowered to transfer Store Closure Assets among, and into, the Closing Stores in accordance

with the Sale Guidelines, as applicable. The Consultant is authorized to sell the Debtors’ FF&E

and abandon the same, in each case, as provided for and in accordance with the terms of the

Consulting Agreement and the Sale Guidelines.

       26.     Neither the Sale Guidelines, Consulting Agreement, nor this Interim Order

authorize the Debtors to transfer or sell to Consultant or any other party the personal identifying

information (which means information which alone or in conjunction with other information

identifies an individual, including but not limited to an individual’s first name (or initial) and last

name, physical address, electronic address, telephone number, social security number, date of

birth, government-issued identification number, account number and credit or debit card number

(“PII”) of any customers unless such sale or transfer is permitted by the Debtors’ privacy policy

and state, provincial or federal privacy and/or identity theft prevention laws and rules (collectively,

the “Applicable Privacy Laws”). The foregoing shall not limit the Consultant’s use of the Debtors’



                                                  10
Case 20-30805-KRH          Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10               Desc Main
                                 Document    Page 57 of 159



customer lists and mailing lists in accordance with the Consulting Agreement solely for purposes

of advertising and promoting the Sales.

        27.      The Debtors shall remove or cause to be removed any confidential and/or PII in

any of the Debtors hardware, software, computers or cash registers or similar equipment which are

to be sold or abandoned so as to render the PII unreadable or undecipherable. At the conclusion

of the Sales, the Consultant shall provide the Debtors with written verification that the Consultant

has not removed, copied, or transferred any customer PII and that any records containing PII were

shredded, erased or otherwise modified to render the PII unreadable or undecipherable.

IV.     Procedures Relating to Additional Closing Stores.

        28.      To the extent that the Debtors seek to conduct Sales at any Additional Closing

Store, the Sale Guidelines and this Interim Order shall apply to the Additional Closing Stores.

        29.      Prior to conducting the Sales at any Additional Closing Store, the Debtors will

consult with the DIP Agents, file a list including such Additional Closing Store with this Court

(each, an “Additional Closing Store List”), and serve a notice of their intent to conduct the Sales

at    the     Additional   Closing    Store    on     the   applicable    landlords    (collectively,

the “Additional Closing Store Landlords”) and other interested parties, including counsel to the

DIP Agents, by email (to the extent available to the Debtors) or overnight mail. With respect to

Additional Closing Store Landlords, the Debtors will mail, if applicable, such notice to the notice

address set forth in the lease for such Additional Closing Store (or, if none, at the last known

address available to the Debtors).

        30.      The Additional Closing Store Landlords and any interested parties shall have seven

days after service of the applicable Additional Closing Store List to object to the application of

this Interim Order. If no timely objections are filed with respect to the application of this Interim

Order to an Additional Closing Store, the Debtors all be authorized, pursuant to sections 105(a),

                                                 11
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                               Document    Page 58 of 159



and 363(b) and (f) of the Bankruptcy Code, to proceed with conducting the Sales at the Additional

Closing Stores in accordance with this Interim Order, the Sale Guidelines, and the Consulting

Agreement. If any objections are filed with respect to the application of this Interim Order, to an

Additional Closing Store, and such objections are not resolved, the objections and the application

of this Interim Order or the Final Order to the Additional Closing Store will be considered by the

Court at the next regularly scheduled omnibus hearing, subject to the rights of any party to seek

relief on an emergency basis on shortened notice, to the extent necessary.

V.     Dispute Resolution Procedures with Governmental Units.

       31.     Nothing in this Interim Order, the Consulting Agreement, or the Sale Guidelines,

releases, nullifies, or enjoins the enforcement of any liability to a Governmental Unit under

environmental laws or regulations (or any associated liabilities for penalties, damages, cost

recovery, or injunctive relief) to which any entity would be subject as the owner, lessor, lessee, or

operator of the property after the date of entry of this Interim Order. Nothing contained in this

Interim Order, the Consulting Agreement, or the Sale Guidelines shall in any way: (a) diminish

the obligation of any entity to comply with environmental laws; or (b) diminish the obligations of

the Debtors to comply with environmental laws consistent with their rights and obligations as

debtors in possession under the Bankruptcy Code. The Store Closings and the Sales shall not be

exempt from laws of general applicability, including, without limitation, public health and safety,

criminal, tax, (including, but not limited to, the collection of Sales Taxes), labor, employment,

environmental, antitrust, fair competition, traffic and consumer protection laws, including

consumer laws regulating deceptive practices and false advertising, consumer protection, the sale

of gift certificates, layaway programs, return of goods, express or implied warranties of goods, and

“weights and measures” regulation and monitoring (collectively, “General Laws”). Nothing in

this Interim Order, the Consulting Agreement, or the Sale Guidelines, shall alter or affect

                                                 12
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                               Document    Page 59 of 159



obligations to comply with all applicable federal safety laws and regulations. Nothing in this

Interim Order shall be deemed to bar any Governmental Unit (as such term is defined in section

101(47) of the Bankruptcy Code) from enforcing General Laws in the applicable non-bankruptcy

forum, subject to the Debtors’ rights to assert in that forum or before this Court or, upon

recognition of this Interim Order by the Canadian Court, the Canadian Court, that any such laws

are not in fact General Laws or that such enforcement is impermissible under the Bankruptcy Code

or this Interim Order (or, upon recognition of this Interim Order by the Canadian Court, the CCAA

or any Order of the Canadian Court). Notwithstanding any other provision in this Interim Order,

no party waives any rights to argue any position with respect to whether the conduct was in

compliance with this Interim Order and/or any applicable law, or that enforcement of such

applicable law is preempted by the Bankruptcy Code or the CCAA, as applicable. Nothing in this

Interim Order shall be deemed to have made any rulings on any such issues.

       32.     To the extent that the sale of Store Closure Assets is subject to any Liquidation Sale

Laws, including any federal, state or local statute, ordinance, rule, or licensing requirement

directed at regulating “going out of business,” “store closing,” or similar inventory liquidation

sales, or bulk sale laws, laws restricting safe, professional and non-deceptive, customary

advertising such as signs, banners, signage, and use of sign-walkers solely in connection with the

sale of the Store Closing Assets, including ordinances establishing license or permit requirements,

waiting periods, time limits or bulk sale restrictions that would otherwise apply solely to the sale

of the Store Closure Assets, the dispute resolution procedures in this section shall apply (provided

that, subject to recognition of this Interim Order by the Canadian Court, these Dispute Resolution

Procedures shall not apply with respect to the sale of Store Closure Assets in Canadian stores, and

that any such disputes shall be dealt with by the Canadian Court):



                                                13
Case 20-30805-KRH      Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                    Desc Main
                             Document    Page 60 of 159



      i.     Provided that the Sales are conducted in accordance with this Order, any Final
             Order, and the Sale Guidelines, the Debtors, the Consultant, and the Debtors’
             landlords, shall be deemed to be in compliance with any requirements of all county,
             parish, or municipal or other local government (hereinafter referred to as “Local”)
             and State requirements governing the conduct of the Sales of the Store Closure
             Assets, including but not limited to Local statutes, regulation and ordinances
             establishing licensing or permitting requirements, waiting periods or time limits, or
             bulk sale restrictions that would otherwise apply to the Sales and sales of the Store
             Closure Assets (collectively, the “Liquidation Sale Laws”) of any state or local
             Governmental Unit (as defined in Bankruptcy Code section 101(27); provided, that
             the term “Liquidation Sale Laws” shall be deemed not to include any public health
             or safety laws or any state (collectively, “Safety Laws”), and the Debtors and the
             Consultant shall continue to be required to comply, as applicable, with such Safety
             Laws and General Laws, subject to any applicable provision of the Bankruptcy
             Code and federal law, and nothing in this Order shall be deemed to bar
             Governmental Units (as defined in section 101(27) of the Bankruptcy Code) or
             public officials from enforcing Safety Laws or General Laws.

      ii.    Within three (3) business days after entry of this Interim Order, the Debtors will
             serve by first-class mail, copies of this Interim Order, the proposed Final Order, the
             Consulting Agreement, and the Sale Guidelines on the following: (a) the Attorney
             General’s office for each state where the Sales are being held; (b) the county
             consumer protection agency or similar agency for each county where the Sales are
             being held; (c) the division of consumer protection for each state where the Sales
             are being held; and (d) the landlords for the Closing Stores (collectively,
             the “Dispute Notice Parties”).

      iii.   With respect to any Additional Closing Stores, within three (3) business days after
             filing any Additional Closing Store List with the Bankruptcy Court, the Debtors
             will serve by first-class mail, copies of the Interim Order or Final Order, as
             applicable, the Consulting Agreement, and the Sale Guidelines on the Dispute
             Notice Parties.

      iv.    To the extent that there is a dispute arising from or relating to the Sales, this Interim
             Order, the Consulting Agreement, or the Sale Guidelines, which dispute relates to
             any Liquidation Sale Laws (a “Reserved Dispute”), the Bankruptcy Court shall
             retain exclusive jurisdiction to resolve the Reserved Dispute. Any time within ten
             (10) days following entry of this Interim Order, or service of an Additional Store
             Closing List, as applicable, any Governmental Unit may assert that a Reserved
             Dispute exists by sending a notice (the “Dispute Notice”) explaining the nature of
             the dispute to: (a) Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New
             York 10022, Attn: Joshua A. Sussberg, P.C. and Emily E. Geier, and AnnElyse
             Scarlett Gains, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654,
             Attn: Joshua M. Altman; (b) Kutak Rock LLP, 901 East Byrd Street, Suite 1000,
             Richmond, Virginia, Attn: Michael A. Condyles, Peter J. Barrett, Jeremy S.
             Williams, and Brian H. Richardson; (c) on behalf of Gordon Brothers Retail
             Partners, LLC, Prudential Tower, 800 Boylston Street, 27th Floor, Boston,

                                                14
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                  Desc Main
                               Document    Page 61 of 159



               Massachusetts 02199, Attn: Mackenzie Shea; and (d) Riemer Braunstein LLP, 7
               Times Square, Suite 2506, New York, New York 10036, Attn: Steven Fox. If the
               Debtors and the Governmental Unit are unable to resolve the Reserved Dispute
               within 15 days after service of the notice, the Governmental Unit may file a motion
               with the Bankruptcy Court requesting that the Bankruptcy Court resolve the
               Reserved Dispute (a “Dispute Resolution Motion”).

       v.      In the event that a Dispute Resolution Motion is filed, nothing in the Interim Order
               or the Final Order, as applicable, shall preclude the Debtors, a landlord, or any other
               interested party from asserting (A) that the provisions of any Liquidation Sale Laws
               are preempted by the Bankruptcy Code, or (B) that neither the terms of the Interim
               Order or the Final Order nor the conduct of the Debtors pursuant to the Interim
               Order or the Final Order, violates such Liquidation Sale Laws. Filing a Dispute
               Resolution Motion as set forth herein shall not be deemed to affect the finality of
               the Interim Order or Final Order or to limit or interfere with the Debtors’ or the
               Consultant’s ability to conduct or to continue to conduct the Sales pursuant to the
               Interim Order or Final Order, as applicable, absent further order of the Bankruptcy
               Court. Upon the entry of the Interim Order or Final Order, the Bankruptcy Court
               grants authority for the Debtors and the Consultant to conduct the Sales pursuant to
               the terms of the Interim Order or the Final Order, the Consulting Agreement, and
               the Sale Guidelines and to take all actions reasonably related thereto or arising in
               connection therewith. The Governmental Unit will be entitled to assert any
               jurisdictional, procedural, or substantive arguments it wishes with respect to the
               requirements of its Liquidation Sale Laws or the lack of any preemption of such
               Liquidation Sale Laws by the Bankruptcy Code. Nothing in the Interim Order or
               Final Order will constitute a ruling with respect to any issues to be raised in any
               Dispute Resolution Motion.

       vi.     If, at any time, a dispute arises between the Debtors and/or the Consultant and a
               Governmental Unit as to whether a particular law is a Liquidation Sale Law, and
               subject to any provisions contained in the Interim Order or Final Order related to
               the Liquidation Sale Laws, then any party to that dispute may utilize the provisions
               of subparagraphs (iv) and (v) above by serving a notice to the other party and
               proceeding thereunder in accordance with those paragraphs. Any determination
               with respect to whether a particular law is a Liquidation Sale Law shall be made de
               novo.

       33.     Subject to paragraphs 31 and 32 above, each and every federal, state, or local

agency, departmental, or Governmental Unit with regulatory authority over the Sales and all

newspapers and other advertising media in which the Sales are advertised shall consider this

Interim Order as binding authority that no further approval, license, or permit of any Governmental




                                                 15
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                               Document    Page 62 of 159



Unit shall be required, nor shall the Debtors or the Consultant be required to post any bond, to

conduct the Sales.

       34.     Provided that the Sales are conducted in accordance with the terms of this Interim

Order, the Consulting Agreement, and the Sale Guidelines, and in light of the provisions in the

laws that exempt court-ordered sales from their provisions, the Debtors and Consultant shall be

presumed to be in compliance with any Liquidation Sale Laws and are authorized to conduct the

Sales in accordance with the terms of this Interim Order and the Sale Guidelines without the

necessity of further showing compliance with any such Liquidation Sale Laws.

       35.     Nothing in this Interim Order, the Consulting Agreement, or the Sale Guidelines

releases, nullifies, or enjoins the enforcement of any liability to a Governmental Unit under

environmental laws or regulations (or any associated liabilities for penalties, damages, cost

recovery, or injunctive relief) to which any entity would be subject as the owner, lessor, lessee, or

operator of the property after the date of entry of this Interim Order. Nothing contained in this

Interim Order, the Consulting Agreement, or the Sale Guidelines shall in any way: (a) diminish

the obligation of any entity to comply with environmental laws; or (b) diminish the obligations of

the Debtors to comply with environmental laws consistent with their rights and obligations as

debtors in possession under the Bankruptcy Code.

VI.    Other Provisions.

       36.     To the extent the Debtors are subject to any state Fast Pay Laws in connection with

the Store Closings, the Debtors shall be presumed to be in compliance with such laws to the extent,

in applicable states, such payroll payments are made by the later of: (a) the Debtors’ next regularly

scheduled payroll; and (b) seven calendar days following the termination date of the relevant

employee, and in all such cases consistent with, and subject to, any previous orders of this Court

regarding payment of same.

                                                 16
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                                Document    Page 63 of 159



       37.     Neither the Consultant nor any of its respective affiliates (whether individually, as

part of a joint venture, or otherwise), shall be precluded from providing additional services to the

Debtors and/or bidding on the Debtors’ assets in connection with any other future process that may

or may not be undertaken by the Debtors to close additional stores, provided that any such services

and/or transactions is approved by separate order of this Court.

       38.     On a confidential basis and for professionals’ “eyes only” and upon the written

(including email) request of the U.S. Trustee or counsel to the DIP Agent, the Debtors shall provide

such requesting party, if any, with copies of periodic reports concerning the Sales that are prepared

by the Debtors, their professionals or the Consultant, provided, that the foregoing shall not require

the Debtors, their professionals, or the Consultant to prepare or undertake to prepare any additional

or new reporting not otherwise being prepared by the Debtors, their professionals, or the

Consultant in connection with the Sales.

       39.     Not later than five (5) business days prior to the objection deadline related to entry

of an order approving the Motion on a final basis, the Consultant shall file a declaration disclosing

connections to the Debtors, their creditors, and other parties in interest in these chapter 11 cases.

       40.     Consultant shall act solely as an independent consultant to the Debtors and shall

not be liable for any claims against the Debtors other than as expressly provided in the Consulting

Agreement (including the Consultant’s indemnity obligations thereunder) or the Sale Guidelines,

with the exception of acts of gross negligence or willful misconduct and, for greater certainty, the

Consultant shall not be deemed to be an employer, or a joint or successor employer or a related or

common employer or payor within the meaning of any legislation governing employment or labor

standards or pension benefits or health and safety or other statute, regulation or rule of law or

equity for any purpose whatsoever, and shall not incur any successor liability whatsoever.



                                                 17
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                               Document    Page 64 of 159



       41.     The Debtors are authorized and permitted to transfer to the Consultant personal

information in the Debtors’ custody and control solely for the purposes of assisting with and

conducting the Sale and only to the extent necessary for such purposes, provided that Consultant

removes such personal information from the FF&E prior to the abandonment of the same.

       42.     Notwithstanding the relief granted herein and any actions taken pursuant to such

relief, nothing contained in the Motion or this Interim Order shall constitute, nor is intended to

constitute: (a) an admission as to the validity, priority, or amount of any particular claim against

a Debtor entity; (b) a waiver of the Debtors’ right to dispute any particular claim on any grounds;

(c) a promise or requirement to pay any particular claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this Interim Order or the Motion; (e) a request

or authorization to assume any agreement, contract, or lease, other than the Consulting Agreement,

pursuant to section 365 of the Bankruptcy Code; (f) a waiver or limitation of the Debtors’ rights

under the Bankruptcy Code or any other applicable law; or (g) a concession by the Debtors or any

other party-in-interest that any liens (contractual, common law, statutory, or otherwise) satisfied

pursuant to this Interim Order are valid and the Debtors and all other parties-in-interest expressly

reserve their rights to contest the extent, validity, or perfection or to seek avoidance of all such

liens. Any payment made pursuant to this Interim Order should not be construed as an admission

as to the validity, priority, or amount of any particular claim or a waiver of the Debtors’ or any

other party-in-interest’s rights to subsequently dispute such claim, other than with respect to

payments made to the Consultant, which are governed by the reconciliation procedures in the

Consulting Agreement.

       43.     Notwithstanding the relief granted in this Interim Order, any payment made by the

Debtors pursuant to the authority granted herein shall be subject to the provisions of the Interim



                                                 18
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                                Document    Page 65 of 159



Order (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors

to use Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense

Status, (IV) Granting Adequate Protection to the Prepetition Secured Parties, (V) Modifying the

Automatic Stay, (IV) Scheduling a Final Hearing, and (VII) Granting Related Relief,

(the “Interim DIP Order”), and the DIP Senior Credit Facility Documentation (as defined in the

Interim DIP Order), and shall be made strictly in accordance with the Budget (as defined in the

Interim DIP Order), subject to such variances as permitted by the DIP Senior Credit Facility

Documentation; provided, however, that the DIP Senior Credit Facility Documentation shall not

require a cap or reduction on amounts due to the Consultant under the Consulting Agreement other

than any such cap or reduction resulting from the Debtors’ required compliance with the Budget.

Additionally, not later than two (2) business days after entry of this Interim Order the Debtors shall

deliver to the Consultant a cash deposit in the amount of $500,000 as provided in the Budget as

security for payment of Consultant’s fees and expenses earned and incurred under the Consulting

Agreement (the “Consultant’s Deposit”); any remaining balance of Consultant’s Deposit being

held by Consultant upon completion of the Sale shall be applied by Consultant as shall be set forth

in a final reconciliation of the Sale as contemplated by Section 5(B) of the Consulting

Agreement. Following such final reconciliation payment of all amounts due to the Consultant,

any remaining balance of the Consultant’s Deposit shall be part of the “Cash Collateral” (as

defined in the Interim DIP Order) and shall be subject to all provisions relating to Cash Collateral

set forth in the Interim DIP Order.

       44.     The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).




                                                 19
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                Desc Main
                                Document    Page 66 of 159



       45.     Notice of the Motion as provided therein is deemed good and sufficient notice of

such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Bankruptcy Rules of

this Court are satisfied by such notice.

       46.     Notwithstanding Bankruptcy Rules 6003(b) and 6004(h), the terms and conditions

of this Interim Order are immediately effective and enforceable upon its entry.

       47.     Cause exists to shorten the notice period set forth in Bankruptcy Rule 2002, to the

extent applicable.

       48.     The requirement under Local Bankruptcy Rule 9013-1(G) to file a memorandum

of law in connection with the Motion is hereby waived to the extent necessary.

       49.     This Court shall retain jurisdiction with regard to all issues or disputes relating to

this Interim Order or the Consulting Agreement, including, but not limited to, (a) any claim or

issue relating to any efforts by any party or person to prohibit, restrict or in any way limit banner

and sign-walker advertising, including with respect to any allegations that such advertising is not

being conducted in a safe, professional, and non-deceptive manner, (b) any claim of the Debtors,

the landlords and/or the Consultant for protection from interference with the Store Closings or

Sales, (c) any other disputes related to the Store Closings or Sales, and (d) protect the Debtors

and/or the Consultant against any assertions of any liens, claims, encumbrances, and other

interests; provided that, notwithstanding the foregoing and subject to recognition of this Interim

Order by the Canadian Court, the Canadian Court shall retain jurisdiction with regard to all issues

or disputes in respect of the Sale at the Canadian Closing Stores. No such parties or person shall

take any action against the Debtors, the Consultant, the landlords, the Store Closings, or the Sales

until this Court or the Canadian Court, as applicable, has resolved such dispute. This Court shall




                                                 20
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                   Desc Main
                                Document    Page 67 of 159



hear the request of such parties or persons with respect to any such disputes on an expedited basis,

as may be appropriate under the circumstances.

        50.     Within 30 days of conclusion of the Sale, the Debtors shall (a) file with the Court

a summary report of the store closing process that will include (i) a list of the stores closed and (ii)

gross revenue from the store closing assets sold, and (b) file with the Court and serve on the U.S.

Trustee, any statutory committee, and any other party in interest who may so request, a report

showing payment of each of the Consultant’s fees, setting forth detail and information regarding

the calculation of such fees paid to the Consultant and expenses reimbursed to the Consultant.

Only the U.S. Trustee (and no other party) shall have 20 days after the date on which such report

is filed to object, under the standards of section 328(a) of the Bankruptcy Code, solely as to the

reasonableness of the compensation paid or expenses reimbursed to the Consultant; provided,

however, that with respect to any such objection: (i) the Consultant’s “Base Fee” and

reimbursement of expenses in accordance with the aggregate budget set forth on Exhibit B to the

Consulting Agreement (including any individual Statement of Work thereunder) shall be reviewed

under the standards of section 328(a) and are found to be reasonable as of the date hereof, and such

Base Fee shall not be later deemed unreasonable on the basis that the success of the Sale, whether

on account of sales, recovery, or otherwise, resulted in the Consultant receiving compensation, in

dollar terms, that was greater than any budget or forecast provided by the Debtors, their advisors,

and/or the Consultant; and (ii) the Consultant’s “Incentive Fee” or any other fee not reflected in

the Consulting Agreement, and any additional expenses reimbursed in excess of the aggregate

budget, shall not receive the same presumption and shall be reviewed under the standards of section

330 of the Bankruptcy Code. To the extent an objection is filed by the U.S. Trustee and cannot be

resolved, the parties shall coordinate to have the objection to the Consultant’s compensation



                                                  21
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10          Desc Main
                                Document    Page 68 of 159



brought before the Court at the next scheduled omnibus hearing or such other date and time as

shall be agreed by the parties.

 Dated: __________
 Richmond, Virginia                               United States Bankruptcy Judge




                                             22
Case 20-30805-KRH              Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                      Desc Main
                                     Document    Page 69 of 159


 WE ASK FOR THIS:

 /s/ Jeremy S. Williams
 Michael A. Condyles (VA 27807)
 Peter J. Barrett (VA 46179)
 Jeremy S. Williams (VA 77469)
 Brian H. Richardson (VA 92477)
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone:          (804) 644-1700
 Facsimile:          (804) 783-6192

 - and -

 Joshua A. Sussberg, P.C. (pro hac vice admission pending)
 Emily E. Geier (pro hac vice admission pending)
 AnnElyse Scarlett Gains (pro hac vice admission pending)
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 601 Lexington Avenue
 New York, New York 10022
 Telephone:         (212) 446-4800
 Facsimile:         (212) 446-4900

 - and -

 Joshua M. Altman (pro hac vice admission pending)
 300 North LaSalle Street
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 Chicago, Illinois 60654
 Telephone:         (312) 862-2000
 Facsimile:         (312) 862-2200

 Proposed Co-Counsel to the Debtors and Debtors in Possession


                                    CERTIFICATION OF ENDORSEMENT
                                 UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

         Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been
 endorsed by or served upon all necessary parties.

                                                             /s/ Jeremy S. Williams
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 70 of 159



                                 Schedule 1-A

                             Consulting Agreement
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 71 of 159
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 72 of 159
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 73 of 159
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 74 of 159
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 75 of 159
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 76 of 159
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 77 of 159
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 78 of 159
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 79 of 159
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 80 of 159



                                 Schedule 1-B

                      Amendment to Consulting Agreement
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 81 of 159
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 82 of 159



                                  Schedule 1-C

                    Consulting Agreement: Statement of Work 78
Case 20-30805-KRH          Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                          Desc Main
                                 Document    Page 83 of 159




                   Pier I Imports (U.S.), Inc./Gordon Brothers Retail Partners, LLC
                                      Statement of Work No. 78
                                     As of November 271\ 2019


  Reference is made to the Store Closing Program Letter Agreement dated January 28, 2009
  between Pier l Imports (U.S.), Inc. and Gordon Brothers Retail Partners, LLC ("Letter
  Agreement''). Capitalized terms used herein and not defined herein shall have the respective
  meanings assigned to such terms in the Letter Agreement.

  The parties hereto agree as follows:

  I.      This is a "Statement of Work" as contemplated by the Letter Agreement.

  2.      Attached hereto as Exhibit A is a list of Merchant's seventy-one (71) retail stores to be
  closed pursuant to, and subject to the terms and conditions of, the Letter Agreement and this
  Statement of Work. Also included on Exhibit A are the respective •�Sale Commencement
  Date(s)" and "Sale Tennination Date(s)" with respect to each Store subject to this Statement of
  Work; provided, however, that (as provided in the Letter Agreement) GBRP may from time to
  time establish an earlier "Sale Termination Date" with respect to any one or more Stores (on a per
  Store basis) upon five (5) days prior notice to Merchant.

  3.      Attached as Exhibit B is the expense budget for the "GBRP's Controlled Expenses" with
  respect to the Stores subject to this Statement of Work.

  4.     Merchant shall pay GBRP an "Incentive Fee" (which, if earned, shall be in addition to the
  Base Fee) as one of the following (e.g., back to the first dollar), based upon the applicable
  Recovery Percentage relating to the Sale at the Stores subject to this Statement of Work:

              Recovery Percentage                        GBRP's Incentive Fee
                 Below 50.00%                                     None
          '
                50.00% - 51.99%              0.25% of the Retail Value of the Merchandise
                52.00% - 53.99%              0.75% of the Retail Value of the Merchandise
               54.00% and Above      1.00% of the Retail Value of the Merchandise; plus an amount
                                        equal to $500 per Store subject to this Statement of Work

  The performance hurdles set forth above have been established based upon Merchant's
  representation to GBRP that: (i) the composition of the Merchandise shall be consistent with the
  information summarized on Exhibit C attached hereto; and (ii) from and after the date hereof and
  through the Sale Commencement Date, (y) the Stores will be (and have been) operated in the
  ordinary course consistent with historic practices (including without limitation with respect to
  replenishment, transfers of merchandise and FF&E in and out, PLU file administration, store
  hours, and promotion/advertising), and (z) there shall be no increases or decreases to the
  Merchant's retail prices of any items of Merchandise outside of the ordinary course of business
  consistent with historic periods.

  For the avoidance of doubt, the Gross Proceeds and Retail Value of Merchandise calculations
  shall be made with reference to the Sale at the Stores subject to this Statement of Work in the
Case 20-30805-KRH          Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                      Desc Main
                                 Document    Page 84 of 159



  aggregate and not on a per-Store basis (but not with reference to any of Merchant's other stores
  subject to any other Statement(s) of Work).

  5.      All other terms and conditions of the Letter Agreement are hereby affirmed and
  incorporated into this Statement of Work.

  6.       Concurrently with the execution of, and as a condition to Consultant's obligations under
  this Statement of Work, Merchant shall fund to Consultant $310,000.00 (the "Special Purpose
  Payment") which shall be held by Consultant until the Final Reconciliation (and Merchant shall
  not apply the Special Purpose Payment to, or otherwise offset any portion of the Special Purpose
  Payment against, any weekly reimbursement, payment of fees, or other amount owing to
  Consultant under this Statement of Work prior to the Final Reconciliation). Without limiting any
  of Consultant's other rights, Consultant may apply the Special Purpose Payment to any unpaid
  obligation owing by Merchant to Consultant under this Agreement. Any portion of the Special
  Purpose Payment not used to pay amounts explicitly contemplated by this Agreement shall be
  returned to Merchant within three days following the Final Reconciliation.

   7.     Notwithstanding anything to the contrary in the Agreement, Consultant will advance
  funds for the Consultant's Controlled Expenses, and Merchant shall reimburse Consultant weekly
  therefor (up to the aggregate budgeted amount) in connection with a weekly reconciliation upon
  presentation of reasonable documentation for such actually-incurred expenses. In addition to,
  and not as part of, reimbursement of any Consultant Controlled Expenses, Merchant shall also
  reimburse Consultant for its reasonable and documented legal fees and expenses incurred in
  connection with this Agreement.


  Gordon Brothers Retail Partners, LLC             Pier 1 Imports (U.S.), Inc.




                                                       Nicole Jowers
                                                       Vice President Store Operations
  Exhibits:
    A- Stores                                          Dec 3, 2019
    B- GBRP Controlled Expenses
    C- Merchandise Composition




                                                                                                     2
       Case 20-30805-KRH                         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                                                           Desc Main
                                                       Document    Page 85 of 159

                                                                     Pier One
                                                                     EXHIBIT A
 s
1 �:.·1 I
  0014
                       Store

           LA/Monclair CA
                                           11             Addr�<

                                              5440 Moreno SI
                                                                           II        Ci!:t     I   G:J   I   Zie Code   I    SaleSt1rt
                                                                                                                                Date
                                                                                                                                              La!lday
                                                                                                                                               orates
                                                                              Moncl air            CA      91763-1631           12/612019    2/26/2020
  OOSI     Sacramento/Sunrise CA              6245 Sunrise Blvd               Citrus Heights       CA      95610..5911          12/612019    2/26/2020
  0080     Dallas/635 &. Maanbur TX            7805 N Macarthur Suite I IO    Irving               TX         75063             12/6/2019    2/2612(!20
  0092     Salinas CA                          I520 Nonh Main S1              Salinas              CA      93906-5101           12/6/201 9   2/2612(!20
  0094     Dayton/Beavercrcdc OH              2781-A Centre Dr                Fairborn             OH      45324-2676           12/6/2019    2/2612(!20
  0115     New Otlcansfrchoupitoulas LA       5300 Tchoupitoolas St           New Orleans           LA    70115-1903            12/61201 9   2126/2020
  0144     Bradley/Nonhfield Sq IL             1660 Nonh Stalt Rte SO         Bourbonnais          IL     60914-9304            12/6/201 9   2/2612020
  0151     Eliubelhtown KY                     1820 N Dixie Hwy               Elizabethtown        KY      42701-9492           12/6/2019    2/26/2020
  0155     fl Laud/Davie FL                   3470 South UniversityDr         Davie                FL     33328-2000            12/6/2019    1/12/2020
  0190     San Dicsol Del Mar CA              2671 Via De La Valle            Del Mar              CA     92014-1903            12/6/2019    2/26/2020
  0196     LA/Aliso Viejo CA                  26771 Aliso Creek Rd            Aliso Viejo          CA     92656-1887            12/612019    2/26/2(!20
  0229     Atlant111Ansley GA                  I 544 Piedmont Rd              Atlanta              GA     30324-50 18           12/6/2019    2/26/2(!20
  0268     Phoenix/Paradise Valley AZ          12657 North Tatum Boulevard    Phoenix               AZ     85032-7795           12/612019    2/26/2020
  0295     MPI.S/Minnetonka MN                11315 H wy 7                   Minnetonka            MN     55305-5300            12/6/2019    2/26/2020
  0431     Springfield VA                    6751-A Fronti er Dr             Springfield           VA     22150..1412           12/6/2019    2/26/2020
 0452      NJ/Paramus Route 4 NJ              58-64 Rte4 E                   Paramus               NJ     07652-262 l           12/6/2019    2/26/2020
  0491     Jackson/CountyLinc Rd MS           900 East County Linc Rd        Ridgeland             MS     39157-1922            12/6/2019    1128/2020
  0496     Ok City/Penn Square OK             5517 North Pennsylvania Ave    Oklahoma City         OK     73112-7753            12/6/2019    2/26/2020
 0508      Manhattan Beach CA                  1800 C Rosecrans Ave          Manhattan Beach       CA     90266-3TI6            12/6/2019    2/26/2020
 0547      Calgary/Shawnessy AB               200-303 Shawvillc Blvd SE      Calgary               AB       T2Y3W6              12/6/2019    2/26/2020
 OS48      Vam:ouvcr/Langlcy l!C              201!15 Langley llypass         Langley               BC       V3A 6K9             12/6/2019    2/26/2020
  0549    Victoria BC                         755 Finlayson St               Victori a             BC       V8T4W4              12/6/2019    2/26(}.020
 0690     Larchmont NY                         1329 Boston PoSI Rd            Larchmont            NY      10538-3902           12/6/2019    2/26/2020
 0823     Art TX/Patks Mall TX               4145 South Coupe, St            Arlington             ,x     7601S-4128            12/6/2019    2/26/2(!20
 0834     Charleston/Riv..-, Ave SC          7643 North Rivers Ave           Nonh Charleston       SC     29406-4073            12/612019    2/26/2020
 08S3     Holyoke MA                          98 Lower Westfield Rd          Holyoke               MA     01040-2712            12/6/2019    2/26/2(!20
 0863     MPI.SFRoscdale MN                  23'17 North Fairview Ave        Kosev1lle             MN     55113- 2707           12/6/2019    2/i6/20io
  1021    Kokomo IN                           1429 S Reed Rd                 Kokomo                IN     46902 -1927           12/6/2019    2/26/2020
  I059    Jefferson City MO                  3535 Missouri Blvd              Jefferson City        MO     65109-5769            12/6/2019    2/26/2020
 1068     Del•lb IL                          2371 Sycatt1ore Rd              Dekalb                 IL   60115-2007             12/6/2019    2/i612020
 1076     Winnipeg/St Vital Centre MB         785 Dakola Street              Winnipeg              MB       R2M5M2              12/6/20 19   2126/2020
 1121     Be»-er PA                           IJS Wagner Road                Monaca                PA     15061-2421            12/6/2019    2/26/2020
 1127     Akron/Chapel Hill OH               392 Howe Avenue                 Cuyahoga Falls        OH    44221-4Hl9             12/6/201 9   2/26/2020
 1232     Valparaiso IN                       150 Silhavy Road               Valparaiso            IN    46383-6971            12/6/2019     2/26/2020
 1235     Ithaca NY                          722 South Meadow Strool         Ithaca                NY     14850-5321           12/6/201 9    2126120'20
 1246     Bo11on/Ac1on MA                     143 Otcat Ruad                 Acton                 MA    01720-5673            12/611019     W6'10l0
 1250     Sudbury ON                          1400 Marcus Drive              Sudbury               ON       P3B 4KS            12/6/2019      2126/2020
 1289     Kalispell MT                       237S US Highway 93 Nonh         Kalispell             MT    59901-7531            12/6/2019      2126/2020
 132S     Merced CA                           1778 W Olive Ave               Ylorccd               CA    95348-1201            12/6/2019      2/16/2020
 1334     Anderson SC                        120 Station Drive               Anderson              SC    29621-lln             12/6/2019      212612(!20
 1340     St Cloud MN                        3701 W Division Street          S1 Cloud              MN     56301-3300           12/6/2019      2126/2020
 1359     Las Vegas/Monkcilo NV              6680 N Durango Drive            Las Vegas             NV    89149-4430            12/6/2019     2/26/2020
 1378     Phoenix/Happy Valley AZ            2SO I W Happy Valley Pkwy       Phoenix               AZ    85027-3710            12/6/2019     2/26/2020
 1380     Mpls/Nc Blaine MN                 4325 Pheasant Ridge Drive        Blaine                MN    55449-4540           12/6/2019       1/28/2020
1385     Ottawa/South Keys ON                 I009 Da,e Street Unit B        Ottawa                ON       K!V 2GJ            12/6/2019     2/26/2020
1392     Toronto/Oshawa ON                    1425 Harmony Road North        Oshawa                ON       LIH 7K5            12/6/2019     2/26/2020
1419     Toronto/Etobieoke ON                125 The Queensway               Etobicoke             ON       M8Y IH6           12/6/2019      2/26/2020
1430     Manhattan KS                        320 Southwind Place             Manhallao             KS    66503- 3 1 1 0       12/6/2019      2/26/2020
1431      Newpon Coast CA                    son East Coast Highway          Newport CoaSI         CA    926S7-2140           12/6/2019      2126/2020
 1443    Mankato MN                           1901 E Madison Avenue          Mankato               MN     56001-6266           1216/2019     2/26/2020
 1449    Hadley MA                           35 I Russell Street             Hadley                MA    Oi035-3S36           12/612019      2/26/2020
 1455     King>tonNY                         1 165 Ulster Avenue             Kingston              NY     12401-1513          12/6/2019      2/26/2020
 1459    LI/SayvilleNY                       5187 Sunrise Highway            Bohemia               NY    1 1716-4617          12/6/2019       1/28/2020
1461     Philadelphia/Columbus CommonsPA    23 IO S ChristopherColumbus      Philadelphia          PA    19148-9000           12/6/2019       2/26/2(!20
1469     Kan.,..City/Olathe KS               I 5340 West I 19th Street       0l•thc                KS    66062-1073           12/6/2019      2/2612(!20
1471     Guelph ON                          435 Stone Road West Unit LIO     Guelph                ON       N!G 2X6           12/6/2019      2/26/2(!20
1480     Houston/WillowbrookTX              I 7TI5 Tomball Parlcway          Houston               TX    77064-1010           12/6/2019      2126/2020
1491     Studio City CA                      12 160 Venlllra Boulevard       Studio City           CA    91604-2514           12/61201 9     2/2612020
1563     Stillwater OK                      2144 N Perkins Road              Stillwater            OK    74075-3075           12/6/2019      2/26/2020
1617     Marina Del Rey CA                   13455 Maxella Ave               Marina Del Rey        CA    90292-5683           12/6/2019       1/28/2020
1642     South Loop II.                     1014 S Canal SI                  Chicago               IL    60607-4907           1216/2019       1123/2020
OHO      Anchorage AK                       8535 Old Seward Hwy              Anchorage             AK    99515-2015         11/27/2019       2/26/2020
1600     Fairbanks AK                       340 Memar Avenue                 Fairbanks             AK    99701-3166         1 1127/2019      2/26/2020
1669     Anchorage AK                       1 124 N Muldoon Rd               Anchorage             AK    99504-6101         1 1/27/2019      2/26/2020
0371     Mau�arket Place HI                 270 Dairy Rd                     Kahului               HI    96732-2987         I 1/27/2019      2/26/2020
1581     KonaHI                             74-5586 Palani Road              Kailua • Kona         HI    96740-3119         l 112712019      2/26/2(!20
1613     Honolulu HI                        1 170 Auahi St                   H onolulu             HI    96814-4900         11/27/2019       2/26/2020
1641     Kauai HI                           4303 Nawiliwili Rd               Lihue                 HI    96766-9581         11/27/2019       2126/2(!20
1672     Hilo HI                            1 1 1 E Ptu.1inakn .Sr           ttilo                 HI    96720-5278         11/27/2019       2/2612(!20
1678     Pearl City Hl                      I000 Kamehameha Hwy              Pearl City            HI    96782-2596         11/27/2019       2/26/2020
1624     Alexandria VA                      7684 Richmond Hwy                Alexandria            VA    22301,.2843        12/27/2019       2/26/2020
 71
     Case 20-30805-KRH                   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                     Desc Main
                                               Document    Page 86 of 159


                                                   Exhibit B
                                                   71 Store
                                      Budget of GBRP's Controlled Expenses


Number of Stores                                                                                       71
Sale Commencement                                                                               27-Nov-19
Sale End Date                                                                                   26-Feb-20
Number of Days                                                                                         92
Number of Weeks                                                                                       13.1




                                                                                             Total Dollars


Advertising Budget
Signs and Banners                                                                                 $92,300
Signwalkers                                                                                      $743,014
Total Advertising                                                                                $835,314


Supervision
Lead Consultant                                                                                          0
Field Consultants                                                                                 41 7,700
Supervision Travel                                                                                107,658
Total Supervision Budget                                                                          525,358


Miscellaneous                                                                                    $181,050


Total Expense Budget                                                                           $1,541,722


Notes:
S11pervi.ri<m Fees includes base weeklyfee, banus and living expenses

Changes in inventory levels, sale term or otherfactors may affect the above expense budget
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 87 of 159



                             Exhibit C
                       Merchandise Breakdown



                    (Information as previously
                      provided by Merchant)
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 88 of 159



                                  Schedule 1-D

                    Consulting Agreement: Statement of Work 79
Case 20-30805-KRH          Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                          Desc Main
                                 Document    Page 89 of 159



                  Pier I Imports (U.S.), Inc./Gordon Brothers Retail Partners, LLC
                                     Statement of Work No. 79
                                    As of ovember 271\ 2019


  Reference is made to the Store Closing Program Letter Agreement dated January 28, 2009
  between Pier I Imports (U.S.), Inc. and Gordon Brothers Retail Partners, LLC ("Letter
  Agreement"). Capitalized terms used herein and not defined herein shall have the respective
  meanings assigned to such terms in the Letter Agreement.

  The parties hereto agree as follows:

  I.      This is a "Statement of Work" as contemplated by the Letter Agreement.

  2.        Attached hereto as Exhibit A is a list of Merchant's one hundred and sixty-nine (169)
  retail stores to be part of a "Storewide Sale" program pursuant to, and subject to the terms and
  conditions of, the Letter Agreement and this Statement of Work. Also included on Exhibit A are
  the respective "Sale Commencement Date(s)" and "Sale Termination Date(s)" which arc marked
  "TBD" as no decision to close the Stores subject to this Statement of Work has been made by Pier
  I Imports (U.S.), Inc.; provided, however, that (as provided in the Letter Agreement) GBRP may
  from time to time establish an earlier "Sale Termination Date" with respect to any one or more
  Stores (on a per Store basis) upon five (5) days prior notice to Merchant.

  3.      Att.ached as Exhibit B is the expense budget for the "GBRP's Controlled Expenses" with
  respect to the Stores subject to this Statement of Work.

  4.     Merchant shall pay GBRP an "Incentive Fee" (which, if earned, shall be in addition to the
  Base Fee) as one of the following (e.g., back to the first dollar), based upon the applicable
  Recovery Percentage relating to the Sale at the Stores subject to this Statement of Work:

           Recovery Percentage                           GBRP's Incentive Fee
              Below 50.00%                                        None
             50.00% - 51.99%                 0.25% of the Retail Value of the Merchandise
             52.00% - 53.99%                  0.75% of the Retail Value of the Merchandise
            54.00% and Above         1.00% of the Retail Value of the Merchandise; plus an amount
                                        equal to $500 per Store subject to this Statement of Work

  The performance hurdles set forth above have been established based upon Merchant's
  representation to GBRP that: (i) the composition of the Merchandise shall be consistent with the
  information summarized on Exhibit C attached hereto; and (ii) from and aHer the date hereof and
  through the Sale Commencement Date, (y) the Stores will be (and have been) operated in the
  ordinary course consistent with historic practices (including without limitation with respect to
  replenishment, transfers of merchandise and FF&E in and out, PLU file administration, store
  hours, and promotion/advertising), and (z) there shall be no increases or decreases to the
  Merchant's retail prices of any items of Merchandise outside of the ordinary course of business
  consistent with historic periods.

  For the avoidance of doubt, the Gross Proceeds and Retail Value of Merchandise calculations
  shall be made with reference to the Sale at the Stores subject to this Statement of Work in the
Case 20-30805-KRH          Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                      Desc Main
                                 Document    Page 90 of 159


  aggregate and not on a per-Store basis (but not with reference to any of Merchant's other stores
  subject to any other Statement(s) of Work).

  5.      Notwithstanding anything to the contrary herein, GBRP acknowledges and agrees that the
  Stores subject to this SOW are to be part of a "Storewide Sale" program, and therefore the
  product mix and inventory levels will vary from prior SOW's which performed "Store Closing"
  or "Going Out of Business" programs.

  6.      All other terms and conditions of the Letter Agreement are hereby affirmed and
  incorporated into this Statement of Work.

  7.       Concurrently with the execution of, and as a condition to Consultant's obligations under
  this Statement of Work, Merchant shall fund to Consultant $832,000.00 (the "Special Purpose
  Payment") which shall be held by Consultant until the Final Reconciliation (and Merchant shall
  not apply the Special Purpose Payment to, or otherwise offset any portion of the Special Purpose
  Payment against, any weekly reimbursement, payment of fees, or other amount owing to
  Consultant under this Statement of Work prior to the Final Reconciliation). Without limiting any
  of Consultant's other rights, Consultant may apply the Special Purpose Payment to any unpaid
  obligation owing by Merchant to Consultant under this Agreement. Any portion of the Special
  Purpose Payment not used to pay amounts explicitly contemplated by this Agreement shall be
  returned to Merchant within three days following the Final Reconciliation.

  8.      Notwithstanding anything to the contrary in the Agreement, Consultant will advance
  funds for the Consultant's Controlled Expenses, and Merchant shall reimburse Consultant weekly
  therefor (up to the aggregate budgeted amount) in connection with a weekly reconciliation upon
  presentation of reasonable documentation for such actually-incurred expenses. In addition to,
  and not as part of, reimbursement of any Consultant Controlled Expenses, Merchant shall also
  reimburse Consultant for its reasonable and documented legal fees and expenses incurred in
  connection with this Agreement.



  Gordon Brothers Retail Partners, LLC             Pier 1 Imports (U.S.), Inc.


  B��
  Print Name and Title:
  L c.�-l i ��cl..r
  6:J- Pte& � .. � \
                                                       Nicole Jowers
                                                        Vice President Store Operations
  Exhibits:
    A- Stores                                          Dec 3, 2019
    B- GBRP Controlled Expenses
    C- Merchandise Composition




                                                                                                     2
      Case 20-30805-KRH                        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                                           Desc Main
                                                     Document    Page 91 of 159

                                                                        Pier One
                                                                        EXHJBIT A
                                                                                                                                                  Last,.,
ls1of'tNo.l                S1orc           II                   Addrm                 11     Ci!J:      I [:;:J I   7Ap Cod•  I   Sole Stare
                                                                                                                                    Oa1e           .,..1cs

    22         PHIUKING OF PRUSSIA PA                                                  KINGOFPRUSSIA
                                                140 ALLllNDALE RD COURTSIDE SQ surra 100                    PA        19406       1 1/27/2019      TBD
    JO         REDMOND WA                      ms 170Tlt AVE NE #101                   REDMOND              WA       9IOS2        11/2712019       TBD
    31         WASII DCIMA.'IASSAS VA          IIOS SUDI.EY RD                         MA..
                                                                                          'IASSAS           VA       20109        llm/2019         TBD
   �           HOU.ANDIII.I                    Z301NORrnPARK DR                        HOLLJ.,'ID           Ml       41142◄        11/27/2019      TOD
   ◄7          GASTONIA NC                     3734 EAST FRANKLIN BLVD                 GASTONIA             NC       2IOS6        11127/2019       TBD
   61          UICAAI.E PLACE NY               216 GLEN COVE                           CARLE PLACE          NY       IISl4        11127/2019       TBD
    6)         PHlUOXFORD VALLEY PA            630 C,'OMMERCE BLVD                     FAIRLl!SS HILLS      PA       190)0        1112712019       TBD
   69          ROCKY MOUNT NC                  l◄n JEFFREYS ROAD                       ROCKY MOUNT          NC       27804        11/27/2019       TBD
   71          HARlUSBURGIEAST SHORE PA        SIOI JONESTOWN RO                       IWUUSBURG            PA       17112        11127/2019       TBD
   102         81S."1ARCKND                    7 IS SOUTH WASHINGTONST                 RISMARCX             ND       SIS04        llm/2019         TBO
   IS7         MPLSl()RA.'ll> A
                              VE MN            733 GRAND AVE                           SAINT PAUi.          M:-1     5510$        11127/2019       TBD
   162         WESTMINSTEJl MD                 40S NORTH CENlcll STSUITE 13            WESTMJN�'TER         MD       211S7        11127/2019       TBD
    174        SEATTI.E/AURORA SQUARE WA        1sns WESTMINSTER WAY                   SEATTLE              WA       91133        11/27/2019       TBD
   194         DETROIT/ROYAL OAK Ml            JIIOO WOODWARD AVE                      ROYALOAK             Ml       48073        11127/2019       TSO
   218         BALTIMORF.JWHITEMAllSII MD      I16S-A HONEYGO BLVD                     NOTTINGHAM           MD       212J6        11/27/2019       TBD
   232        TOLEDOIMONll.OE ST OH            SlOJ MONROE ST                          TOLEDO               OH       4l62J        11/2712019       TBD
               MTKJSCONY                       792 BEDFORDROAD                                              1,;y                                   TBO




                                                                                                                     -
   246                                                                                 BEDFORD HILLS                 IOS07        11127/2019
   249         MJLWAUXEEIBAY SHORE WI          6010 NORTH PORT WASH RD                 GLE:,JDAI.R          WI       53217        11127!2019       TBD
   298         SIOUX CITY IA                   4265 SERGEANT RD                        SIOUX CITY            IA      SII06        11127/2019       TBD
   )00         SALISBURY MD                    2320 NORTH SALISBURY BLVD              SALISBURY             MD       21&01        1112712019       TRO
   309         LOUISVILL£11IIJKS l'BUllN KY    2000 SOIJrH HIJRSTBORNE PKWY           LOUISVILLE            KY       40220        11/2712019       TBD
   ll2         WASH DC/BAILEYS CROSSROADS VA   51S7•A LEESBURG PIK.E                  FALLS CHURCH          VA       22041        11127/2019       TBD
   )◄4         FORT WAYNE/APPLE GLF.N IN       17SO APPLE GLEN BLVO                   FORT WAYl-lE           IN                   11/27/2019       TBD
   )S7         CKJC/MllRIULLVILL6 IN           16U l!ASTIOTIIAVE                       MERRILLVILU,          IN      46410        11/2712019       TBD
   )64         SEA� WA                         142S SEl!VEllETT MALL WAY               EVERETT              WA       91201        1112712019       TBD
   )72         NASHVIU.E/RIVERGATE TN          2021 N GALLATIN RD SUITE 200            MADISON              TN       J711S        11127/2019       TBD
   378         BOULDER CO                      2SJO ARAPAHOE                           DOUU)llR             co       II0)02       11mno19          Tl!D
   ,oo        OAK PARK IL                      1 1◄3 WEST LAKE ST                      OAXPARJ<             IL       60301        1112712019       TBD
   408         PARK CITY UT                    6SJS LANDMARK DRIVE                     PAR.IC CITY          UT       14091        11/27!20l9       TBD
   01         CINCIHYOE PARK OH                2619 EOMONDSON ROAD                    CINCll\'NATl          OH       ◄5209        11/27!2019       TRD
   02         LEXINOTONINICHOLASVJLI..£ KY     4001 NICIIOLASVILLE RD                  LEXINGTON            KY       ◄OSOJ        11127!2019       TBD
   446        MOHEGAN LAKE NY                  31251:MAJNST                            MOlfEGAN LAKE        NY       IOS47        1 1/27/2019      TBO
   ◄56         LI/HUNTINGTON STATION NY        7 EAST JERIOlO TURNPIKE                HUNTINGTON STATION    NY       117◄6         11127/2019      TBD
   ,os        M!'LSIEAGAN MN                   127S l'ROMI:NADE PLACI!                EAGAN                 MN       SSl2I        I 1/27/2019      Tl!D
   SOI        OWENSIIOROKY                     5221 FRfil>FRICA ST SUITE 101           OWENSBORO            KY       ◄2301        11127/2019       TBD
   S06        R.OCHESTEIUG1t.£ECE NY           2◄7S W RIDGE ROAD                      ROCHESTtll            NY       14626        11m12019         TBD
   S09        GAITHERSBURG MD                  JOGRAl\'D CORNER AVFN1 I>'              GAmmRSBL'll.G        MD       20171        11127/2019       Tl!D
   SIO        WESTERLY RI                      100 FRASKLIN STREET #M                  WESTERLY             RI        2191        1112712019       TBD
   Si 1        EU<HART/OOSHEN IN               4024 tLKllART RD Sl/lTF. 20A            GOSHEN               IN       46S26        11/2712019       TBD
   112        WARSAW IN                        2102 l'RO:-.rrAGE RD                    WARSAW               IN       46SIO        1 112712019       nm
   S 17       HAA'OVERYA                       ◄22 EISENHOWER OR                       HANOVER              PA       173)1        1112712019       TBD
   52S         IOWA CITY/CORAL RIDGE IA        1401 CORAL RIDGE AVE                    CO:\Al.VILLE         IA       522◄1         11/27/21)19     nm
   527         PROVJDENCfJSEEKONK MA           145 HIGHLA:-IDAVE                       SEEKONK              MA        2n1         11/2712019       TBD
   54]        COI.IJMIIUS/EASTON OH            l970 MORSE CROSSINO                     lULUMBUS             OH       ◄3219        11127/2019       TBD
    S94        SEATTLE/TACOMA WA               4301 SOUTH STEELE ST                    TACOMA               WA       91409        11127/2019       TDD
   596        HAMDENCT                         2l3S OIXWELL AVE                        HAMDEN               CT        6514        11127/2019       TBD
   611        CHIC/AURORA IL                   •362 EAST NEW YORK                      AURORA               IL       60504        1 1/2712019      TBO
   6)1        MISSOULA MT                      2100 NORTH RESERVE                      MISSCRJLA            MT       l9SCI         11/27/2019      TBD
   6◄S        DECATUR IL                       �7 S ROUTE SI                           FORSYnl               IL      62535        11/27/2019       TBD
   6S6        OREAT FALl.S MT                  1601 MARKETPLACE DR SUITE I             GREAT FALLS          MT       59404         11/2712019      TBD
   661        ROCI-IESTEIVMARKETPLACE NY       JOO HYLAN OR                            ROCHESTER            NY       1462)         11127/2019      TBD
   669        U/BAYSIIORE NY                   1871 SUNRISE HWY                        BAYSIIORE            NY       11706        1112712019       TBD
   680        WHITEPLAINS NY                   499TARRYTOWNRD                          WHITEPLAINS          NY       10607         I 1/27/20 19    TBO
   689        WASH OCISTERUNG VA               210SO SOUTHBANK                         STERLING             VA       20165        11/27/2019       TBD
   695        BRUNSWICK GA                     1'I GOLDEN ISLES PLAZA                  BRUNSWICK            GA       31520         11m12019        TBO
   706        U/1.0NG BEACH NY                 214 EAST PARK AVE                       LONG BEACH           NY       11561        11/27/2019       TBD
   707        BATAVIA IL                       •It NORTH RANDALL                      BATAVIA               IL       60SIO        1112712019       TBD
   75)        BRISTOL CT                       S94 FARMll\'GTON AVE                    BRISTOL              CT        6010        1112712019       TBD
   767        COLUMDIAIIIARBISON SC            2SO HARlllSON BLVD                     COLIJM!IIA            SC       29212        11/27/2019       T8D
   79)        EAST HANOVER NJ                  J7S RTE 10                              EAST HANOVER         NJ        7936        11/27/2019       TBD
   I02        AVON CT                          315 WEST MAIN ST UNIT A                 AVON                 CT        6001         1112712019      TBD
   12◄        PITTSFIELD MA                    S5S HUBBARD AVE                         PITTSFIELD           MA        1201        11mno19          TBD
   1)2        DEl.AWARfa'OOVER OE              1231 l\'ORTII DUPOITT HWY               DOVER                DE       19901         I lm/2019       TBD
   us         MPLS/S01111IDALE MN              2'l00 WEST 66TH ST                      RICHFIELD            MN       5542)         11127/2019      TDD
   141        DANBURY CT                       I SUGAR IIOLLOW RD                     DANBURY               CT        6810         11127/2019      TBO
   145        CLARKSVILL£iGOV SQ TN            2119 WILMA RUDOLPII BLVD STE A          CLARKSVILl,F.        TN       37040        11/27/2019       TBD
   149        BLOOMINGTON IN                   149 AUTOMAIL RD                        BLOOMINGTON           IN       47401        11/27/2019       TBD
   us         GRANO RAPIDS/ALPINE Ml           3909 ALPINE AVE NW                     COMSTOCK PARK         Ml       49321        11mno19          1110
   174        SEATTtEJFa>ERAL WAY-WA           2424 sourn 320TII ST                   FEDERAL WAY           WA       98003        11127/2019       TBD
   IIO        RACINE/REGENCY WI                2621 SOUTH GREEN BAY RD                 RACINll              WI       Sl◄06        11m12019         TBD
   190        BALTIMORE/PIK.ESVILLE MD         1&09 llEISTERSTOWN RD SUITE IOJ         BALTIMORE            MD       21201         1112712019      TBD
  1004        NORWALK t'T                      TI7 CONNECTICUT AVE                     NORWALK              CT        6154         11/27/2019      TBD
  IOOS        GREENWOOD SC                     525 BYl'ASS TI NW SUITE C               GREENWOOD            SC       29649        11127/2019       TBD
  1009        EDGEWATtR NJ                     11 TI{F PROMENADE                       EDGEWATER            1'J       7020         1 1/27/2019     TBD
  101)        FOND DU LAC WI                   516 N ROI.LING MEADOWS DR               FOI\D DULAC          WI       54937         11127!2019      TBD
  102.J       FLEMINGTON NJ                    39 REAVlll.F. AV E                      fLBIINGTON           NJ        1122        11127/2019       TIID
  1029        BOSTON/BRAJlmlEE MA              120 (';RANJTE ST                        BRAINTR.C:I!         MA        2114         1 1mrllllY      TBD
   104)       CALJFORNIA MD                    45091 WORTH AVE                         CALIFORNIA           MO       20619         1112712019      TBO
  1050        LEOMINSTER MA                    219 NORTH MAIN STREET IS WATER TOWER PL LEOMINSTER           MA        l4S3         1 1127/2019     TBD
  1052        S:- a.AIRSVILI..£ OH             SOISO VALLEY CENTR.E Bl.VD              SAINT Cl.AlRSVTIJF   011      439SO        I 112712019      TDD
  IOS6        C0!,,1.,'0IW PA                  975 BALTlMORE PUCE                     GlE'IMILLS            PA       193◄2         11/27/2019      TBO
  IOSI        PITTSBURG/MCKNIGHT PA            nl9 B MCKNIGHT RD                       PITTSBURGH           PA       15237        1112712019       TllD
    069       HENDERSONVIU.E l\'C              II IIIGHLANO SQUARE OR                  HEl\'DERSONVILI..£   NC       21792        11127/2019       TBD
  1101        CHRISTIANSBURG VA                JS COJo.STON AVENUE                     CHIUSTIANSOURG       VA       2407)         1112712019      TBD
  1113        PH!l.A.DELPtllAIPAOLI PA         12 E LANCASTER A VE STORE2A            PAOU                  PA       19301         1112712019      TBO
  1115        DENVER/ASPEN GROVE CO            7301 S SANTA FE DRIVE #710             LITTLETON             co       10120        11127!20l9       TllD
  llll        I.Al,,'SINGIWEST Ml              6◄7 N MARl<ET PLACF. BLVD              LANSING               Ml       41917         11127/2019      TllD
  1141        OlICAGOfSOUTII ELGIN IL          JSI RANDALL ROAD                       SOUTH ELGIN           IL       601TI         11127!2019      TIID
        Case 20-30805-KRH                      Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                                                  Desc Main
                                                     Document    Page 92 of 159

                                                                          Pier One
                                                                          EXHIBIT A


ls,oHNo..l                 srore            11                  Addrtl'                 II      Cilv      I I� I         Up Cod•    I   Salt Scart
                                                                                                                                          D1lt          w,s
                                                                                                                                                        �

                                                                                                                                                        TBD
   I 162     NORFOI.K/RED MILL COMMONS VA      1 169 NIMMO PARKWAY SUITE218              VIRGINIA Bf>ACH        VA         23456        1112712019
   1171      a..EVELANOINORTH Ol.MSTED OH      25953 GREATNORTHERN SHOP CTR              NORTH OLMSTED          OH         44070        11127/2019      TBD
   1112      MOUNT OUVI! NJ                   30IN11lRNATIONAL DR SOUTII SUITE F2        FLANDERS               NJ          7136        11/2712019      TBD
   1119      BUFFALO/WAIDEN NY                 1740 WALDEN AVE SUITE 300                 CHEEXTOWAGA            NY         1•225        1112712019      TBD
   1190      WASHINGTON PA                    lSJ WASIIINGTONROAD                        WASHINGTON             PA         ll301        1112712019      TBD
   1218       tmCANY                          ◄799 CO�IMERCIAI. DRIVE                    NEW HARTFORD           NY         13413        1112712019      TBD
   1222      GREENSBOROIWF.NOOVER & 1-40 NC 1210-C RRIDFORD PARKWAY                      GREENSBORO             NC         27407        1112712019      TBD
   1237      COMMACK NY                        1 1 8 Vl!TERANS MEMORIAi. HWY             CO�CK                  NY         11725        1112712019      TBD
   1251      PHII.ADELPHIMEASTERVII.LE PA       120 EAST STREET ROAD                     FEASTERVILLE           PA         190ll        11127/2019      TBD
   1252      DURJIAIWSOVTlll'OINT NC          6I07 FAVETTEV'.u.£ RD SUITE 102            DUIUiAM                NC         27713        11127/2019      TllD
   1261      OllCAGOIG�'VIEW IL                2331 WILLOW ROAD                          GLENVIEW                IL        60025        1112712019      TBD
   1275      RALEIGH/lllUDl CREEK NC           1'.191 BRJEll CREEK PAllKWAV              RALEJGH                J\'C       27617         11127/2019     TBD
   1282      MARQUETTll Ml                     llSS US IIIGIIWAY 41 WEST                 MARQIJllTTE            Ml         491SS        11/27/2019      TllD
   1284      HOWELL NJ                        47S9 ROUTE 9 NORTH                         IIOWELL                 NJ         ml          1112712019      TBD
   1287      AUGUSTA ME                        12 STEPHEN KING DR SUITE l                AUGUSTA                ME          43)0        1112712019      TBD
   1294      MJ�LIS.'EDEN PRAIPJE MN           S7◄ PRAIRIE CENl'ER DRIVE SUITE 16S       EDEN PRAIRIE           MS         S5344        1112712019      TBD
   1296      MJLWAUKEEIOERMANTOWN WI           N96WJl768 C0WITY UNE ROAD                 GERMANTOWN             WI         5)022        I 112712l>l9    TBD
   1297      COLORADO SPRINGS/BRJARGATE CO 161S BRIARGATE PKWY STE l I I                 COLORADO SPRINGS       co         110920       l ll2712l>J9    TBD
   1302      LI/RIVERHEAD NY                    1◄70 Ol.D COUNTRY RD                     IUVERHEAD              �          11901        llnJ/2019       TBD
   1306      COLORADO SPRINGS/FIRST & MAIN CO 3030 NllW CENTER POINT                     COLORADO SPRINGS       co         80922        1112712019      TBD
   IJ 1 1    WASH IJC/POTOMAC VAADS VA         JWI Kll:HMOND HWY                         ALEXANDRIA             VA         22305        1 112712019     TBO
   lllJ      KEJ\'OSHA WI                      6130 GREENBAY ROAD                        KENOSHA                WI         SJl42         11127/2019     TBD
   lll6      CAPEMAY NJ                        S COURT HOUSE SOUTH DENNIS                CAPE MAY COURT HOUSE   NJ          1210        1 1mno19        TBD
   1)17      CHJCAC-.CVAl,GONQVIN ll.          711 SOUTlt RANDALL ROAD                   ALOONQUIN               n.        60102        11mno1v         TIID
   1318      PHlLAOELl'HIAISPRJNGflEU) PA       1014 BALTIMORE PIKE                      SPRJNGFIE!.D           PA          19064        11127/2019     TBD
   mo        MIJ\'NEAPOl,IS/COON RAPIDS MN      12760 RIVERDALE BLVD                     COON RAPIDS            MN         SS◄◄I         1112712019     TBD
   1))7      CLEVELAND/STRONGSVILLE 011         1109◄ ROYALTON ROAD                      STRONCSVII.I P         OH         ◄◄1J6         l lfl712019    TBD
   1)46      AVON CO                           220 IIEAVER CllEEl< PLACE PO BOX 1274     AVON                   co         11620         1112712019     TllO
   1349      WEST WINDSOR NI                   lSll BRUNSWICK PIKE                       PRJNCETOI\'             Nl        1540         11/27/2019      TBD
   IJSO      lCEENENII                         36 ASII DROOK ROAD                        KEE!-.'E               NH          3431         1112712019     TBD
   1369      LL'LAJQ! SUCCESS NY                14>4 UNION TURNPIKE                      NEW HYDE PAllX         NY         11040         11/27/2019     mo
  138)       JANESVILLE WI                     2800 DefRFIELD DRIVE                      JANESVll.LE            WI         53546         11127/2019     TBO
   IJS6      LAS VEOASffROPICANA NV           ◄950 SOIJfH FORTAPAOIEllD                  LAS VEGAS              NV         191◄1         1112712019     TBD
  1391       CROFTON MD                        lll2 MAIN CHAPEL WAY                      OAMIIIUI.LS            MD         21�           11121/lUIY     TIID
   1•06      COLUMBUS/DUBUN OH                 66nSAWMIU.RD                              COLUMBUS               OH         ◄llJS         11127/2019     TBO
   1◄20      MINNEAPOLIS/STILLWATER MN         sass KRUEGER LANE                         OAK PARK HEIGHTS       MN         !SOil         1112712019     TBO
   1◄60      MINJ\'EAPOLISISHAXOPEE MN         IOSSOLD CARRJAGECOURT                     SHA�OPl'F              l-4N       SS,79         llfl7/2019     TBD
   1479      COLO�AL HEIGlfTS VA              729 SOUTHJ'ARX BOULEVARD                   COLONIAL IIEIGHTS      VA         23134         11/27/2019     TBD
  1◄12       ROSEBURG OR                       780 NW GARDE.'I VALLEY BLVD SUIT!o 200    ROSEBURG               OR         97471         11/2712019     TBD
   1417      NORTH ANDOVER MA                  Ill TURNPIKE STREET                       NORTII ANDOVEll        MA           1145        1112712019     TDD
   1413      1''f:WPORT NE�5 VA                 12SSI JliHl:RSON AVENUE SUITE 161        J\"EWPORT NEWS         VA         23602         11/27/2019     TBD
   1419      OCEAN TOWNSHIP NJ                 1100 HIGHWAY JS                           OCEAN                   NJ          n12         ll/27/2019     TBD
   1493      CEITERVILLE UT                    120 NORTH Fll01'TAGE ROAD                 CENTF.RVILLE           UT         1401◄         ll/27/2019     TBD
    ◄
   1 9\      ST.a.F'FORD VA                     1250 STAFFORD MARKCT Pt.ACE              STAPFORD               VA         22SS6         1112712019     mo
  1517       WOODBRIDGE NI                     189 SAINT GEORGE AVENUE                   WOODBRIDGE              NJ          1095        1 1/2712019    TBO
  IS26       CHICAGO/MUNDELEIN IL              3062 W RT60                               Mtr.'IOELEIN            IL        60060         I 112712019    TBD
  tSJ6       RALEIGII/CAMERON VII.LAGE NC       416 DANIELS STR.Et7"                     IIAI.EIGH              l\'C       27605         I 1/27/2019    TBD
  1546       DETROIT/Al.U'I PARK Ml            3200 FAIRLA�'E DRlVE                      ALL£NPARK              Ml         ◄1101         11127/2019     TBD
  1552       POTTSTOWN PA                      JS W SCHUYU(JLL RD STE A·I                POTTSTOWN              PA          llM6S        11/27/2019     TBD
   IS67      FLUSHING NY                       191 •2• NORTiiERNBl.VO                    FLUSllll'G             NY          IIJSI        llm/2019       TBD
   1569      DUBUQUE IA                        2531 NW ARTERIAL                          DUBUQUb                 IA        52002         11/2712019     TBD
  IS72       QUEENS/REGO PARK NY               61-)S JU1"CTION BLVD SUITE AS             REGO PARK              NY          J 1)7◄       I 1/27/2019    TBD
  1518       ATI.ANTADUCKHEADIBUCKIIEAO PLA•J232 PEACHTREE RO UNITAI                     ATLANTA                GA         30305         I 1127/2019    TBD
  1512       BRONX/BAY PLAZA NY               2146 BARTOW AVENUE                         BRONX                  NY         1047'         11mnor,        TDD
  1514       EAST BRUNSWICK NJ                61S ROUTI! II SOUTII                       EAST BRUNSWICK           NJ        Ul6          11/2712019     TBD
  1590       MillVILLE NJ                     ll◄I NORTH 2ND STREET A                    MILLVILLE                NJ         1'.132      11m12019       TBD
  1592       CHAJU.OTraSVil.LE VA              19!1 SWANSON DR                           CHARLOTreSVll.LE       VA         22901         1112712019     TBD
  1598       OCEAN CITY MD                     12641 OCEANGTWY STE 104                   OCEAN CITY             MD         21842         11127/2019     TBD
  IS99       LEGACY VlllAGE/lYNDHURST OH       24703 CEDAR RD                            l.VNDHURST             OH         4412◄         1112712019     TBD
  1608       BOLINGBROOK II.                   1116 W ROUGHTON RD                        BOUNGBROOK                II.     00"40         1 1/2712019    TDD
  1609       PORT CHESTER NY                   ◄ 17 BOSTON POST RO                       PORT CHESTER            NY         1osn         11/2712019     TBD
  1611       Y�PA                             297S CONCORD RD                            YOllX                   PA         17402        1112712019     TBD
  1612       JORDAN CREEK IA                  630S Mil.LS CMC PKWY SUITE 2 IIS           WEST DES MOINES          IA       50266         11/27/2019     TBD
  161◄       BROOKLYN/GATEWAY NY              410GATF.WAY DRIVE llOX I UN!T8             BROOKLYN               ·,.,-y      11239        1 1 12712019   TBO
  1616       STATEN ISLAND J\'Y                2JSS RICHMOND AVI!                        STATEN ISLAND          NY          1031◄        11/2712019     TBD
  1626       PHIIJCHERRY HILL NJ               801 HADDONFIEU) ROAD                      CHERRY 1111.1.           NJ         8002        1 1127/2019    TDD
  1637       WASH DCIROCKVILlE MD              12ll7 ROCKVILLE PIKE 8                    ROCKVILLE              MD         20152         1112712019     TBD
  1639       WASH DCIROSSLVN VA                1717 CLARENDON BLVD                       ARLINGTON              VA         22209         ll/27/2019     TBD
  1652       We,tCom111CA                     2700 E Wonr.wn Ave                         We11.CcMn>             CA       91791-1628        12/612()19   TBO
  16S7       Y.ORJUSYILU/PAllK WEST VlllAGE NC 2 IOS VILLAGF. MARKET PL                  MORRJSVILLE             NC        27560          1112712019    TBD
  16S9       BUlll.lNGTO'I VT                  S9 GARDEN STREET                           SOvni IIUKLINGTON      VT          5403        11/2712019     TBD
  1661       FRANKFORT KY                      7100 JOHN DAVIS DR STE200                 FRANKFORT              KY         40601         I 112712019    TBD
  1662       PLYMOUTII MA                       122COLONY PLACE RO                       PLYMO\fl'H             MA           2360        1112712019     TBD
  166!       CHICAGO/LINCOLN PARK IL           157◄ N KINGSBURY ST UNIT A                CHICAGO                  ll.      606◄2         1 1127/2019    TDD
  1666       WASH OCIALEXANDRlA VA             ◄609 Dl/KESfiE:E'r                        ALEXANDRIA              VA        22)04         1112712019     TBD
  1667       OREM UT                            J7◄ E UNIVERSITY PKWY                    OREM                    UT        84051         1112712019     TDD
  1671       SOUTH WlNOSOll/EVERGREEN WALK C69 EVERGREEN WAV                             soum WINDSOR            CT          0074        1112112019     TBO
  1676       CASPER WV                         SSS NEWPORT RD                            CASPER                 WY         82609         1112712019      TDD
  1680       BOSTON/l'RAMINGHAM MA             I WORCESTER RO #99SO                      FRAMINGIIAM            MA           1701        11/2712019      TBD
  1685       BLOOMINGDALE IL                   360 W ARMY TRAIL RD                       BLOOMINGDALE             IL       60101        IIn1no1q         TDD
  168&       SCHAUMBURG IL                     1S22EGOLFRO                               SCHAUMBURG               IL       601n         1112712019       TBD

   169
      Case 20-30805-KRH                   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                      Desc Main
                                                Document    Page 93 of 159

                                                   Exhibit B
                                                   168 Store
                                      Budget of GBRP's Controlled Expenses



Number of Stores                                                                                         169
Sale Commencement                                                                               27-Nov-19
Sale End Date                                                                                    TBD
!Number of Days                                                                                  152 •
1Number of Weeks                                                                                21.7 •




                                                                                             Total Dollars


Advertising Budget
Signs and Banners                                                                                $219,700
Signwalkers                                                                                    $3,298,757
Total Advertising                                                                              $3,Sl8,457


Supervision
Lead Consultant                                                                                    I 15,869
Field Consultants                                                                               2,658,146
Supervision Travel                                                                                605,860
Total Supervision Budget                                                                         3,379,875


Miscellaneous                                                                                    $430,950


Total Expense Budget                                                                           $7,329,282


Notes:
Supervision Fees includes base weeklyfee , bonus and living expenses

Changes in inventory levels, sale term or otherfactors may affect the above expense budget



* Number of Days and Number of Weeks is an estimate; No decision to close the Stores subject to this SOW has
been made.
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 94 of 159




                              Exhibit C
                        Merchandise Breakdown



                      {Information as previously
                        provided by Merchant)
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                          Document    Page 95 of 159



                                   Schedule 1-E

                    Consulting Agreement: Statement of Work 80
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                         Document    Page 102 of 159



                                   Schedule 1-F

                    Consulting Agreement: Statement of Work 81
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                         Document    Page 108 of 159



                                 Schedule 2-A

                              U.S. Sale Guidelines
Case 20-30805-KRH             Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                          Desc Main
                                   Document    Page 109 of 159




                                               Sale Guidelines1

1.       The Sales shall be conducted so that the Closing Stores in which sales are to occur will
         remain open no longer than during the normal hours of operation or such hours as otherwise
         provided for in the respective leases for the Closing Stores.

2.       The Sales shall be conducted in accordance with applicable state and local “Blue Laws”,
         where applicable, so that no Sale shall be conducted on Sunday unless the Merchant had
         been operating such Closing Store on a Sunday prior to the commencement of the Sales.

3.       On “shopping center” property, the Consultant shall not distribute handbills, leaflets or
         other written materials to customers outside of any Closing Stores’ premises, unless
         permitted by the lease or, if distribution is customary in the “shopping center” in which
         such Closing Store is located; provided that the Consultant may solicit customers in the
         Closing Stores themselves. On “shopping center” property, the Consultant shall not use
         any flashing lights or amplified sound to advertise the Sales or solicit customers, except as
         permitted under the applicable lease or agreed to by the landlord.

4.       At the conclusion of the Sale, the Consultant shall vacate the Closing Stores in broom clean
         condition; provided that Consultant may abandon any furniture, fixtures and equipment
         (including, but not limited to, machinery, rolling stock, office equipment and personal
         property, and conveyor systems and racking) (“FF&E”) not sold in the Sales at the
         conclusion of the Sales (the “Termination Date”), without cost or liability of any kind to
         the Consultant. The Consultant shall notify the Merchant of its intention to abandon any
         FF&E at least two (2) days prior to the Termination Date. The Merchant will have the
         option to remove the FF&E, at its own cost prior to the Termination Date. Any abandoned
         FF&E left in a Closing Store after a lease is rejected shall be deemed abandoned to the
         landlord having a right to dispose of the same as the landlord chooses without any liability
         whatsoever on the part of the landlord to any party and without waiver of any damage
         claims against the Merchant. For the avoidance of doubt, as of the Termination Date, the
         Consultant may abandon, in place and without further responsibility or liability of any kind,
         any FF&E.

5.       The Consultant may advertise the Sales as “store closing”, “sale on everything”,
         “everything must go”, “everything on sale” or similar-themed sales. The Consultant may
         also have a “countdown to closing” sign prominently displayed in a manner consistent with
         these Sale Guidelines. All signs, banners, ads and other advertising material, promotions,
         and campaigns will be approved by the Merchant, prior to purchase, in accordance with
         these Sale Guidelines.

6.       The Consultant shall be permitted to utilize sign walkers, display, hanging signs, and
         interior banners in connection with the Sales; provided that such sign walkers, display,
         hanging signs, and interior banners shall be professionally produced and hung in a
         professional manner. The Merchant and Consultant shall not use neon or day-glo on its
1
     Capitalized terms used but not defined in these Sale Guidelines have the meanings given to them in the Motion.
Case 20-30805-KRH       Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                             Document    Page 110 of 159



      sign walkers, display, hanging signs, or interior banners. Furthermore, with respect to
      enclosed mall locations, no exterior signs or signs in common areas of a mall shall be used
      unless otherwise expressly permitted in these Sale Guidelines. In addition, the Merchant
      and Consultant shall be permitted to utilize exterior banners at (i) non-enclosed mall
      Closing Stores and (ii) enclosed mall Closing Stores to the extent the entrance to the
      applicable Closing Store does not require entry into the enclosed mall common area;
      provided, however, that such banners shall be located or hung so as to make clear that the
      Sales are being conducted only at the affected Closing Store, and shall not be wider than
      the storefront of the Closing Store. In addition, the Merchant and Consultant shall be
      permitted to utilize sign walkers in a safe and professional manner and in accordance with
      the terms of the Order. Nothing contained in these Sale Guidelines shall be construed to
      create or impose upon the Consultant any additional restrictions not contained in the
      applicable lease agreement.

7.    Conspicuous signs shall be posted in the cash register areas of each of the affected Closing
      Stores to effect that “all sales are final.”

8.    Except with respect to the hanging of exterior banners, the Consultant shall not make any
      alterations to the storefront or exterior walls of any Closing Stores, except as authorized by
      the applicable lease.

9.    The Consultant shall not make any alterations to interior or exterior Closing Store lighting,
      except as authorized by the applicable lease. No property of the landlord of a Closing Store
      shall be removed or sold during the Sales. The hanging of exterior banners or in-Closing
      Store signage and banners shall not constitute an alteration to a Closing Store.

10.   The Consultant shall keep Closing Store premises and surrounding areas clear and orderly
      consistent with present practices.

11.   The Consultant, at the direction of the Debtors, and the landlord of any Store are authorized
      to enter into Side Letters without further order of the Court, provided that such agreements
      do not have a material adverse effect on the Debtors or their estates.

12.   Subject to the provisions of the Consulting Agreement, the Consultant shall have the right
      to use and sell all FF&E owned by the Merchant (the “Owned FF&E”), approved by the
      Merchant. The Consultant may advertise the sale of the Owned FF&E in a manner
      consistent with these guidelines. The purchasers of any Owned FF&E sold during the sale
      shall be permitted to remove the Owned FF&E either through the back or alternative
      shipping areas at any time, or through other areas after applicable business hours, provided,
      however that the foregoing shall not apply to de minimis FF&E sales made whereby the
      item can be carried out of the Closing Store in a shopping bag. For the avoidance of doubt,
      as of the Sale Termination Date, the Consultant may abandon, in place and without further
      responsibility, any FF&E.

13.   At the conclusion of the Sales at each Closing Store, pending assumption or rejection of
      applicable leases, the landlords of the Closing Stores shall have reasonable access to the
      Closing Stores’ premises as set forth in the applicable leases. The Merchant, Consultant

                                                2
Case 20-30805-KRH       Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                Desc Main
                             Document    Page 111 of 159



      and their agents and representatives shall continue to have access to the Closing Stores as
      provided for in the Consulting Agreement.

14.   The rights of landlords against Merchant for any damages to a Closing Store shall be
      reserved in accordance with the provisions of the applicable lease.

15.   If and to the extent that the landlord of any Closing Store affected hereby contends that the
      Merchant or Consultant is in breach of or default under these Sale Guidelines, such landlord
      shall email or deliver written notice by overnight delivery on the Merchant and Consultant
      as follows:


             If to Gordon Brothers:

             Gordon Brothers Retail Partners, LLC
             Prudential Tower
             800 Boylston Street
             27th Floor
             Boston, MA 02199
             Attn: Mackenzie Shea
             Email: mshea@gordonbrothers.com

             - and -

             Riemer Braunstein LLP
             7 Times Square
             Suite 2506
             New York, New York 10036
             Attn: Steven Fox
             Email: SFox@riemerlaw.com

             If to Merchant:

             Pier 1 Imports, Inc.
             100 Pier 1 Place
             Fort Worth, Texas 76102
             Attention: Legal Department
             Facsimile:

             with copies (which shall not constitute notice) to:

             Kutak Rock LLP
             901 East Byrd Street, Suite 1000
             Richmond, Virginia 23219-4071
             Attention: Michael A. Condyles, Peter J. Barrett, and Jeremy S. Williams
             Email: Michael.Condyles@KutakRock.com
                     Peter.Barrett@KutakRock.com

                                               3
Case 20-30805-KRH      Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10          Desc Main
                            Document    Page 112 of 159



                     Jeremy.Williams@KutakRock.com
                     Brian.Richardson@KutakRock.com


           - and -

           Kirkland & Ellis LLP
           601 Lexington Avenue
           New York, New York 10022
           Attention: Joshua A. Sussberg, P.C., Emily E. Geier, and AnnElyse Scarlett Gains
           Email: joshua.sussberg@kirkland.com
                  emily.geier@kirkland.com
                  annelyse.gains@kirkland.com

           - and -

           Kirkland & Ellis LLP
           300 North LaSalle Street
           Chicago, Illinois 60654
           Attention: Joshua M. Altman
           E-mail: josh.altman@kirkland.com




                                           4
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                         Document    Page 113 of 159



                                 Schedule 2-B

                            Canada Sale Guidelines
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                Desc Main
                              Document    Page 114 of 159



                                   Canadian Sale Guidelines

The following procedures shall apply to any Sales to be held at the Debtors’ Canadian retail stores
(the “Stores”). Terms capitalized but not defined in these Sale Guidelines have the meanings
ascribed to them in the Motion.

       1.      Except as otherwise expressly set out herein, and subject to: (i) the Interim Order
               and Final Order of the Bankruptcy Court made in the cases commenced by the
               Debtors under the Bankruptcy Code (the “Chapter 11 Cases”) authorizing, among
               other things, the Debtors to assume that certain Store Closing Program Agreement
               dated as of January 28, 2009, as amended and restated by that certain letter dated
               June 6, 2016, and further detailed by the Statements of Work Letters dated as of
               November 27, 2019, December 16, 2019, as amended and restated on January 23,
               2020, and February 17, 2020, by and between Pier 1 Imports (U.S.), Inc.
               (the “Merchant”) and Gordon Brothers Retail Partners, LLC (the “Consultant”)
               (collectively, the “Consulting Agreement”) and the transactions contemplated
               thereunder (collectively, the Interim Order and the Final Order,
               the “US Store Closing Order”); or (ii) the Orders of the Canadian Court
               recognizing and giving full force and effect to the US Store Closing Order in
               Canada, subject to the terms of such Orders, pursuant to section 49 of the CCAA
               (such recognition proceedings under the CCAA, the “CCAA Proceedings”); or (iii)
               further Order of the Canadian Court or recognition of a further Order of the
               Bankruptcy Court by the Canadian Court, as applicable; or (iv) any subsequent
               written agreement or Side Letter between any applicable Debtor and/or the
               Consultant, at the direction of the Debtors, and the applicable landlord(s)
               (individually, a “Landlord” and, collectively, the “Landlords”) and approved by the
               Consultant, the Sale shall be conducted in accordance with the terms of the
               applicable leases/or other occupancy agreements for each of the affected Stores
               (individually, a “Lease” and, collectively, the “Leases”). However, nothing
               contained herein shall be construed to create or impose upon the Debtors or the
               Consultant any additional restrictions not contained in the applicable Lease or other
               occupancy agreement.

       2.      The Sale shall be conducted so that each of the Stores remain open during their
               normal hours of operation provided for in the respective Leases for the Stores until
               the applicable premises vacate date for each Store under the Consulting Agreement
               (the “Vacate Date”), and in all cases no later than March 31, 2020, unless otherwise
               agreed by the applicable Landlord. Rent payable under the respective Leases shall
               be paid as required pursuant to the Chapter 11 Cases.

       3.      The Sale shall be conducted in accordance with applicable federal, provincial and
               municipal laws, unless otherwise ordered by the Canadian Court in the CCAA
               Proceedings.

       4.      All display and hanging signs used by the Consultant in connection with the Sale
               shall be professionally produced and all hanging signs shall be hung in a
               professional manner. Notwithstanding anything to the contrary contained in the

                                                 6
Case 20-30805-KRH    Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                          Document    Page 115 of 159



           Leases, the Consultant may advertise the Sale at the Stores as a “everything on
           sale”, “everything must go”, “store closing” or similar theme sale at the Stores
           (provided however that no signs shall advertise the Sale as a “bankruptcy”, a
           “liquidation” or a “going out of business” sale, it being understood that the French
           equivalent of “clearance” is “liquidation” and is permitted to be used). Forthwith
           upon request, the Consultant shall provide the proposed signage packages along
           with proposed dimensions by e-mail or facsimile to the applicable Landlords or to
           their counsel of record and the applicable Landlord shall notify the Consultant of
           any requirement for such signage to otherwise comply with the terms of the Lease
           and/or the Sale Guidelines and where the provisions of the Lease conflict with these
           Sale Guidelines, these Sale Guidelines shall govern. The Consultant shall not use
           neon or day-glow signs or any handwritten signage (save that handwritten “you
           pay” or “topper” signs may be used). If a Landlord is concerned with “Store
           Closing” signs being placed in the front window of a Store or with the number or
           size of the signs in the front window, the Merchant, the Consultant and the Landlord
           will work together to resolve the dispute. Furthermore, with respect to enclosed
           mall Store locations without a separate entrance from the exterior of the enclosed
           mall, no exterior signs or signs in common areas of a mall shall be used unless
           explicitly permitted by the applicable Lease. In addition, the Consultant shall be
           permitted to utilize exterior banners/signs at stand alone or strip mall Stores or
           enclosed mall Store locations with a separate entrance from the exterior of the
           enclosed mall; provided, however, that: (i) no signage in any other common areas
           of a mall shall be used; and (ii) where such banners are not explicitly permitted by
           the applicable Lease and the Landlord requests in writing that banners are not to be
           used, no banners shall be used absent further Order of the Canadian Court or
           recognition of a further Order of the Bankruptcy Court by the Canadian Court, as
           applicable, which may be sought on an expedited basis on notice to the applicable
           Landlord(s). Any banners used shall be located or hung so as to make clear that
           the Sale is being conducted only at the affected Store and shall not be wider than
           the premises occupied by the affected Store. All exterior banners shall be
           professionally hung and to the extent that there is any damage to the facade of the
           premises of a Store as a result of the hanging or removal of the exterior banner,
           such damage shall be professionally repaired at the expense of the Consultant. The
           Consultant shall not utilize any commercial trucks to advertise the Sale on the
           Landlord’s property or mall ring roads.

      5.   The Consultant shall be permitted to utilize sign walkers and street signage;
           provided, however, such sign walkers and street signage shall not be located on the
           shopping centre or mall premises.

      6.   The Consultant shall be entitled to include additional merchandise in the Sale;
           provided that (a) the additional merchandise is currently in the possession of the
           Debtors (including in any distribution centres owned or leased by the Debtors) or
           has previously been ordered by or on behalf of the Debtors and is currently in transit
           to the Debtors; and (b) the additional merchandise of the Debtors is of like kind and
           category and no lessor quality to the Merchandise, and consistent with any
           restriction on usage of the Stores set out in the applicable Leases.

                                             7
Case 20-30805-KRH     Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                           Document    Page 116 of 159



      7.    Conspicuous signs shall be posted in the cash register areas of each Store to the
            effect that all sales are “final” and customers with any questions or complaints are
            to call the Merchant’s hotline number.

      8.    The Consultant shall not distribute handbills, leaflets or other written materials to
            customers outside of any of the Stores on Landlord’s property, unless explicitly
            permitted by the applicable Lease or, if distribution is customary in the shopping
            centre in which the Store is located. Otherwise, the Consultant may solicit
            customers in the Stores themselves. The Consultant shall not use any giant
            balloons, flashing lights or amplified sound to advertise the Sale or solicit
            customers, except as explicitly permitted under the applicable Lease or agreed to
            by the Landlord.

      9.    At the conclusion of the Sale in each Store, the Consultant and the Merchant shall
            arrange that the premises for each Store are in “broom-swept” and clean condition,
            and shall arrange that the Stores are in the same condition as on the commencement
            of the Sale, ordinary wear and tear excepted. No property of any Landlord of a
            Store shall be removed or sold during the Sale. No permanent fixtures (other than
            the Pier 1 FF&E (as defined below) for clarity) may be removed without the
            Landlord’s written consent unless otherwise provided by the applicable Lease and
            in accordance with the US Store Closing Order and any other Orders of the
            Canadian Court in the CCAA Proceedings. Any trade fixtures or personal property
            left in a Store after the applicable Vacate Date in respect of which the applicable
            Lease has been rejected by the applicable Debtor shall be deemed abandoned, with
            the applicable Landlord having the right to dispose of the same as the Landlord
            chooses, without any liability whatsoever on the part of the Landlord. Nothing in
            this paragraph shall derogate from the Consultant’s obligations under the
            Consulting Agreement.

      10.   Subject to the terms of paragraph 9 above, the Consultant shall have the right to sell
            furniture, fixtures and equipment owned by the Debtors (“Pier 1 FF&E”) and
            located in the Stores during the Sale. For greater certainty, Pier 1 FF&E does not
            include any portion of the Stores’ HVAC, sprinkler, fire suppression, or fire alarm
            systems. The Merchant and the Consultant may advertise the sale of Pier 1 FF&E
            consistent with these Sale Guidelines on the understanding that the Landlord may
            require such signs to be placed in discreet locations within the Stores reasonably
            acceptable to the Landlord. Additionally, the purchasers of any Pier 1 FF&E sold
            during the Sale shall only be permitted to remove the Pier 1 FF&E either through
            the back shipping areas designated by the Landlord or through other areas after
            regular Store business hours or, through the front door of the Store during Store
            business hours if the Pier 1 FF&E can fit in a shopping bag, with Landlord’s
            supervision as required by the Landlord and in accordance with the US Store
            Closing Order and any other Orders of the Canadian Court in the CCAA
            Proceedings. The Consultant shall repair any damage to the Stores resulting from
            the removal of any Pier 1 FF&E by Consultant or by third party purchasers of Pier
            1 FF&E from Consultant.


                                              8
Case 20-30805-KRH     Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                    Desc Main
                           Document    Page 117 of 159



      11.   The Consultant shall not make any alterations to interior or exterior Store lighting,
            except as authorized pursuant to the affected Lease. The hanging of exterior
            banners or other signage, where permitted in accordance with the terms of these
            Sale Guidelines, shall not constitute an alteration to a Store.

      12.   The Debtors hereby provide notice to the Landlords of the Debtors’ and the
            Consultant’s intention to sell and remove Pier 1 FF&E from the Stores. The
            Consultant shall make commercially reasonable efforts to arrange with each
            Landlord represented by counsel and with any other Landlord that so requests, a
            walk-through with the Consultant to identify the Pier 1 FF&E subject to the Sale.
            The relevant Landlord shall be entitled to have a representative present in the
            applicable Stores to observe such removal. If the Landlord disputes the
            Consultant’s entitlement to sell or remove any Pier 1 FF&E under the provisions of
            the Lease, such Pier 1 FF&E shall remain on the premises and shall be dealt with
            as agreed between the applicable Debtor, the Consultant and such Landlord, or by
            further Order of the Canadian Court or recognition of a further Order of the
            Bankruptcy Court by the Canadian Court, as applicable, upon application by the
            Debtors on at least two (2) days’ notice to such Landlord and any Information
            Officer appointed by the Canadian Court. If the Debtors have rejected the Lease
            governing such Store in accordance with an Order of the Bankruptcy Court, they
            shall not be required to pay rent under such Lease pending resolution of any such
            dispute (other than rent payable for the notice period provided for in any Order of
            the Bankruptcy Court), and the rejection of the Lease shall be without prejudice to
            the Debtors’ or the Consultant’s claim to the Pier 1 FF&E in dispute.

      13.   If a notice of rejection is delivered pursuant to an Order of the Bankruptcy Court to
            a Landlord while the Sale is ongoing and the Store in question has not yet been
            vacated, then: (a) during the notice period prior to the effective time of the rejection,
            the Landlord may show the affected leased premises to prospective tenants during
            normal business hours, on giving the Debtors, any Information Officer appointed
            by the Canadian Court and the Consultant 24 hours’ prior written notice; and (b) at
            the effective time of the rejection, the relevant Landlord shall be entitled to take
            possession of any such Store without waiver of or prejudice to any claims or rights
            such Landlord may have against the applicable Debtor in respect of such Lease or
            Store, provided that nothing herein shall relieve such Landlord of any obligation to
            mitigate any damages claimed in connection therewith.

      14.   The Consultant and its agents and representatives shall have the same access rights
            to the Stores as the applicable Debtor under the terms of the applicable Lease, and
            the Landlords shall have the rights of access to the Stores during the Sale provided
            for in the applicable Lease (subject, for greater certainty, to any applicable stay of
            proceedings).

      15.   The Merchant and the Consultant shall not conduct any auctions of Merchandise or
            Pier 1 FF&E at any of the Stores.



                                               9
Case 20-30805-KRH     Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                           Document    Page 118 of 159



      16.   The Consultant shall designate a party to be contacted by the Landlords should a
            dispute arise concerning the conduct of the Sale. The initial contact person for
            Consultant shall be Jane Dietrich of Cassels Brock & Blackwell LLP who may be
            reached by phone at 416-860-5223 or email at jdietrich@casselsbrock.com. If the
            parties are unable to resolve the dispute between themselves, the Landlord or the
            Debtors shall have the right to schedule a “status hearing” before the Bankruptcy
            Court or the Canadian Court, as applicable, on no less than two (2) days’ written
            notice to the other party or parties, during which time the Consultant shall cease all
            activity in dispute other than activity expressly permitted herein, pending
            determination of the matter by the Bankruptcy Court or the Canadian Court, as
            applicable; provided, however, subject to paragraph 4 of these Sale Guidelines, if a
            banner has been hung in accordance with these Sale Guidelines and is the subject
            of a dispute, the Consultant shall not be required to take any such banner down
            pending determination of any dispute.

      17.   Nothing herein or in the Consulting Agreement is, or shall be deemed to be a
            consent by any Landlord to the sale, assignment or transfer of any Lease, or shall,
            or shall be deemed to, or grant to the Landlord any greater rights than already exist
            under the terms of any applicable Lease.

      18.   These Sale Guidelines may be amended by written agreement between the
            Consultant, the applicable Debtor(s) and the applicable Landlord.




                                             10
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                         Document    Page 119 of 159



                                  Exhibit B

                             Proposed Final Order
Case 20-30805-KRH                 Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                          Desc Main
                                       Document    Page 120 of 159


    Joshua A. Sussberg, P.C. (pro hac vice admission pending)      Michael A. Condyles (VA 27807)
    Emily E. Geier (pro hac vice admission pending)                Peter J. Barrett (VA 46179)
    AnnElyse Scarlett Gains (pro hac vice admission pending)       Jeremy S. Williams (VA 77469)
    KIRKLAND & ELLIS LLP                                           Brian H. Richardson (VA 92477)
    KIRKLAND & ELLIS INTERNATIONAL LLP                             KUTAK ROCK LLP
    601 Lexington Avenue                                           901 East Byrd Street, Suite 1000
    New York, New York 10022                                       Richmond, Virginia 23219-4071
    Telephone:         (212) 446-4800                              Telephone:          (804) 644-1700
    Facsimile:         (212) 446-4900                              Facsimile:          (804) 783-6192

    -and-

    Joshua M. Altman (pro hac vice admission pending)
    KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP
    300 North LaSalle Street
    Chicago, Illinois 60654
    Telephone:          (312) 862-2000
    Facsimile:          (312) 862-2200

    Proposed Co-Counsel to the Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                              )
    In re:                                                                    )     Chapter 11
                                                                              )
    PIER 1 IMPORTS, INC., et al.,1                                            )     Case No. 20-30805 (KRH)
                                                                              )
                                Debtors.                                      )     (Joint Administration Requested)
                                                                              )

              FINAL ORDER (I) AUTHORIZING THE DEBTORS TO
         ASSUME THE CONSULTING AGREEMENT, (II) AUTHORIZING AND
          APPROVING THE CONDUCT OF STORE CLOSING SALES, WITH
          SUCH SALES TO BE FREE AND CLEAR OF ALL LIENS, CLAIMS,
       AND ENCUMBRANCES, (III) AUTHORIZING CUSTOMARY BONUSES TO
      EMPLOYEES OF CLOSING STORES, AND (IV) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of a final order (this “Final Order”): (a) authorizing the


1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of
       Chapter 11 Cases and (II) Granting Related Relief filed contemporaneously herewith. The location of the
       Debtors’ service address is 100 Pier 1 Place, Fort Worth, Texas 76102.

2
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                   Desc Main
                               Document    Page 121 of 159



Debtors to assume the Consulting Agreement, (b) authorizing and approving the continuation or

initiation of the Store Closings in accordance with the terms of the Consulting Agreement and

the Sale Guidelines, with such sales to be free and clear of all liens, claims, and encumbrances,

(c) authorizing the Debtors to conduct Store Closings with respect to the Additional Closing Stores

at a later date or dates, (d) authorizing customary bonuses to non-insider Closing Store employees

who remain employed for the duration of the store closing process, and (e) granting related relief,

all as more fully set forth in the Motion; and upon the First Day Declaration; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing Order of

Reference from the United States District Court for the Eastern District of Virginia, dated

August 15, 1984; and this Court having found that it may enter a final order consistent with

Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the relief requested in the Motion is in the best interests of the Debtors’

estates, their creditors, and other parties in interest; and this Court having found that the Debtors’

notice of the Motion and opportunity for a hearing on the Motion were appropriate under the

circumstances and that no other notice need be provided; and this Court having reviewed the

Motion and having heard the statements in support of the relief requested therein at a hearing

before this Court (the “Hearing”); and this Court having determined that the legal and factual bases

set forth in the Motion and at the Hearing establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is hereby:




                                                   2
Case 20-30805-KRH            Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                            Desc Main
                                  Document    Page 122 of 159



        FOUND AND DETERMINED THAT:3

        A.       The Debtors have advanced sound business reasons for assuming the Consulting

Agreement and adopting the Sale Guidelines, as set forth in the Motion and at the Hearing, and

assuming the Consulting Agreement is a reasonable exercise of the Debtors’ business judgement

and in the best interest of the Debtors and their estates.

        B.       The Consulting Agreement, a copy of which is attached to this Final Order as

Schedule 1, was negotiated, proposed, and entered into by the Consultant and the Debtors without

collusion, in good faith and from arm’s length bargaining positions.

        C.       The assumption of the Consulting Agreement is a sound exercise of the Debtors’

business judgment.

        D.       The Sale Guidelines, which are attached hereto as Schedule 2, are reasonable and

appropriate, and the conduct of the Sales in accordance with the Sale Guidelines will provide an

efficient means for the Debtors to dispose of the Store Closure Assets, and are in the best interest

of the Debtors’ estates.

        E.       The Store Closings and Sales are in the best interest of the Debtors’ estates.

        F.       The Dispute Resolution Procedures are fair and reasonable, and comply with

applicable law.

        G.       The Debtors have represented that they intend to neither sell nor lease personally

identifiable information pursuant to the relief requested in the Motion, although the Consultant

will be authorized to distribute emails and promotional materials to the Debtors’ customers

consistent with the Debtors’ existing policies on the use of consumer information.



3
    Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as findings of
    fact where appropriate. See Fed. R. Bankr. P. 7052.


                                                         3
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                   Desc Main
                               Document    Page 123 of 159



       H.       The entry of this Final Order is in the best interests of the Debtors and their estates,

creditors, and interest holders and all other parties in interest herein; and now therefore it is hereby

       ORDERED THAT:

                The Motion is granted on a final basis as set forth in this Final Order.

                The Debtors are authorized and empowered to take any and all further actions as

may be reasonably necessary or appropriate to give effect to this Final Order.

                The Debtors are authorized, but not directed, to make payments under the Store

Closing Bonus Plan, as may be amended and modified from time to time.

                To the extent of any conflict between this Final Order, the Sale Guidelines, and the

Consulting Agreement, the terms of this Final Order shall control over all other documents and the

Sale Guidelines shall control over the Consulting Agreement.

I.     Authority to Assume the Consulting Agreement.

                The assumption of the Consulting Agreement by the Debtors pursuant to

section 365 of the Bankruptcy Code is approved. The Debtors are authorized to act and perform

in accordance with the terms of the Consulting Agreement, including making payments required

by the Consulting Agreement, including fees and reimbursement of expenses to the Consultant

without the need for any application of the Consultant or a further order of this Court. All such

payments of fees and reimbursement of expenses shall be free and clear of any and all

encumbrances.

                Subject to the restrictions set forth in this Final Order and the Sale Guidelines, the

Debtors and the Consultant are hereby authorized to take any and all actions as may be necessary

or desirable to implement the Consulting Agreement and the Sales, and each of the transactions

contemplated by the Consulting Agreement, and any actions taken by the Debtors and the



                                                   4
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10              Desc Main
                               Document    Page 124 of 159



Consultant necessary or desirable to implement the Consulting Agreement and/or the Sales prior

to the date of this Final Order, are hereby approved and ratified.

                The Consulting Agreement and related documents may be modified, amended or

supplemented by the parties thereto in accordance with the terms thereof without further order of

this Court. The Debtors are hereby authorized to enter into additional Statements of Work in

connection with any Additional Closing Stores on terms materially consistent with the Debtors’

historic practices.

                Notwithstanding anything contrary in the Consulting Agreement, the Debtors and

their estates shall not indemnify the Consultant for any damages arising primarily out of the

Consultant’s fraud, willful misconduct, or gross negligence.

II.     Authority to Engage in Sales and Conduct Store Closings.

                The Debtors are authorized, pursuant to sections 105(a) and 363(b)(1) of the

Bankruptcy Code, to continue the Sales at the Closing Stores in accordance with this Final Order,

the Sale Guidelines, and the Consulting Agreement, as may be modified by any Side Letters (as

defined below) between the Debtors and/or the Consultant and the landlords at the Closing Stores.

                The Sale Guidelines are approved in their entirety on a final basis.

                The Debtors are authorized to discontinue operations at the Closing Stores in

accordance with this Final Order and the Sale Guidelines.

                All entities that are presently in possession of some or all of the Merchandise or

FF&E in which the Debtors hold an interest that are or may be subject to the Consulting Agreement

or this Final Order hereby are directed to surrender possession of such Merchandise or FF&E to

the Debtors or the Consultant.

                Neither the Debtors nor the Consultant nor any of their officers, employees, or

agents shall be required to obtain the approval of any third party, including (without limitation)

                                                  5
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                  Desc Main
                              Document    Page 125 of 159



any Governmental Unit (as defined under section 101(27) of the Bankruptcy Code) or landlord, to

conduct the Sales and Store Closings and to take the related actions authorized herein.

III.   Conduct of the Sales.

               All newspapers and other advertising media in which the Sales and Store Closings

may be advertised and all landlords are directed to accept this Final Order as binding authority so

as to authorize the Debtors and the Consultant to conduct the Sales and Store Closings pursuant to

the Consulting Agreement, including, without limitation, to conduct and advertise the sale of the

Merchandise and FF&E in the manner contemplated by and in accordance with this Final Order,

the Sale Guidelines, and the Consulting Agreement.

               The Debtors and Consultant are hereby authorized to take such actions as may be

necessary and appropriate to implement the Consulting Agreement and to conduct the Sales and

Store Closings without necessity of further order of this Court as provided in the Consulting

Agreement and the Sale Guidelines (subject to any Side Letters), including, but not limited to,

advertising the sale as a “store closing sale”, “sale on everything”, “everything must go”, or

similar-themed sales as contemplated in the Sale Guidelines through the posting of signs (including

the use of exterior banners at non-enclosed mall closing locations, and at enclosed mall closing

locations to the extent the applicable closing location entrance does not require entry into the

enclosed mall common area), use of signwalkers, A-frames, and other street signage, as

contemplated in the Sale Guidelines.

               Except as expressly provided in the Consulting Agreement and the Sale Guidelines,

the sale of the Merchandise and FF&E shall be conducted by the Debtors and the Consultant

notwithstanding any restrictive provision of any lease, sublease, restrictive covenant, or other

agreement relative to occupancy affecting or purporting to restrict the conduct of the Store

Closings or the Sales (including the sale of the Merchandise and FF&E), the rejection of leases,

                                                6
Case 20-30805-KRH          Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                    Desc Main
                                Document    Page 126 of 159



abandonment of assets, or “going dark” provisions shall not be enforceable in conjunction with

the Store Closings or the Sales. Breach of any such provisions in these chapter 11 cases in

conjunction with the Store Closings or the Sales shall not constitute a default under a lease or

provide a basis to terminate the lease; provided that the Store Closings and Sales are conducted in

accordance with the terms of this Final Order, any Side Letter and the Sale Guidelines. The

Debtors and/or Consultant and landlords of the Closing Stores are authorized to enter into

agreements (“Side Letters”) between themselves modifying the Sale Guidelines without further

order of the Court, and such Side Letters shall be binding as among the Debtors, the Consultant

and any such landlords, provided that nothing in such Side Letters affects the provisions of this

Final Order. In the event of any conflict between the Sale Guidelines and any Side Letter, the

terms of such Side Letter shall control.

                Except as expressly provided for herein or in the Sale Guidelines, no person or

entity, including, but not limited to, any landlord, licensor, service providers, utilities, or creditors,

shall take any action to directly or indirectly prevent, interfere with, or otherwise hinder

consummation of the Sales or the sale of Merchandise or FF&E, or the advertising and promotion

(including the posting of signs and exterior banners or the use of sign-walkers) of such sales, and

all such parties and persons of every nature and description, including, but not limited to, any

landlord, licensor, service providers, utilities, and creditors and all those acting for or on behalf of

such parties, are prohibited and enjoined from (a) interfering in any way with, obstructing, or

otherwise impeding, the conduct of the Store Closings, and/or (b) instituting any action or

proceeding in any court (other than in the Bankruptcy Court or, upon recognition of this Final

Order by the Canadian Court, the Canadian Court) or administrative body seeking an order or

judgment against, among others, the Debtors, the Consultant, or the landlords at the closing



                                                    7
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                               Document    Page 127 of 159



locations that might in any way directly or indirectly obstruct or otherwise interfere with or

adversely affect the conduct of the Sales or sale of the Merchandise or FF&E or other liquidation

sales at the closing locations and/or seek to recover damages for breach(es) of covenants or

provisions in any lease, sublease, license, or contract based upon any relief authorized herein.

               In accordance with and subject to the terms and conditions of the Consulting

Agreement, the Consultant shall have the right to use the Closing Stores and all related Closing

Store services, furniture, fixtures, equipment and other assets of the Debtors for the purpose of

conducting the Sales, free of any interference from any entity or person, subject to compliance

with the Sale Guidelines and this Final Order.

               All sales of Store Closure Assets shall be “as is” and final. No returns related to

the purchase of Store Closure Assets shall be accepted at any Closing Stores or any stores that are

not participating in the Store Closings.

               The Consultant shall accept return of any goods that contain a defect which the lay

consumer could not reasonably determine was defective by visual inspection prior to purchase for

a full refund, provided that the consumer must return the merchandise within the time period

proscribed by the Debtors’ return policy that was in effect when the merchandise was purchased,

the consumer must provide a receipt, and the asserted defect must in fact be a “latent” defect.

               The Consultant shall not be liable for sales taxes except as expressly provided in

the Consulting Agreement and the payment of any and all sales taxes is the responsibility of the

Debtors. The Debtors are directed to remit all taxes arising from the Sales to the applicable

Governmental Units as and when due, provided that in the case of a bona fide dispute the Debtors

are only directed to pay such taxes upon the resolution of such dispute, if and to the extent that the

dispute is decided in favor of the applicable Governmental Unit. For the avoidance of doubt, sales



                                                  8
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                  Desc Main
                               Document    Page 128 of 159



taxes collected and held in trust by the Debtors shall not be used to pay any creditor or any other

party, other than the applicable Governmental Unit for which the sales taxes are collected. The

Consultant shall collect, remit to the Debtors, and account for sales taxes as and to the extent

provided in the Consulting Agreement. This Final Order does not enjoin, suspend, or restrain the

assessment, levy, or collection of any tax under state, provincial or federal law, and does not

constitute a declaratory judgment with respect to any party’s liability for taxes under state,

provincial or federal law.

               Pursuant to section 363(f) of the Bankruptcy Code, the Consultant, on behalf of the

Debtors, is authorized to sell the Store Closure Assets and all sales of Store Closure Assets,

whether by the Consultant or the Debtors, shall be free and clear of any and all liens, claims,

encumbrances, and other interests; provided, however, that any such liens, claims, encumbrances,

and other interests shall attach to the proceeds of the sale of the Store Closure Assets with the same

validity, in the amount, with the same priority as, and to the same extent that any such liens, claims,

and encumbrances have with respect to the Store Closure Assets, subject to any claims and

defenses that the Debtors may possess with respect thereto and the Consultant’s fees and expenses

(as provided in the Consulting Agreement).

               The Debtors and/or the Consultant (as the case may be) are authorized and

empowered to transfer Store Closure Assets among, and into, the Closing Stores in accordance

with the Sale Guidelines, as applicable. The Consultant is authorized to sell the Debtors’ FF&E

and abandon the same, in each case, as provided for and in accordance with the terms of the

Consulting Agreement and the Sale Guidelines.

               Neither the Sale Guidelines, Consulting Agreement, nor this Final Order authorize

the Debtors to transfer or sell to Consultant or any other party the personal identifying information



                                                  9
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                   Desc Main
                               Document    Page 129 of 159



(which means information which alone or in conjunction with other information identifies an

individual, including but not limited to an individual’s first name (or initial) and last name, physical

address, electronic address, telephone number, social security number, date of birth, government-

issued identification number, account number and credit or debit card number (“PII”) of any

customers unless such sale or transfer is permitted by the Debtors’ privacy policy and state,

provincial or federal privacy and/or identity theft prevention laws and rules (collectively,

the “Applicable Privacy Laws”). The foregoing shall not limit the Consultant’s use of the Debtors’

customer lists and mailing lists in accordance with the Consulting Agreement solely for purposes

of advertising and promoting the Sales.

                The Debtors shall remove or cause to be removed any confidential and/or PII in

any of the Debtors hardware, software, computers or cash registers or similar equipment which are

to be sold or abandoned so as to render the PII unreadable or undecipherable. At the conclusion

of the Sales, the Consultant shall provide the Debtors with written verification that the Consultant

has not removed, copied, or transferred any customer PII and that any records containing PII were

shredded, erased or otherwise modified to render the PII unreadable or undecipherable.

IV.     Procedures Relating to Additional Closing Stores.

                To the extent that the Debtors seek to conduct Sales at any Additional Closing

Store, the Sale Guidelines and this Final Order shall apply to the Additional Closing Stores.

                Prior to conducting the Sales at any Additional Closing Store, the Debtors will

consult with the DIP Agents, file a list including such Additional Closing Store with this Court

(each, an “Additional Closing Store List”), and serve a notice of their intent to conduct the Sales

at    the   Additional     Closing     Store     on    the    applicable     landlord     (collectively,

the “Additional Closing Store Landlords”) and other interested parties, including counsel to the

DIP Agents, by email (to the extent available to the Debtors) or overnight mail. With respect to

                                                  10
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                  Desc Main
                               Document    Page 130 of 159



Additional Closing Store Landlords, the Debtors will mail, if applicable, such notice to the notice

address set forth in the lease for such Additional Closing Store (or, if none, at the last known

address available to the Debtors).

               The Additional Closing Store Landlords and any interested parties shall have seven

days after service of the applicable Additional Closing Store List to object to the application of

this Final Order. If no timely objections are filed with respect to the application of this Final Order

to an Additional Closing Store, the Debtors all be authorized, pursuant to sections 105(a), and

363(b) and (f) of the Bankruptcy Code, to proceed with conducting the Sales at the Additional

Closing Stores in accordance with this Final Order, the Sale Guidelines, and the Consulting

Agreement. If any objections are filed with respect to the application of this Final Order, to an

Additional Closing Store, and such objections are not resolved, the objections and the application

of this Final Order to the Additional Closing Store will be considered by the Court at the next

regularly scheduled omnibus hearing, subject to the rights of any party to seek relief on an

emergency basis on shortened notice, to the extent necessary.

V.     Dispute Resolution Procedures with Governmental Units.

               Nothing in this Final Order, the Consulting Agreement, or the Sale Guidelines,

releases, nullifies, or enjoins the enforcement of any liability to a Governmental Unit under

environmental laws or regulations (or any associated liabilities for penalties, damages, cost

recovery, or injunctive relief) to which any entity would be subject as the owner, lessor, lessee, or

operator of the property after the date of entry of this Final Order. Nothing contained in this Final

Order, the Consulting Agreement, or the Sale Guidelines shall in any way: (a) diminish the

obligation of any entity to comply with environmental laws; or (b) diminish the obligations of the

Debtors to comply with environmental laws consistent with their rights and obligations as debtors

in possession under the Bankruptcy Code. The Store Closings and the Sales shall not be exempt

                                                  11
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                               Document    Page 131 of 159



from laws of general applicability, including, without limitation, public health and safety, criminal,

tax (including, but not limited to, the collection of Sales Taxes), labor, employment,

environmental, antitrust, fair competition, traffic and consumer protection laws, including

consumer laws regulating deceptive practices and false advertising, consumer protection, the sale

of gift certificates, layaway programs, return of goods, express or implied warranties of goods, and

“weights and measures” regulation and monitoring (collectively, “General Laws”). Nothing in

this Final Order, the Consulting Agreement, or the Sale Guidelines, shall alter or affect obligations

to comply with all applicable federal safety laws and regulations. Nothing in this Final Order shall

be deemed to bar any Governmental Unit (as such term is defined in section 101(47) of the

Bankruptcy Code) from enforcing General Laws in the applicable non-bankruptcy forum, subject

to the Debtors’ rights to assert in that forum or before this Court or, upon recognition of this Final

Order by the Canadian Court, the Canadian Court, that any such laws are not in fact General Laws

or that such enforcement is impermissible under the Bankruptcy Code or this Final Order (or, upon

recognition of this Final Order by the Canadian Court, the CCAA or any Order of the Canadian

Court). Notwithstanding any other provision in this Final Order, no party waives any rights to

argue any position with respect to whether the conduct was in compliance with this Final Order

and/or any applicable law, or that enforcement of such applicable law is preempted by the

Bankruptcy Code or the CCAA, as applicable. Nothing in this Final Order shall be deemed to

have made any rulings on any such issues.

               To the extent that the sale of Store Closure Assets is subject to any Liquidation Sale

Laws, including any federal, state or local statute, ordinance, rule, or licensing requirement

directed at regulating “going out of business,” “store closing,” or similar inventory liquidation

sales, or bulk sale laws, laws restricting safe, professional and non-deceptive, customary



                                                 12
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                  Desc Main
                              Document    Page 132 of 159



advertising such as signs, banners, signage, and use of sign-walkers solely in connection with the

sale of the Store Closing Assets, including ordinances establishing license or permit requirements,

waiting periods, time limits or bulk sale restrictions that would otherwise apply solely to the sale

of the Store Closure Assets, the dispute resolution procedures in this section shall apply (provided

that, subject to recognition of this Final Order by the Canadian Court, these Dispute Resolution

Procedures shall not apply with respect to the sale of Store Closure Assets in Canadian stores, and

that any such disputes shall be dealt with by the Canadian Court):

       i.      Provided that the Sales are conducted in accordance with this Order, any Final
               Order, and the Sale Guidelines, the Debtors, the Consultant, and the Debtors’
               landlords, shall be deemed to be in compliance with any requirements of all county,
               parish, or municipal or other local government (hereinafter referred to as “Local”)
               and State requirements governing the conduct of the Sales of the Store Closure
               Assets, including but not limited to Local statutes, regulation and ordinances
               establishing licensing or permitting requirements, waiting periods or time limits, or
               bulk sale restrictions that would otherwise apply to the Sales and sales of the Store
               Closure Assets (collectively, the “Liquidation Sale Laws”) of any state or local
               Governmental Unit (as defined in Bankruptcy Code section 101(27); provided, that
               the term “Liquidation Sale Laws” shall be deemed not to include any public health
               or safety laws or any state (collectively, “Safety Laws”), and the Debtors and the
               Consultant shall continue to be required to comply, as applicable, with such Safety
               Laws and General Laws, subject to any applicable provision of the Bankruptcy
               Code and federal law, and nothing in this Order shall be deemed to bar
               Governmental Units (as defined in section 101(27) of the Bankruptcy Code) or
               public officials from enforcing Safety Laws or General Laws.

       ii.     Within three (3) business days after entry of this Final Order, the Debtors will serve
               by first-class mail, copies of this Final Order, the Consulting Agreement, and the
               Sale Guidelines on the following: (a) the Attorney General’s office for each state
               where the Sales are being held; (b) the county consumer protection agency or
               similar agency for each county where the Sales are being held; (c) the division of
               consumer protection for each state where the Sales are being held; and (d) the
               landlords for the Closing Stores (collectively, the “Dispute Notice Parties”).

       iii.    With respect to any Additional Closing Stores, within three (3) business days after
               filing any Additional Closing Store List with the Bankruptcy Court, the Debtors
               will serve by first-class mail, copies of this Final Order, the Consulting Agreement,
               and the Sale Guidelines on the Dispute Notice Parties.

       iv.     To the extent that there is a dispute arising from or relating to the Sales, this Final
               Order, the Consulting Agreement, or the Sale Guidelines, which dispute relates to

                                                 13
Case 20-30805-KRH     Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                Desc Main
                           Document    Page 133 of 159



            any Liquidation Sale Laws (a “Reserved Dispute”), the Bankruptcy Court shall
            retain exclusive jurisdiction to resolve the Reserved Dispute. Any time within ten
            days following entry of this Final Order, or service of an Additional Store Closing
            List, as applicable, any Governmental Unit may assert that a Reserved Dispute
            exists by sending a notice (the “Dispute Notice”) explaining the nature of the
            dispute to: (a) Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York
            10022, Attn: Joshua A. Sussberg, P.C., Emily E. Geier, and AnnElyse Scarlett
            Gains, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654,
            Attn: Joshua M. Altman; (b) Kutak Rock LLP, 901 East Byrd Street, Suite 1000,
            Richmond, Virginia, Attn: Michael A. Condyles, Peter J. Barrett, Jeremy S.
            Williams, and Brian H. Richardson; (c) on behalf of Gordon Brothers Retail
            Partners, LLC, Prudential Tower, 800 Boylston Street, 27th Floor, Boston,
            Massachusetts 02199, Attn: Mackenzie Shea; and (d) Riemer Braunstein LLP, 7
            Times Square, Suite 2506, New York, New York 10036, Attn: Steven Fox. If the
            Debtors and the Governmental Unit are unable to resolve the Reserved Dispute
            within 15 days after service of the notice, the Governmental Unit may file a motion
            with the Bankruptcy Court requesting that the Bankruptcy Court resolve the
            Reserved Dispute (a “Dispute Resolution Motion”).

      v.    In the event that a Dispute Resolution Motion is filed, nothing in this Final Order
            shall preclude the Debtors, a landlord, or any other interested party from asserting
            (A) that the provisions of any Liquidation Sale Laws are preempted by the
            Bankruptcy Code, or (B) that neither the terms of this Final Order nor the conduct
            of the Debtors pursuant to this Final Order, violates such Liquidation Sale Laws.
            Filing a Dispute Resolution Motion as set forth herein shall not be deemed to affect
            the finality of this Final Order or to limit or interfere with the Debtors’ or the
            Consultant’s ability to conduct or to continue to conduct the Sales pursuant to this
            Final Order, absent further order of the Bankruptcy Court. Upon the entry of this
            Final Order, the Bankruptcy Court grants authority for the Debtors and the
            Consultant to conduct the Sales pursuant to the terms of this Final Order, the
            Consulting Agreement, and the Sale Guidelines and to take all actions reasonably
            related thereto or arising in connection therewith. The Governmental Unit will be
            entitled to assert any jurisdictional, procedural, or substantive arguments it wishes
            with respect to the requirements of its Liquidation Sale Laws or the lack of any
            preemption of such Liquidation Sale Laws by the Bankruptcy Code. Nothing in this
            Final Order will constitute a ruling with respect to any issues to be raised in any
            Dispute Resolution Motion.

      vi.   If, at any time, a dispute arises between the Debtors and/or the Consultant and a
            Governmental Unit as to whether a particular law is a Liquidation Sale Law, and
            subject to any provisions contained in this Final Order related to the Liquidation
            Sale Laws, then any party to that dispute may utilize the provisions of
            subparagraphs (iv) and (v) above by serving a notice to the other party and
            proceeding thereunder in accordance with those paragraphs. Any determination
            with respect to whether a particular law is a Liquidation Sale Law shall be made de
            novo.


                                             14
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                              Document    Page 134 of 159



               Subject to paragraphs 29 and 30 above, each and every federal, state, or local

agency, departmental, or Governmental Unit with regulatory authority over the Sales and all

newspapers and other advertising media in which the Sales are advertised shall consider this Final

Order as binding authority that no further approval, license, or permit of any Governmental Unit

shall be required, nor shall the Debtors or the Consultant be required to post any bond, to conduct

the Sales.

               Provided that the Sales are conducted in accordance with the terms of this Final

Order, the Consulting Agreement, and the Sale Guidelines, and in light of the provisions in the

laws that exempt court-ordered sales from their provisions, the Debtors and Consultant shall be

presumed to be in compliance with any Liquidation Sale Laws and are authorized to conduct the

Sales in accordance with the terms of this Final Order and the Sale Guidelines without the necessity

of further showing compliance with any such Liquidation Sale Laws.

               Nothing in this Final Order, the Consulting Agreement, or the Sale Guidelines

releases, nullifies, or enjoins the enforcement of any liability to a Governmental Unit under

environmental laws or regulations (or any associated liabilities for penalties, damages, cost

recovery, or injunctive relief) to which any entity would be subject as the owner, lessor, lessee, or

operator of the property after the date of entry of this Final Order. Nothing contained in this Final

Order, the Consulting Agreement, or the Sale Guidelines shall in any way: (a) diminish the

obligation of any entity to comply with environmental laws; or (b) diminish the obligations of the

Debtors to comply with environmental laws consistent with their rights and obligations as debtors

in possession under the Bankruptcy Code.

VI.    Other Provisions.

               To the extent the Debtors are subject to any state Fast Pay Laws in connection with

the Store Closings, the Debtors shall be presumed to be in compliance with such laws to the extent,

                                                 15
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                               Document    Page 135 of 159



in applicable states, such payroll payments are made by the later of: (a) the Debtors’ next regularly

scheduled payroll; and (b) seven calendar days following the termination date of the relevant

employee, and in all such cases consistent with, and subject to, any previous orders of this Court

regarding payment of same.

               Neither the Consultant nor any of its respective affiliates (whether individually, as

part of a joint venture, or otherwise), shall be precluded from providing additional services to the

Debtors and/or bidding on the Debtors’ assets in connection with any other future process that may

or may not be undertaken by the Debtors to close additional stores, provided that any such services

and/or transactions is approved by separate order of this Court.

               On a confidential basis and for professionals’ “eyes only” and upon the written

(including email) request of the U.S. Trustee or counsel to the DIP Agent, the Debtors shall provide

such requesting party, if any, with copies of periodic reports concerning the Sales that are prepared

by the Debtors, their professionals or the Consultant, provided, that the foregoing shall not require

the Debtors, their professionals, or the Consultant to prepare or undertake to prepare any additional

or new reporting not otherwise being prepared by the Debtors, their professionals, or the

Consultant in connection with the Sales.

               Not later than five (5) business days prior to the objection deadline related to entry

of an order approving the Motion on a final basis, the Consultant shall file a declaration disclosing

connections to the Debtors, their creditors, and other parties in interest in these chapter 11 cases.

               Consultant shall act solely as an independent consultant to the Debtors and shall

not be liable for any claims against the Debtors other than as expressly provided in the Consulting

Agreement (including the Consultant’s indemnity obligations thereunder) or the Sale Guidelines,

with the exception of acts of gross negligence or willful misconduct and, for greater certainty, the



                                                 16
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                               Document    Page 136 of 159



Consultant shall not be deemed to be an employer, or a joint or successor employer or a related or

common employer or payor within the meaning of any legislation governing employment or labor

standards or pension benefits or health and safety or other statute, regulation or rule of law or

equity for any purpose whatsoever, and shall not incur any successor liability whatsoever.

               The Debtors are authorized and permitted to transfer to the Consultant personal

information in the Debtors’ custody and control solely for the purposes of assisting with and

conducting the Sale and only to the extent necessary for such purposes, provided that Consultant

removes such personal information from the FF&E prior to the abandonment of the same.

               Notwithstanding the relief granted herein and any actions taken pursuant to such

relief, nothing contained in the Motion or this Final Order shall constitute, nor is intended to

constitute: (a) an admission as to the validity, priority, or amount of any particular claim against

a Debtor entity; (b) a waiver of the Debtors’ right to dispute any particular claim on any grounds;

(c) a promise or requirement to pay any particular claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this Final Order or the Motion; (e) a request or

authorization to assume any agreement, contract, or lease, other than the Consulting Agreement,

pursuant to section 365 of the Bankruptcy Code; (f) a waiver or limitation of the Debtors’ rights

under the Bankruptcy Code or any other applicable law; or (g) a concession by the Debtors or any

other party-in-interest that any liens (contractual, common law, statutory, or otherwise) satisfied

pursuant to this Final Order are valid and the Debtors and all other parties-in-interest expressly

reserve their rights to contest the extent, validity, or perfection or to seek avoidance of all such

liens. Any payment made pursuant to this Final Order should not be construed as an admission as

to the validity, priority, or amount of any particular claim or a waiver of the Debtors’ or any other

party-in-interest’s rights to subsequently dispute such claim, other than with respect to payments



                                                 17
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                Desc Main
                              Document    Page 137 of 159



made to the Consultant, which are governed by the reconciliation procedures in the Consulting

Agreement.

               Notwithstanding the relief granted in this Final Order, any payment made by the

Debtors pursuant to the authority granted herein shall be subject to the provisions of the Interim

Order (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors

to use Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense

Status, (IV) Granting Adequate Protection to the Prepetition Secured Parties, (V) Modifying the

Automatic Stay, (IV) Scheduling a Final Hearing, and (VII) Granting Related Relief,

(the “Interim DIP Order”), and the DIP Senior Credit Facility Documentation (as defined in the

Interim DIP Order), and shall be made strictly in accordance with the Budget (as defined in the

Interim DIP Order), subject to such variances as permitted by the DIP Senior Credit Facility

Documentation; provided, however, that the DIP Senior Credit Facility Documentation shall not

require a cap or reduction on amounts due to the Consultant under the Consulting Agreement other

than any such cap or reduction resulting from the Debtors’ required compliance with the Budget.

Additionally, not later than two (2) business days after entry of this Final Order the Debtors shall

deliver to the Consultant a cash deposit in the amount of $500,000 as provided in the Budget as

security for payment of Consultant’s fees and expenses earned and incurred under the Consulting

Agreement (the “Consultant’s Deposit”); any remaining balance of Consultant’s Deposit being

held by Consultant upon completion of the Sale shall be applied by Consultant as shall be set forth

in a final reconciliation of the Sale as contemplated by Section 5(B) of the Consulting

Agreement. Following such final reconciliation payment of all amounts due to the Consultant,

any remaining balance of the Consultant’s Deposit shall be part of the “Cash Collateral” (as




                                                18
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                Desc Main
                               Document    Page 138 of 159



defined in the Interim DIP Order) and shall be subject to all provisions relating to Cash Collateral

set forth in the Interim DIP Order.

               Notwithstanding Bankruptcy Rule 6004(h), this Final Order shall take effect

immediately upon its entry.

               Notice of the Motion as provided therein is deemed good and sufficient notice of

such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Bankruptcy Rules of

this Court are satisfied by such notice.

               Notwithstanding Bankruptcy Rules 6003(b) and 6004(h), the terms and conditions

of this Final Order are immediately effective and enforceable upon its entry.

               Cause exists to shorten the notice period set forth in Bankruptcy Rule 2002, to the

extent applicable.

               The requirement under Local Bankruptcy Rule 9013-1(G) to file a memorandum

of law in connection with the Motion is hereby waived to the extent necessary.

               This Court shall retain jurisdiction with regard to all issues or disputes relating to

this Final Order or the Consulting Agreement, including, but not limited to, (a) any claim or issue

relating to any efforts by any party or person to prohibit, restrict or in any way limit banner and

sign-walker advertising, including with respect to any allegations that such advertising is not being

conducted in a safe, professional, and non-deceptive manner, (b) any claim of the Debtors, the

landlords and/or the Consultant for protection from interference with the Store Closings or Sales,

(c) any other disputes related to the Store Closings or Sales, and (d) protect the Debtors and/or the

Consultant against any assertions of any liens, claims, encumbrances, and other interests; provided

that, notwithstanding the foregoing and subject to recognition of this Final Order by the Canadian

Court, the Canadian Court shall retain jurisdiction with regard to all issues or disputes in respect



                                                 19
Case 20-30805-KRH          Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                  Desc Main
                                Document    Page 139 of 159



of the Sale at the Canadian Closing Stores. No such parties or person shall take any action against

the Debtors, the Consultant, the landlords, the Store Closings, or the Sales until this Court or the

Canadian Court, as applicable, has resolved such dispute. This Court shall hear the request of such

parties or persons with respect to any such disputes on an expedited basis, as may be appropriate

under the circumstances.

                Within 30 days of conclusion of the Sale, the Debtors shall (a) file with the Court

a summary report of the store closing process that will include (i) a list of the stores closed and (ii)

gross revenue from the store closing assets sold, and (b) file with the Court and serve on the U.S.

Trustee, any statutory committee, and any other party in interest who may so request, a report

showing payment of each of the Consultant’s fees, setting forth detail and information regarding

the calculation of such fees paid to the Consultant and expenses reimbursed to the Consultant.

Only the U.S. Trustee (and no other party) shall have 20 days after the date on which such report

is filed to object, under the standards of section 328(a) of the Bankruptcy Code, solely as to the

reasonableness of the compensation paid or expenses reimbursed to the Consultant; provided,

however, that with respect to any such objection: (i) the Consultant’s “Base Fee” and

reimbursement of expenses in accordance with the aggregate budget set forth on Exhibit B to the

Consulting Agreement (including any individual Statement of Work thereunder) shall be reviewed

under the standards of section 328(a) and are found to be reasonable as of the date hereof, and such

Base Fee shall not be later deemed unreasonable on the basis that the success of the Sale, whether

on account of sales, recovery, or otherwise, resulted in the Consultant receiving compensation, in

dollar terms, that was greater than any budget or forecast provided by the Debtors, their advisors,

and/or the Consultant; and (ii) the Consultant’s “Incentive Fee” or any other fee not reflected in

the Consulting Agreement, and any additional expenses reimbursed in excess of the aggregate



                                                  20
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10               Desc Main
                               Document    Page 140 of 159



budget, shall not receive the same presumption and shall be reviewed under the standards of section

330 of the Bankruptcy Code. To the extent an objection is filed by the U.S. Trustee and cannot be

resolved, the parties shall coordinate to have the objection to the Consultant’s compensation

brought before the Court at the next scheduled omnibus hearing or such other date and time as

shall be agreed by the parties.

 Dated: __________
 Richmond, Virginia                                  United States Bankruptcy Judge




                                                21
Case 20-30805-KRH              Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                      Desc Main
                                    Document    Page 141 of 159


 WE ASK FOR THIS:

 /s/ Jeremy S. Williams
 Michael A. Condyles (VA 27807)
 Peter J. Barrett (VA 46179)
 Jeremy S. Williams (VA 77469)
 Brian H. Richardson (VA 92477)
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone:          (804) 644-1700
 Facsimile:          (804) 783-6192

 - and -

 Joshua A. Sussberg, P.C. (pro hac vice admission pending)
 Emily E. Geier (pro hac vice admission pending)
 AnnElyse Scarlett Gains (pro hac vice admission pending)
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 601 Lexington Avenue
 New York, New York 10022
 Telephone:         (212) 446-4800
 Facsimile:         (212) 446-4900

 - and -

 Joshua M. Altman (pro hac vice admission pending)
 300 North LaSalle Street
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 Chicago, Illinois 60654
 Telephone:         (312) 862-2000
 Facsimile:         (312) 862-2200

 Proposed Co-Counsel to the Debtors and Debtors in Possession


                                    CERTIFICATION OF ENDORSEMENT
                                 UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

         Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been
 endorsed by or served upon all necessary parties.

                                                             /s/ Jeremy S. Williams
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                         Document    Page 142 of 159



                                 Schedule 1-A

                             Consulting Agreement
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                         Document    Page 143 of 159



                                 Schedule 1-B

                      Amendment to Consulting Agreement
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                         Document    Page 144 of 159



                                  Schedule 1-C

                    Consulting Agreement: Statement of Work 78
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                         Document    Page 145 of 159



                                  Schedule 1-D

                    Consulting Agreement: Statement of Work 79
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                         Document    Page 146 of 159



                                   Schedule 1-E

                    Consulting Agreement: Statement of Work 80
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                         Document    Page 147 of 159



                                   Schedule 1-F

                    Consulting Agreement: Statement of Work 81
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                         Document    Page 148 of 159



                                 Schedule 2-A

                              U.S. Sale Guidelines
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                         Document    Page 149 of 159



                                 Schedule 2-B

                            Canada Sale Guidelines
Case 20-30805-KRH   Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10   Desc Main
                         Document    Page 150 of 159



                                  Exhibit C

                             Riesbeck Declaration
Case 20-30805-KRH                 Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                          Desc Main
                                       Document    Page 151 of 159


    Joshua A. Sussberg, P.C. (pro hac vice admission pending)      Michael A. Condyles (VA 27807)
    Emily E. Geier (pro hac vice admission pending)                Peter J. Barrett (VA 46179)
    AnnElyse Scarlett Gains (pro hac vice admission pending)       Jeremy S. Williams (VA 77469)
    KIRKLAND & ELLIS LLP                                           Brian H. Richardson (VA 92477)
    KIRKLAND & ELLIS INTERNATIONAL LLP                             KUTAK ROCK LLP
    601 Lexington Avenue                                           901 East Byrd Street, Suite 1000
    New York, New York 10022                                       Richmond, Virginia 23219-4071
    Telephone:         (212) 446-4800                              Telephone:          (804) 644-1700
    Facsimile:         (212) 446-4900                              Facsimile:          (804) 783-6192

    -and-

    Joshua M. Altman (pro hac vice admission pending)
    KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP
    300 North LaSalle Street
    Chicago, Illinois 60654
    Telephone:          (312) 862-2000
    Facsimile:          (312) 862-2200

    Proposed Co-Counsel to the Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                              )
    In re:                                                                    )     Chapter 11
                                                                              )
    PIER 1 IMPORTS, INC., et al.,1                                            )     Case No. 20-30805 (KRH)
                                                                              )
                                Debtors.                                      )     (Joint Administration Requested)
                                                                              )

              DECLARATION OF ROBERT J. RIESBECK IN SUPPORT
           OF DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL
      ORDERS (I) AUTHORIZING THE DEBTORS TO ASSUME THE CONSULTING
    AGREEMENT, (II) AUTHORIZING AND APPROVING THE CONDUCT OF STORE
    CLOSING SALES, WITH SUCH SALES TO BE FREE AND CLEAR OF ALL LIENS,
     CLAIMS, AND ENCUMBRANCES, (III) AUTHORIZING CUSTOMARY BONUSES
    TO EMPLOYEES OF CLOSING STORES, AND (IV) GRANTING RELATED RELIEF

             I, Robert J. Riesbeck, declare as follows:




1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of
       Chapter 11 Cases and (II) Granting Related Relief filed contemporaneously herewith. The location of the
       Debtors’ service address is 100 Pier 1 Place, Fort Worth, Texas 76102.
Case 20-30805-KRH            Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                           Desc Main
                                  Document    Page 152 of 159



        1.       I am the Chief Executive Officer of Pier 1 Imports, Inc. and have served in that role

since November 4, 2019. I also currently serve as the Chief Financial Officer of Pier 1 Imports,

Inc., having served in that role since July 2019.

        2.       I submit this declaration (this “Declaration”) in support of the Debtors’ Motion for

Interim and Final Orders (I) Authorizing the Debtors to Assume the Consulting Agreement,

(II) Authorizing and Approving the Conduct of Store Closing Sales, With Such Sales to be Free

and Clear of All Liens, Claims, and Encumbrances, (III) Authorizing Customary Bonuses to

Employees of Closing Stores, and (IV) Granting Related Relief (the “Store Closing Motion”), filed

contemporaneously herewith.2 I have reviewed and am familiar with the Store Closing Motion

and the relief sought therein.

                                                Qualifications

        3.       Prior to joining the company, I was Chief Financial Officer of FULLBEAUTY

Brands from June 2018 to February 2019. Before FULLBEAUTY I served as the Chief Financial

officer of hhgregg, Inc. from September 2014 to June 2016, and then as Chief Executive Officer

from February 2016 to June 2017. I also served as the Operating Executive of Sun Capital

Partners, Inc. from 2010 to 2014, and Chief Financial Officer of a Sun Capital Partners, Inc.

portfolio company, Marsh Supermarkets, from 2006 through 2010. Prior to that, I served as the

Chief Operating Officer and Chief Financial Officer of subsidiaries of Nike, Inc. from 2000

through 2005.

        4.       Except as otherwise indicated herein, the facts set forth in this Declaration are based

upon my personal knowledge, my review of relevant documents, information provided to me by



2
    Capitalized terms used but not otherwise defined in this Declaration shall have the meanings ascribed to them in
    the Store Closing Motion, the Consulting Agreement, or as later defined herein, as applicable.


                                                         2
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                  Desc Main
                               Document    Page 153 of 159



the Debtors’ employees, the employees of Gordon Brothers Retail Partners, LLC

(the “Consultant”) working with the Debtors, and other advisors, or my opinion based upon

experience, knowledge, and information concerning the Debtors’ operations and the retail

industry. If called upon to testify, I would testify competently to the facts set forth in this

Declaration. I am authorized to submit this Declaration on behalf of the Debtors.

                                    The Store Closing Motion

A.     The Closing Stores

       5.      A key component of the Debtors’ strategy is to right-size their operations by closing

underperforming stores and also selling excess and aged inventory during the store closing process.

Such closures and sales will help improve profitability, increase the Debtors’ liquidity, and allow

the Debtors to focus their efforts around a smaller footprint of more profitable stores.

       6.      Upon a review of its business and store footprint, it became evident that certain of

the Debtors’ stores would need to be closed in order to right-size their operations. The Debtors

and their advisors have identified 398 stores for closure (the “Initial Closing Stores”), and are

considering closure of additional stores, depending upon the outcome of, among other things, lease

negotiations with the Debtors’ landlords (the “Additional Closing Stores,” and, together with the

Initial Closing Stores, the “Closing Stores”).

       7.      In formulating the list of Closing Stores, the Debtors considered, among other

factors, historical store profitability, recent sales trends, the geographic market in which each store

is located, the potential to realize negotiated rent reductions with applicable landlords, and specific

circumstances related to a store’s performance. Many of the Closing Stores are located in

geographic markets that the Debtors have made a strategic decision to exit or otherwise consolidate

multiple stores in the region, have experienced poor or negative sales trends, and no longer fit



                                                  3
Case 20-30805-KRH         Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10               Desc Main
                               Document    Page 154 of 159



within the Debtors’ go-forward business plan. The liquidation of the saleable inventory located in

the Closing Stores (the “Merchandise”), and the associated furniture, fixtures, and equipment

(the “FF&E” and, together with the Merchandise, the “Store Closure Assets”) is expected to yield

approximately $177 million in proceeds.

        8.     The determination of whether or not to close certain stores will depend, in part, on

receiving more favorable lease terms and rent reductions from landlords. The Debtors have

retained A&G Real Estate Partners, LLC to assist with these negotiations, which are on-going at

this time.

        9.     In order to maximize value for their creditors, the Debtors may need to close

Additional Closing Stores. The determination of whether or not to close certain stores will depend,

in part, on receiving more favorable lease terms and rent reductions from landlords. The Debtors

have retained A&G Real Estate Partners, LLC to assist with these negotiations, which are on-going

at this time. The decision will also be made by the Debtors in the exercise of their reasonable

business judgment and in consultation with their advisors based upon continued evaluation of

performance, whether the Debtors are able to negotiate rent concessions, and the outcome of the

third-party sale process. Although the Debtors have not yet definitively set any plans to close

Additional Closing Stores, they will continue to evaluate their retail footprint on a store-by-store

basis, and may close stores whose performance falls below benchmark performance metrics during

these chapter 11 cases.

B.      The Sale Guidelines

        10.    Based on my experience with other retail chapter 11 debtors, I believe that

implementing the U.S. Sale Guidelines and the Canadian Sale Guidelines will provide the best and

most efficient means for the Debtors to sell the Store Closure Assets to maximize their value to



                                                 4
Case 20-30805-KRH             Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                            Desc Main
                                   Document    Page 155 of 159



the estates (such sales, the “Sales” or “Store Closings”). I believe that completion of the majority

(if not all) of the currently contemplated Sales will be completed no later than March 31, 2020.

The Debtors have also determined that the leases for the Closing Stores are not marketable and

have determined to reject those leases upon completion of the Sales.3

         11.      I believe that conducting the Sales at the Closing Stores in accordance with the Sale

Guidelines will provide an efficient means for the Debtors to dispose of the assets in the Closing

Stores. Any interruption or delay in the Debtors’ ability to implement the Sale Guidelines at the

Closing Stores could cause serious and irreparable harm to the Debtors’ estates. In the event the

Debtors are forced to wait to commence the Sales, they will, by definition, have less time to

complete the Sales and will be forced to either pay additional rent to extend the sale timeline or

further reduce prices.

         12.      The relief requested in the Store Closing Motion with respect to the Sale Guidelines

is integral to maximizing the value of the Debtors’ estates. It will permit the Debtors to execute

the Sales at the Closing Stores, resulting in a helpful boost to the Debtors’ liquidity, and will

establish fair and uniform guidelines to assist the Debtors and their creditors through the Debtors’

transition to a more efficient and profitable enterprise.

C.       The Consultant and Consulting Agreement

         13.      For more than ten years, the Debtors engaged the Consultant to facilitate store

closures for the Company—both in the United States and Canada. As a result, the Consultant has

significant expertise and expert knowledge of the Debtors’ business, their merchandise, and their


3
     The Debtors are continuing to analyze whether or not certain of the leases of the Closing Stores may have value
     to potential purchasers and will consider any offers to purchase such lease received following the Petition Date.
     Relevant lease information is available on A&G’s website. In the event that the Debtors receive interest in any
     particular lease, the Debtors will provide notice of an auction or otherwise negotiate between interested parties
     for a highest and best offer and seek approval of such sale (and related assumption and assignment of the Lease)
     as appropriate.


                                                          5
Case 20-30805-KRH          Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                  Desc Main
                                Document    Page 156 of 159



store operations. Additionally, the Debtors and the Consultant are already party to the Consulting

Agreement, which sets forth the terms pursuant to which the Consultant has operated store closings

for the Debtors for a decade. Further, the Debtors and the Consultant agreed to Statements of

Work #78, 79, 80, and 81—which govern the closure of the 398 Closing Stores—on terms

materially consistent with their existing relationship. In light of this and the Consultant’s historic

success in closing other stores for the Debtors, the Debtors concluded in their business judgment

that (a) the services of the Consultant are necessary (i) for a seamless and efficient large-scale store

closing process, as is contemplated by the Store Closing Motion, and (ii) to maximize the value of

the Store Closure Assets, and (b) the Consultant is qualified and capable of performing the required

tasks in a value-maximizing manner.

        14.     Members of my management team working at my direction were involved with

assisting the Debtors’ in evaluating the terms and conditions of the relevant Statements of Work

and I believe that they were evaluated in good faith. I also believe that the Debtors’ assumption

of the Consulting Agreement is a sound exercise of the Debtors’ reasonable business judgment

and in the best interests of their estates.

        15.     The Consulting Agreement generally provides that the Consultant will conduct the

Sales at certain identified Closing Stores during the Sale Term (as defined therein) and, among

other things:    (a) recommend appropriate point-of-purchase, point-of-sale, presentation and

external and internal advertising and signage necessary to effectively sell all of the Merchandise

in accordance with a “this store location closing” or other mutually agreeable theme; (b) provide

qualified supervisors with respect to the stores, to oversee the conduct of the Sale, and to oversee

the Sale process in the Closing Stores; (c) maintain focused and constant communication with

store-level employees and managers to keep them abreast of strategy and timing and to properly



                                                   6
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                Desc Main
                              Document    Page 157 of 159



effect store-level communication by Debtors’ employees to customers and others about the sale:

(d) establish and provide oversight of accounting functions for the Sale, including evaluation of

sales of Merchandise by category, sales reporting, and expense monitoring; (e) coordinate with

Merchant so that the operation of the Closing Stores is being properly maintained, including

ongoing customer services and housekeeping activities; (f) recommend appropriate staffing levels

for the Closing Stores and appropriate bonus and/or incentive programs for Store employees;

(g) provide recommendations for loss prevention initiatives; (h) advise Merchant with respect to

the licensing requirements affecting the Sales as a “this store location closing” or other mutually

agreed upon theme in compliance with the Store Closing Order and applicable state and local

“going out of business” laws.

       16.     Under the terms of the Consulting Agreement, in consideration of the services to

be rendered, the Debtors will provide the Consultant with a base fee equal to three thousand dollars

($3,000) per Closing Store. The Consultant may also be entitled to an additional fee depending

on the percentage amount that the gross proceeds from the Sale equal or exceed the cost value of

the Merchandise sold, as set forth in the Statements of Work. The Consultant may also sell

furniture, fixtures, and equipment in the Stores at the direction of the Debtors, and will receive a

commission equal to twenty-five percent (25%) of the gross sales of the FF&E, net of applicable

sales taxes. In addition, the Debtors will reimburse the Consultant for all costs and expenses of

the Sale, including all Store level operating expenses, subject to an Expense Budget set forth in

the applicable Statement of Work.

       17.     Based on my experience with liquidation consultants and liquidation consulting

agreements in similar contexts, I believe the terms proposed under the Consulting Agreement are

reasonable.



                                                 7
Case 20-30805-KRH           Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10               Desc Main
                                 Document    Page 158 of 159



D.     Basis for Assumption of the Consulting Agreement

       18.     Given the number of Closing Stores that need to be simultaneously closed and the

additional excess and aged inventory to be sold in these stores, a national liquidator, such as the

Consultant, with significant experience with large-scale liquidations can ensure a smooth

liquidation process that will maximize the value of the Store Closure Assets. The Consulting

Agreement enables the Debtors to use the logistical capabilities, experience, skills, and resources

of the Consultant to effectively and efficiently conduct the Sales and, thus, significantly improves

the potential value to be received through the Sales for the benefit of all stakeholders. Further, the

Consultant knows the Debtors’ business and has a proven track record of successfully closing the

Debtors’ stores. Given that the Sales of the Initial Closing Stores are ongoing, I believe the relief

requested in the Store Closing Motion is necessary in order to ensure the continuity and certainty

of an orderly process so as to produce the most value for the Debtors’ estates. Value realized in

the Sales will inure to the benefit of the Debtors’ estates, which will more than offset any expenses

incurred by reason of the assumption of the Consulting Agreement. Further, the Consultant’s fees

are based on the results of the Sale, ensuring that the Consultant is incentivized to maximize value

for the Debtors’ estates.

E.     Store Closing Bonus Plan.

       19.     Through the Store Closing Motion, the Debtors are requesting the authority, but not

the obligation, to pay Store Closing Bonuses (the “Store Closing Bonus Plan”) to store-level

non-insider employees, who remain in the employ of the Debtors during the Sales. I believe that

the Store Closing Bonus Plan will motivate employees during the Sales and will enable the Debtors

to retain those employees necessary to successfully complete the Sales. The Debtors will modify




                                                  8
Case 20-30805-KRH        Doc 24 Filed 02/17/20 Entered 02/17/20 20:30:10                 Desc Main
                              Document    Page 159 of 159



the Store Closing Bonus Plan in the ordinary course of business, as they deem appropriate, to best

incentivize employees.

       20.     The total aggregate cost of the Store Closing Bonus Plan will also vary depending

on how many Closing Stores are ultimately closed. If the Debtors were to close every Closing

Store the aggregate amount of Store Closing Bonuses paid will not be more than $1.65 million,

assuming one hundred percent of the eligible employees remain employed through the duration of

the Closing Sales at every Closing Store.

       21.     I believe that providing such benefits is critical to ensuring that key employees that

will be affected by the reduction in the Debtors’ work force due to the Store Closings will continue

to provide critical services to the Debtors during the ongoing Store Closing process. The Debtors

do not propose to make any payment on account of Store Closing Bonuses to any insiders.

                                            Conclusion

       22.     Based on the foregoing, I submit that the relief requested in the Store Closing

Motion is reasonable, necessary, and should be granted.



 Dated: February 17, 2020                            Respectfully submitted,

                                                     /s/ Robert J. Riesbeck
                                                     Robert J. Riesbeck




                                                 9
